Exhibit 10.1



--------------------------------------------------------------------------------



$750,000,000
CREDIT AGREEMENT
Dated as of October 27, 2017
among
DARDEN RESTAURANTS, INC.,
as Borrower,
BANK OF AMERICA, N.A.,
as Administrative Agent,
and
THE LENDERS PARTY HERETO

--------------------------------------------------------------------------------



WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Syndication Agent
FIFTH THIRD BANK
SUNTRUST BANK
and
U.S. BANK NATIONAL ASSOCIATION,
as Documentation Agents
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED
WELLS FARGO SECURITIES, LLC
FIFTH THIRD BANK
SUNTRUST ROBINSON HUMPHREY, INC.
and
U.S. BANK NATIONAL ASSOCIATION,
as
Joint Lead Arrangers
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED
and
WELLS FARGO SECURITIES, LLC,
as Joint Bookrunners





--------------------------------------------------------------------------------





 
TABLE OF CONTENTS


 
 
 
Page




 
ARTICLE I
 
 
DEFINITIONS AND ACCOUNTING TERMS
 
 
 
 
Section 1.01
Defined Terms
1


Section 1.02
Other Interpretive Provisions
26


Section 1.03
Accounting Terms
26


Section 1.04
Rounding
27


Section 1.05
Exchange Rates; Currency Equivalents
27


Section 1.06
Additional Alternative Currencies
28


Section 1.07
Change of Currency
29


Section 1.08
Times of Day
29


Section 1.09
Letter of Credit Amounts
29


 
 
 
 
ARTICLE II
 
 
THE COMMITMENTS AND CREDIT EXTENSIONS
 
 
 
 
Section 2.01
Committed Loans
29


Section 2.02
Borrowings, Conversions and Continuations of Committed Loans
29


Section 2.03
Letters of Credit
32


Section 2.04
Bid Loans
41


Section 2.05
Prepayments
43


Section 2.06
Termination or Reduction of Commitments
45


Section 2.07
Repayment of Loans
45


Section 2.08
Interest
45


Section 2.09
Fees
46


Section 2.10
Computation of Interest and Fees
47


Section 2.11
Evidence of Debt
47


Section 2.12
Payments Generally; Administrative Agent’s Clawback
48


Section 2.13
Sharing of Payments by Lenders
50


Section 2.14
Increase in Commitments
51


Section 2.15
Cash Collateral
52


Section 2.16
Defaulting Lenders
53


Section 2.17
Extension Option
55


 
 
 
 
ARTICLE III
 
 
TAXES, YIELD PROTECTION AND ILLEGALITY
 
Section 3.01
Taxes
57


Section 3.02
Illegality
61


Section 3.03
Inability to Determine Rates
62


Section 3.04
Increased Costs
62


Section 3.05
Compensation for Losses
64


Section 3.06
Mitigation Obligations; Replacement of Lenders
65


 
 
 



1



--------------------------------------------------------------------------------




Section 3.07
Survival
65


 
 
 
 
ARTICLE IV
 
 
CONDITIONS PRECEDENT
 
 
 
 
Section 4.01
Conditions to Effectiveness
65


Section 4.02
Conditions to Subsequent Credit Extensions
67


 
 
 
 
ARTICLE V
 
 
REPRESENTATIONS AND WARRANTIES
 
 
 
 
Section 5.01
Existence, Qualification and Power
68


Section 5.02
Authorization; No Contravention
68


Section 5.03
Governmental Authorization
68


Section 5.04
Binding Effect
68


Section 5.05
Financial Statements
68


Section 5.06
Litigation
69


Section 5.07
No Default
69


Section 5.08
Environmental Compliance
69


Section 5.09
Taxes
69


Section 5.10
ERISA Compliance
69


Section 5.11
Margin Regulations; Investment Company Act
70


Section 5.12
Disclosure
70


Section 5.13
Compliance with Laws
70


Section 5.14
OFAC
71


Section 5.15
Anti-Corruption Laws
71


Section 5.16
EEA Financial Institutions
71


Section 5.17
ERISA
71


 
 
 
 
ARTICLE VI
 
 
AFFIRMATIVE COVENANTS
 
 
 
 
Section 6.01
Financial Statements
71


Section 6.02
Certificates; Other Information
72


Section 6.03
Notices
73


Section 6.04
Payment of Tax Obligations
74


Section 6.05
Preservation of Existence, Etc.
74


Section 6.06
Maintenance of Properties
74


Section 6.07
Maintenance of Insurance
74


Section 6.08
Compliance with Laws
74


Section 6.09
Books and Records
74


Section 6.10
Inspection Rights
74


Section 6.11
Use of Proceeds; Margin Stock
75


Section 6.12
Anti-Corruption Laws
75


 
ARTICLE VII
 
 
NEGATIVE COVENANTS
 



2



--------------------------------------------------------------------------------




Section 7.01
Liens
75


Section 7.02
Acquisitions
77


Section 7.03
Subsidiary Indebtedness
77


Section 7.04
Fundamental Changes
78


Section 7.05
Dispositions
78


Section 7.06
Transactions with Affiliates
79


Section 7.07
Burdensome Agreements
79


Section 7.08
Consolidated Total Debt to Capitalization Ratio
79


Section 7.09
Sanctions
79


Section 7.10
Anti-Corruption Laws
80


 
 
 
 
ARTICLE VIII
 
 
EVENTS OF DEFAULT AND REMEDIES
 
 
 
 
Section 8.01
Events of Default
80


Section 8.02
Remedies Upon Event of Default
82


Section 8.03
Application of Funds
82


 
 
 
 
ARTICLE IX
 
 
ADMINISTRATIVE AGENT
 
 
 
 
Section 9.01
Appointment and Authority
83


Section 9.02
Rights as a Lender
83


Section 9.03
Exculpatory Provisions
84


Section 9.04
Reliance by Administrative Agent
85


Section 9.05
Delegation of Duties
85


Section 9.06
Resignation of Administrative Agent
85


Section 9.07
Non-Reliance on Administrative Agent and Other Lenders
87


Section 9.08
No Other Duties, Etc.
87


Section 9.09
Administrative Agent May File Proofs of Claim
87


Section 9.10
Lender ERISA Matters
88


 
 
 
 
ARTICLE X
 
 
MISCELLANEOUS
 
 
 
 
Section 10.01
Amendments, Etc.
90


Section 10.02
Notices; Effectiveness; Electronic Communications
91


Section 10.03
No Waiver; Cumulative Remedies
93


Section 10.04
Expenses; Indemnity; Damage Waiver
93


Section 10.05
Payments Set Aside
95


Section 10.06
Successors and Assigns
95


Section 10.07
Treatment of Certain Information; Confidentiality
100


Section 10.08
Right of Setoff
101


Section 10.09
Interest Rate Limitation
102


Section 10.10
Counterparts; Integration; Effectiveness
102


Section 10.11
Survival of Representations and Warranties
102





3



--------------------------------------------------------------------------------




Section 10.12
Severability
103


Section 10.13
Replacement of Lenders
103


Section 10.14
Governing Law; Jurisdiction; Etc.
104


Section 10.15
Waiver of Jury Trial
105


Section 10.16
No Advisory or Fiduciary Responsibility
105


Section 10.17
Electronic Execution of Assignments and Certain Other Documents
105


Section 10.18
USA PATRIOT Act Notice
106


Section 10.19
Judgment Currency
106


Section 10.20
Acknowledgement and Consent to Bail-In of EEA Financial Institutions
106







4



--------------------------------------------------------------------------------




SCHEDULES
1.01(a)    Existing Letters of Credit
2.01    Commitments
7.01    Existing Material Liens
10.02    Administrative Agent’s Office, Certain Addresses for Notices
EXHIBITS
A    Form of Committed Loan Notice
B-1    Form of Bid Request
B-2    Form of Competitive Bid
C    Form of Note
D    Form of Compliance Certificate
E    Form of Assignment and Assumption
F    Form of Extension Agreement
G-1    U.S. Tax Compliance Certificate (Foreign Lenders, not Partnerships)
G-2    U.S. Tax Compliance Certificate (Foreign Participants, not Partnerships)
G-3    U.S. Tax Compliance Certificate (Foreign Participants, Partnerships)
G-4    U.S. Tax Compliance Certificate (Foreign Lenders, Partnerships)








5



--------------------------------------------------------------------------------





CREDIT AGREEMENT
This CREDIT AGREEMENT (“Agreement”) is entered into as of October 27, 2017,
among DARDEN RESTAURANTS, INC., a Florida corporation (the “Borrower”), each
lender from time to time party hereto (collectively, the “Lenders” and
individually, a “Lender”), and BANK OF AMERICA, N.A., as Administrative Agent.
WITNESSETH:
WHEREAS, the Borrower desires to obtain from the Lenders a revolving credit
facility in an aggregate initial principal amount of $750,000,000, including a
$150,000,000 sublimit for the issuance of standby letters of credit and an
option to increase the aggregate principal amount of such credit facility by up
to $250,000,000, the proceeds of which will be used for (i) working capital and
capital expenditures, (ii) the refinancing of certain existing indebtedness,
(iii) Permitted Acquisitions and (iv) general corporate purposes; and
WHEREAS, the Borrower has requested that the Lenders provide a credit facility,
and the Lenders are willing to do so on the terms and conditions set forth
herein;
NOW THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:

Article I
DEFINITIONS AND ACCOUNTING TERMS

SECTION 1.01     Defined Terms. As used in this Agreement, the following terms
shall have the meanings set forth below:
“Acquisition” means any transaction pursuant to which the Borrower or any of its
Subsidiaries (a) acquires all or substantially all of the Equity Interests of
any Person (other than the Borrower or a Subsidiary of the Borrower), or
otherwise makes any Person a Subsidiary of the Borrower, or causes any Person
other than a Subsidiary to be merged into the Borrower or any of its
Subsidiaries, or (b) purchases all or substantially all of the business or
assets of any Person (other than the Borrower or a Subsidiary of the Borrower).
“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.
“Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 10.02 with respect to such currency, or such other address or account
with respect to such currency as the Administrative Agent may from time to time
notify to the Borrower and the Lenders.
“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.


1

--------------------------------------------------------------------------------




“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.
“Agreement” has the meaning specified in the introductory paragraph hereto and
means this Credit Agreement, as amended, amended and restated, supplemented or
otherwise modified from time to time.
“Agreement Currency” has the meaning specified in Section 10.18.
“Aggregate Commitments” means the Commitments of all the Lenders which is, as of
the Effective Date, $750,000,000 and which amount may be adjusted from time to
time in accordance with this Agreement.
“Alternative Currency” means each of Euro, Sterling, Yen, Canadian Dollars and
each other currency (other than Dollars) that is approved in accordance with
Section 1.06.
“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as reasonably determined by the Administrative Agent or an
L/C Issuer, as the case may be, at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
such Alternative Currency with Dollars.
“Alternative Currency Sublimit” means an amount equal to the lesser of (a) the
Aggregate Commitments and (b) $200,000,000. The Alternative Currency Sublimit is
part of, and not in addition to, the Aggregate Commitments.
“Anniversary Date” has the meaning specified in Section 2.17.
“Applicable Percentage” means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
represented by such Lender’s Commitment at such time, subject to adjustment as
provided in Section 2.16. If the commitment of each Lender to make Loans and the
obligation of each L/C Issuer to make L/C Credit Extensions have been terminated
pursuant to Section 8.02 or if the Aggregate Commitments have expired, then the
Applicable Percentage of each Lender shall be determined based on the Applicable
Percentage of such Lender most recently in effect, giving effect to any
subsequent assignments.


2

--------------------------------------------------------------------------------




“Applicable Rate” means, from time to time, the following percentages per annum,
based upon the Debt Rating as set forth below:
Pricing Level
 
Debt Rating
Facility Fee
Applicable Rate for Eurocurrency Rate Loans; Letter of Credit Fee
Applicable Rate for Base Rate Loans
 
 
S&P
Moody’s
Fitch
 
 
 
I
>
BBB+
Baa1
BBB+
0.090%
0.785%
0%
II
=
BBB+
Baa1
BBB+
0.100%
0.900%
0%
III
=
BBB
Baa2
BBB
0.125%
1.000%
0%
IV
=
BBB-
Baa3
BBB-
0.175%
1.075%
0.075%
V
<
BBB-
Baa3
BBB-
0.225%
1.275%
0.275%



“Debt Rating” means, as of any date of determination, the rating as determined
by either S&P, Moody’s or Fitch (collectively, the “Debt Ratings”) of the
Borrower’s non-credit- enhanced, senior unsecured long-term debt; provided that
(a) if one of the respective Debt Ratings issued by the foregoing rating
agencies falls within a different pricing level listed above (the “Pricing
Level”), then the Pricing Level shall be set based on the Pricing Level shared
by the other two rating agencies; (b) if the Debt Ratings issued by the
foregoing rating agencies all fall within different Pricing Levels, then the
Pricing Level shall be set based on the middle of such Pricing Levels; (c) if
the Fitch Debt Rating is no longer available and there is a split in the
remaining two Debt Ratings, then the Pricing Level shall be set based on the
higher Debt Rating (provided that if the Debt Ratings are split by more than one
Pricing Level, the Pricing Level shall be set based on the Pricing Level one
level below the higher Debt Rating); (d) if the Borrower has only one Debt
Rating, the Pricing Level shall be set based on that Debt Rating; and (e) if the
Borrower does not have any Debt Rating, Pricing Level V shall apply.
Each change in the Applicable Rate resulting from a publicly announced change in
the Debt Rating shall be effective during the period commencing on the date of
the public announcement thereof and ending on the date immediately preceding the
effective date of the next such change.
“Applicable Time” means, with respect to any Borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be reasonably determined by the Administrative Agent
or the applicable L/C Issuer, as the case may be, to be necessary for timely
settlement on the relevant date in accordance with normal banking procedures in
the place of payment.


3

--------------------------------------------------------------------------------




“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.06(b)), and accepted by the Administrative Agent, in substantially
the form of Exhibit E or any other form (including electronic documentation
generated by use of an electronic platform) approved by the Administrative
Agent.
“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its Subsidiaries for the fiscal years ended May 29, 2016 and
May 28, 2017, and the related consolidated statements of earnings, changes in
shareholders’ equity and accumulated other comprehensive income (loss) and cash
flows for each such fiscal year of the Borrower and its Subsidiaries, including
the notes thereto.
“Availability Period” means, with respect to each Lender, the period from and
including the Effective Date to the earliest of (a) the Maturity Date applicable
to such Lender, (b) the date of termination of the Aggregate Commitments
pursuant to Section 2.06, and (c) the date of termination of the Commitment of
each Lender and of the obligation of each L/C Issuer to make L/C Credit
Extensions pursuant to Section 8.02.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule. “Bank of
America” means Bank of America, N.A. and its successors.
“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate” and (c) the Eurocurrency Rate plus 1.00%. The “prime rate” is a
rate set by Bank of America based upon various factors including Bank of
America’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate. Any change in such “prime rate”
announced by Bank of America shall take effect at the opening of business on the
day specified in the public announcement of such change.
“Base Rate Loan” means a Committed Loan that bears interest based on the Base
Rate. All Base Rate Loans shall be denominated in Dollars.


4

--------------------------------------------------------------------------------




“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person whose assets include (for purposes of ERISA Section
3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of the Code)
the assets of any such “employee benefit plan” or “plan”.
“Bid Borrowing” means a borrowing consisting of simultaneous Bid Loans of the
same Type from each of the Lenders whose offer to make one or more Bid Loans as
part of such borrowing has been accepted under the auction bidding procedures
described in Section 2.04.
“Bid Loan” has the meaning specified in Section 2.04(a).
“Bid Loan Lender” means, in respect of any Bid Loan, the Lender making such Bid
Loan to the Borrower.
“Bid Loan Sublimit” means an amount equal to $200,000,000. The Bid Loan Sublimit
is part of, and not in addition to, the Aggregate Commitments.
“Bid Rate” means a rate of interest expressed in multiples of 1/100th of one
percent.
“Bid Request” means a written request for one or more Bid Loans substantially in
the form of Exhibit B-1.
“Board of Directors” means, as to any Person, the board of directors or other
governing body of such Person.
“Borrower” has the meaning specified in the introductory paragraph hereto.
“Borrower Materials” has the meaning specified in Section 6.02.
“Borrowing” means a Committed Borrowing, or a Bid Borrowing, as the context may
require.
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office with respect to
Obligations denominated in Dollars is located and:
(a)    if such day relates to any interest rate settings as to a Eurocurrency
Rate Loan denominated in Dollars, any fundings, disbursements, settlements and
payments in Dollars in respect of any such Eurocurrency Rate Loan, or any other
dealings in Dollars to be carried out pursuant to this Agreement in respect of
any such Eurocurrency Rate Loan, means any such day on which dealings in
deposits in Dollars are conducted by and between banks in the London interbank
eurodollar market;
(b)    if such day relates to any interest rate settings as to a Eurocurrency
Rate Loan denominated in Euro, any fundings, disbursements, settlements and
payments in Euro in


5

--------------------------------------------------------------------------------




respect of any such Eurocurrency Rate Loan, or any other dealings in Euro to be
carried out pursuant to this Agreement in respect of any such Eurocurrency Rate
Loan, means a TARGET Day;
(c)    if such day relates to any interest rate settings as to a Eurocurrency
Rate Loan denominated in a currency other than Dollars or Euro, means any such
day on which dealings in deposits in the relevant currency are conducted by and
between banks in the London or other applicable offshore interbank market for
such currency; and
(d)    if such day relates to any fundings, disbursements, settlements and
payments in a currency other than Dollars or Euro in respect of a Eurocurrency
Rate Loan denominated in a currency other than Dollars or Euro, or any other
dealings in any currency other than Dollars or Euro to be carried out pursuant
to this Agreement in respect of any such Eurocurrency Rate Loan (other than any
interest rate settings), means any such day on which banks are open for foreign
exchange business in the principal financial center of the country of such
currency.
“Canadian Dollars” means the lawful money of Canada.
“Capital Lease” means, as applied to any Person, any lease of any property
(whether real, personal or mixed) by that Person as lessee which in accordance
with GAAP, is or should be accounted for, as a capital lease on the balance
sheet of such Person.
“Cash Collateral” and “Cash Collateralize” means to pledge and deposit with or
deliver to the Administrative Agent, for the benefit of the Administrative Agent
or an L/C Issuer (as applicable) and the Lenders, as collateral for L/C
Obligations or obligations of Lenders to fund participations in respect thereof
(as the context may require), cash or deposit account balances or, if the L/C
Issuer benefitting from such collateral shall agree in its sole discretion,
other credit support, in each case pursuant to documentation in form and
substance satisfactory to (a) the Administrative Agent and (b) such L/C Issuer.
“Cash Collateral” shall have a meaning correlative to the foregoing and shall
include the proceeds of such cash collateral and other credit support.
“CDOR” has the meaning specified in the definition of “Eurocurrency Base Rate.”
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided, that, notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States
regulatory authorities, in each case pursuant to Basel III, shall in each case
be deemed to be a “Change in Law,” regardless of the date enacted, adopted or
issued.


6

--------------------------------------------------------------------------------




“Change of Control” means, an event or series of events by which:
(a)    any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934) becomes the “beneficial owner”
within the meaning of the Securities Exchange Act of 1934, directly or
indirectly, of 50% or more of the outstanding equity securities of the Borrower
entitled to vote for members of the board of directors or equivalent governing
body of the Borrower; or
(b)    during any period of 24 consecutive months, a majority of the seats
(other than vacant seats) of the Board of Directors of the Borrower shall be
occupied by individuals who were not (i) members of the Board of Directors of
the Borrower on the first day of such period, (ii) elected or nominated by the
Board of Directors of the Borrower or (iii) elected or nominated by directors
elected or nominated as referred to in clauses (i) and (ii) above.
“Code” means the Internal Revenue Code of 1986, as amended.
“Commitment” means, as to each Lender, its obligation to (a) make Loans to the
Borrower pursuant to Section 2.01, and (b) purchase participations in L/C
Obligations, in an aggregate principal amount at any one time outstanding not to
exceed the Dollar amount set forth opposite such Lender’s name on Schedule 2.01
or in the Assignment and Assumption pursuant to which such Lender becomes a
party hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement.
“Committed Borrowing” means a borrowing consisting of simultaneous Committed
Loans of the same Type, in the same currency and, in the case of Eurocurrency
Rate Loans, having the same Interest Period made by each of the Lenders pursuant
to Section 2.01.
“Committed Loan” has the meaning specified in Section 2.01.
“Committed Loan Notice” means a notice of (a) a Committed Borrowing, (b) a
conversion of Committed Loans from one Type to the other, or (c) a continuation
of Eurocurrency Rate Loans, pursuant to Section 2.02(a), which shall be
substantially in the form of Exhibit A or such other form as may be approved by
the Administrative Agent (including any form on an electronic platform or
electronic transmission system as shall be approved by the Administrative
Agent), appropriately completed and signed by a Responsible Officer of the
Borrower.
“Competitor” means any Person designated by the Borrower to the Administrative
Agent as a “Competitor” pursuant to a written notice in form and substance
satisfactory to the Administrative Agent. It is understood and agreed that such
written notice(s) shall be posted to the Platform.
“Competitive Bid” means a written offer by a Lender to make one or more Bid
Loans, substantially in the form of Exhibit B-2, duly completed and signed by a
Lender.
“Compliance Certificate” means a certificate substantially in the form of
Exhibit D hereto.


7

--------------------------------------------------------------------------------




“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Consolidated Capitalized Lease Obligations” means, at any date of
determination, the aggregate capitalized amount of obligations of the Borrower
and its Subsidiaries under Capital Leases on such date, determined on a
consolidated basis in accordance with GAAP.
“Consolidated Indebtedness” means, at any date of determination, Indebtedness of
the Borrower and its consolidated Subsidiaries on such date, determined on a
consolidated basis in accordance with GAAP.
“Consolidated Operating Lease Obligations” means, at any date of determination,
the aggregate amount of lease and rental commitments (in the minimum amount
required by the applicable lease or rental agreements) of the Borrower and its
Subsidiaries for the most recently ended period of four consecutive fiscal
quarters, on a consolidated basis (such consolidation to be in accordance with
GAAP), which are not classified as Consolidated Capitalized Lease Obligations
hereunder.
“Consolidated Total Assets” means the net book value of all assets of the
Borrower and its Subsidiaries reflected on the consolidated balance sheet of the
Borrower and its Subsidiaries, as determined on a consolidated basis in
accordance with GAAP.
“Consolidated Total Debt” means, at any date of determination, the sum of (a)
Consolidated Indebtedness on such date plus (b) Excess Letter of Credit
Obligations on such date plus (c) the product of (i) 6.00 multiplied by (ii)
Consolidated Operating Lease Obligations on such date.
“Consolidated Total Debt to Capitalization Ratio” means, as of any date of
determination, the ratio of (a) Consolidated Total Debt to (b) the sum of (i)
Stockholders’ Equity plus (ii) Consolidated Total Debt.
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement or instrument to which such Person is
a party.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.
“Debt Rating” has the meaning specified in the definition of “Applicable Rate.”
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium,


8

--------------------------------------------------------------------------------




rearrangement, receivership, insolvency, reorganization, or similar debtor
relief Laws of the United States or other applicable jurisdictions from time to
time in effect and affecting the rights of creditors generally.
“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.
“Default Rate” means an interest rate equal to:
(a)    in the case of Eurocurrency Rate Loans, the sum of (i) the Eurocurrency
Rate for such Loans plus (ii) the Applicable Rate, plus (iii) 2% per annum,
(b)    in the case of the Letter of Credit Fees, the sum of (i) the Applicable
Rate plus (ii) 2% per annum,
(c)    in the case of a Bid Loan, the sum of (i) the Bid Rate applicable thereto
plus (ii) 2% per annum, and
(d)    in the case of Base Rate Loans and for all other Obligations (including
L/C Borrowings), the sum of (i) the Base Rate plus (ii) the Applicable Rate plus
(iii) 2% per annum.
“Defaulting Lender” means, subject to Section 2.16(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, any L/C Issuer or any
other Lender any other amount required to be paid by it hereunder (including in
respect of its participation in Letters of Credit) within two Business Days of
the date when due, (b) has notified the Borrower, the Administrative Agent or
any L/C Issuer in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
Business Days after written request by the Administrative Agent or the Borrower,
to confirm in writing to the Administrative Agent and the Borrower that it will
comply with its prospective funding obligations hereunder (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by the Administrative Agent and the
Borrower), or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law, (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity or (iii) become the subject of a Bail-In Action;
provided that a Lender shall not be a Defaulting


9

--------------------------------------------------------------------------------




Lender solely by virtue of the ownership or acquisition of any Equity Interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above, and of
the effective date of such status, shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.16(b)) as of the date established therefor by the
Administrative Agent in a written notice of such determination, which shall be
delivered by the Administrative Agent to the Borrower, each L/C Issuer and each
other Lender promptly following such determination.
“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
the Borrower or any Subsidiary, including any sale, assignment, transfer or
other disposal, with or without recourse, of any notes issued by any other
Person or accounts receivable or any rights and claims associated therewith or
any capital stock of, or other Equity Interests in, any other Person.
“Dollar” and “$” mean lawful money of the United States.
“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as reasonably determined by the Administrative Agent or the applicable
L/C Issuer, as the case may be, at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
Dollars with such Alternative Currency.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
Subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Effective Date” means October 27, 2017.


10

--------------------------------------------------------------------------------




“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 10.06(b)(iii)).
“EMU” means the economic and monetary union in accordance with the Treaty of
Rome 1957, as amended by the Single European Act 1986, the Maastricht Treaty of
1992 and the Amsterdam Treaty of 1998.
“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.
“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.
“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting.
“ERISA” means the Employee Retirement Income Security Act of 1974.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).
“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b)
the withdrawal of the Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA, which in either case results in a Material Adverse Effect; (c) a complete
or partial withdrawal by the Borrower or any ERISA Affiliate from a
Multiemployer Plan, which results in a Material Adverse Effect; (d) the filing
of a notice of intent to terminate, or the treatment of a Pension Plan amendment
as a termination under Sections 4041 or 4041A of ERISA, which in either case
results in a Material Adverse Effect; (e) the institution by the PBGC of
proceedings to terminate a Pension Plan; (f) the institution of proceedings
under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Pension Plan; or (g) the imposition of any liability
under Title IV of ERISA, other than for PBGC premiums due but not delinquent
under Section 4007 of ERISA, upon the Borrower (including such liability imposed
upon Borrower in its capacity as an ERISA Affiliate of another entity).


11

--------------------------------------------------------------------------------




“Euro” and “EUR” mean the lawful currency of the Participating Member States
introduced in accordance with the EMU Legislation.
“Eurocurrency Base Rate” means:
(a)    for any Interest Period with respect to a Eurocurrency Rate Loan (i)
denominated in a LIBOR Quoted Currency, the rate per annum equal to the London
Interbank Offered Rate, as published on the applicable Bloomberg screen page (or
such other commercially available source providing such quotations as may be
designated by the Administrative Agent from time to time) at approximately 11:00
a.m., London time, two Business Days prior to the commencement of such Interest
Period, for deposits in the relevant LIBOR Quoted Currency (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period, or a comparable or successor rate, which rate is approved by the
Administrative Agent in consultation with the Borrower (“LIBOR”), (ii)
denominated in Canadian Dollars, the rate per annum equal to the Canadian Dealer
Offered Rate, as published on the applicable Bloomberg screen page (or such
other commercially available source providing such quotations as may be
designated by the Administrative Agent from time to time), at approximately
11:00 a.m. (Toronto, Ontario time), two Business Days prior to the commencement
of such Interest Period (or such other day as is generally treated as the rate
fixing day by market practice in such interbank market, as determined by the
Administrative Agent) (or if such day is not a Business Day, then on the
immediately preceding Business Day) with a term equivalent to such Interest
Period, or a comparable or successor rate which rate is approved by the
Administrative Agent in consultation with the Borrower (“CDOR”), and (iii)
denominated in any Non-LIBOR Quoted Currency, the rate per annum as designated
with respect to such Alternative Currency at the time such Alternative Currency
is approved by the Administrative Agent and the Lenders pursuant to Section
1.06; and
(b)    for any interest rate calculation with respect to a Base Rate Loan on any
date, the rate per annum equal to LIBOR, at approximately 11:00 a.m., London
time, determined two Business Days prior to such date for Dollar deposits with a
term of one month commencing that date;
provided, that, to the extent a comparable or successor rate is approved by the
Administrative Agent in consultation with the Borrower, the approved rate shall
be applied to the applicable Interest Period in a manner consistent with market
practice; provided, further, that, to the extent such market practice is not
administratively feasible for the Administrative Agent, such approved rate shall
be applied to the applicable Interest Period as otherwise reasonably determined
by the Administrative Agent with the consent of the Borrower (such consent not
to be unreasonably withheld); and if the Eurocurrency Base Rate shall be less
than zero, such rate shall be deemed zero for purposes of this Agreement.
“Eurocurrency Rate” means (a) for any Interest Period with respect to any
Eurocurrency Rate Loan, a rate per annum determined by the Administrative Agent
to be equal to the quotient obtained by dividing (i) the Eurocurrency Base Rate
for such Eurocurrency Rate Loan for such Interest Period by (ii) one minus the
Eurocurrency Reserve Percentage for such


12

--------------------------------------------------------------------------------




Eurocurrency Rate Loan for such Interest Period and (b) for any day with respect
to any Base Rate Loan bearing interest at a rate based on the Eurocurrency Rate,
a rate per annum determined by the Administrative Agent to be equal to the
quotient obtained by dividing (i) the Eurocurrency Base Rate for such Base Rate
Loan for such day by (ii) one minus the Eurocurrency Reserve Percentage for such
Base Rate Loan for such day.
“Eurocurrency Rate Loan” means a Committed Loan that bears interest at a rate
based on clause (a) of the definition of “Eurocurrency Rate.” Eurocurrency Rate
Loans may be denominated in Dollars or in an Alternative Currency. All Committed
Loans denominated in an Alternative Currency must be Eurocurrency Rate Loans.
“Eurocurrency Reserve Percentage” means, for any day during any Interest Period,
the reserve percentage (expressed as a decimal, carried out to five decimal
places) in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the FRB for determining the maximum
reserve requirement (including any emergency, supplemental or other marginal
reserve requirement) with respect to Eurocurrency fundings (currently referred
to as “Eurocurrency liabilities”). The Eurocurrency Rate for each outstanding
Eurocurrency Rate Loan shall be adjusted automatically as of the effective date
of any change in the Eurocurrency Reserve Percentage.
“Event of Default” has the meaning specified in Section 8.01.
“Excess Letter of Credit Obligations” means, at any time, the amount by which
(a) all unpaid reimbursement obligations and all amounts available to be drawn
under all letters of credit (including Letters of Credit hereunder) of the
Borrower and its Subsidiaries on a consolidated basis exceed (b) $150,000,000.
“Excluded Taxes” means any of the of the following Taxes imposed on or with
respect to a Recipient or required to be withheld or deducted from a payment to
any such Recipient, (a) Taxes imposed on or measured by net income (however
denominated), franchise Taxes, and branch profits Taxes, in each case, (i)
imposed as a result of such Recipient being organized under the laws of, or
having its principal office or, in the case of any Lender, its applicable
Lending Office is located in, the jurisdiction imposing such Tax (or any
political subdivision thereof) or (ii) that are Other Connection Taxes, (b) in
the case of a Lender, U.S. federal withholding Taxes imposed on amounts payable
to or for the account of such Lender with respect to an applicable interest in a
Loan or Commitment pursuant to a law in effect on the date on which (i) such
Lender acquires such interest in the Loan or Commitment (other than pursuant to
an assignment request by the Borrower under Section 3.06) or (ii) such Lender
changes its Lending Office except in each case to the extent that, pursuant to
Section 3.01(a), amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its Lending Office; (c) Taxes
attributable to such Recipient’s failure to comply with Section 3.01(f), and (d)
any U.S. federal withholding taxes imposed under FATCA.
“Existing Credit Agreement” means that certain Credit Agreement, dated as of
October 3, 2011, among the Borrower, Bank of America, as administrative agent,
the syndication agents and documentation agent party thereto and a syndicate of
lenders.


13

--------------------------------------------------------------------------------




“Existing Letters of Credit” means the letters of credit described by date of
issuance, letter of credit number, undrawn amount, name of beneficiary and date
of expiry on Schedule 1.01(a).
“Extended Letter of Credit” has the meaning specified in Section 2.03.
“Facility Fee” has the meaning set forth in Section 2.09(a).
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any applicable intergovernmental
agreement entered into to implement Sections 1471 through 1474 of the Code.
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to Bank of America on such day on such transactions as
determined by the Administrative Agent.
“Fee Letters” means (a) the fee letter agreement, dated October 2, 2017, among
the Borrower, the Administrative Agent and MLPFS and (b) the fee letter
agreement, dated October 2, 2017, among the Borrower, Wells Fargo Bank, N.A. and
Wells Fargo Securities, LLC.
“Fitch” means Fitch IBCA, Inc.
“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is resident for Tax purposes.
For purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction. The
term “Foreign Lender” shall also be deemed to include any Lender that is a
“disregarded entity” or a foreign partnership or other pass-through entity for
U.S. federal income Tax purposes if such Lender has one or more foreign owners.
“FRB” means the Board of Governors of the Federal Reserve System of the United
States.
“Fronting Exposure” means, at any time there is a Defaulting Lender, with
respect to any L/C Issuer, such Defaulting Lender’s Applicable Percentage of the
outstanding L/C Obligations owing to such L/C Issuer other than L/C Obligations
as to which such Defaulting Lender’s participation obligation has been
reallocated to other Lenders or Cash Collateralized in accordance with the terms
hereof.


14

--------------------------------------------------------------------------------




“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination consistently applied.
“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supranational bodies such as the European Union or the European Central Bank).
“Guarantee” means, as to any Person, any obligation, contingent or otherwise, of
such Person guaranteeing or having the economic effect of guaranteeing any
Indebtedness of another Person (the “primary obligor”) in any manner, whether
directly or indirectly, and including any obligation of such Person, direct or
indirect, (i) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness, (ii) to purchase or lease property, securities or
services for the purpose of assuring the obligee in respect of such Indebtedness
of the payment of such Indebtedness, or (iii) to maintain working capital,
equity capital or any other financial statement condition or liquidity or level
of income or cash flow of the primary obligor so as to enable the primary
obligor to pay such Indebtedness. The term “Guarantee” as a verb has a
corresponding meaning.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
“Honor Date” has the meaning specified in Section 2.03(c)(i).
“Increase Effective Date” has the meaning specified in Section 2.14(d).
“Indebtedness” means, as of any date of determination, the sum of (a) the
outstanding principal amount of all obligations, whether current or long-term,
for borrowed money (including Obligations hereunder and obligations evidenced by
bonds, debentures, notes, loan agreements or other similar instruments), (b) all
direct obligations arising under bankers’ acceptances, bank guaranties, surety
bonds and similar instruments, (c) all obligations in respect of the deferred
purchase price of property or services (other than trade accounts payable in the
ordinary course of business), (d) all Consolidated Capitalized Lease
Obligations, (e) without duplication, all Guarantees with respect to outstanding
Indebtedness of the types specified in clauses (a) through


15

--------------------------------------------------------------------------------




(d) above of Persons other than the Borrower or any Subsidiary (the amount of
such Guarantees to be determined in accordance with GAAP), and (f) all
Indebtedness of the types referred to in clauses (a) through (e) above of any
partnership or joint venture (other than a joint venture that is itself a
corporation or limited liability company) in which the Borrower or a Subsidiary
is a general partner or joint venturer, unless such Indebtedness is expressly
made non-recourse to the Borrower or any such Subsidiary.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Loan Document and (b) to the extent not otherwise described
in (a), Other Taxes.
“Indemnitees” has the meaning specified in Section 10.04(b).
“Information” has the meaning specified in Section 10.07.
“Intangible Assets” means assets of the Borrower and its Subsidiaries that are
considered to be intangible assets under GAAP, including customer lists,
goodwill, computer software, copyrights, trade names, trademarks, patents,
franchises, licenses, unamortized deferred charges, unamortized debt discount
and capitalized research and development costs.
“Interest Payment Date” means, (a) as to any Loan made by any Lender other than
a Base Rate Loan, the last day of each Interest Period applicable to such Loan
and the Maturity Date applicable to such Lender; provided, however, that if any
Interest Period for a Eurocurrency Rate Loan exceeds three months, the
respective dates that fall every three months after the beginning of such
Interest Period shall also be Interest Payment Dates; and (b) as to any Base
Rate Loan made by any Lender, the last Business Day of each March, June,
September and December and the Maturity Date applicable to such Lender.
“Interest Period” means (a) as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date one week or one,
two, three or six months thereafter (in each case, subject to availability), as
selected by the Borrower in its Committed Loan Notice; and (b) as to each Bid
Loan, a period of not less than 14 days and not more than 180 days as selected
by the Borrower in its Bid Request; provided that:
(i)    any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day, unless, in
the case of a Eurocurrency Rate Loan having an Interest Period of one month or
longer, such Business Day falls in another calendar month, in which case such
Interest Period shall end on the immediately preceding Business Day;
(ii)    any Interest Period pertaining to a Eurocurrency Rate Loan having an
Interest Period of one month or longer that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and


16

--------------------------------------------------------------------------------




(iii)    no Interest Period shall extend beyond the Maturity Date for the
applicable Loan.
“IRS” means the United States Internal Revenue Service.
“ISP” means with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).
“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application and any other document, agreement and instrument entered into
by an L/C Issuer and the Borrower (or any Subsidiary) or in favor of such L/C
Issuer and relating to any such Letter of Credit.
“Joint Lead Arrangers” means MLPFS, WFS, Fifth Third Bank, U.S. Bank National
Association and SunTrust Robinson Humphrey, Inc.
“Judgment Currency” has the meaning specified in Section 10.18.
“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Applicable Percentage.
All L/C Advances shall be denominated in Dollars.
“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed by the Borrower on the Honor Date
or refinanced as a Borrowing. All L/C Borrowings shall be denominated in
Dollars.
“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the renewal or increase of
the amount thereof.
“L/C Issuer” means each of Bank of America and Wells Fargo Bank, National
Association in its capacity as issuer of Letters of Credit hereunder, or any
successor issuer of Letters of Credit hereunder.
“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Section
1.09. For purposes of this Agreement, if on any date of determination a Letter
of Credit has expired by its terms but any amount may still be drawn thereunder
by reason


17

--------------------------------------------------------------------------------




of the operation of Rule 3.14 of the ISP, such Letter of Credit shall be deemed
to be “outstanding” in the amount so remaining available to be drawn.
“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes each Lender with a commitment to make Loans as
designated in Section 2.01 or in an Assignment and Assumption pursuant to which
such Lender becomes a party hereto.
“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as to which a Lender may from time to time notify the Borrower
and the Administrative Agent which office may include any Affiliate of such
Lender or any domestic or foreign branch of such Lender or such Affiliate.
Unless the context otherwise requires each reference to a Lender shall include
its applicable Lending Office.
“Letter of Credit” means (a) any standby letter of credit issued hereunder and
(b) any Existing Letter of Credit. Letters of Credit may be denominated in
Dollars or in an Alternative Currency.
“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the applicable L/C Issuer.
“Letter of Credit Commitment” means, with respect to each L/C Issuer, its
obligation to issue Letters of Credit in an aggregate amount at any one time
outstanding not to exceed the Dollar amount set forth opposite such Lender’s
name on Schedule 2.01. The Letter of Credit Commitment is part of, and not in
addition to, the Aggregate Commitments.
“Letter of Credit Expiration Date” means the day that is seven days prior to the
latest Maturity Date then in effect (or, if such day is not a Business Day, the
immediately preceding Business Day).
“Letter of Credit Fee” has the meaning specified in Section 2.03(h).
“Letter of Credit Sublimit” means an amount equal to the lesser of (a)
$150,000,000 and (b) the Aggregate Commitments. The Letter of Credit Sublimit is
part of, and not in addition to, the Aggregate Commitments.
“LIBOR” has the meaning specified in the definition of “Eurocurrency Base Rate.”
“LIBOR Quoted Currency” means Dollars, Euro, Sterling and Yen, in each case, as
long as there is a published LIBOR with respect thereto.
“Lien” means (a) any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge or other security
interest, (b) the interest of a vendor or lessor under any conditional sale,
capital lease or other title retention agreement (but not an operating lease)
and (c) any easement, right of way or other encumbrance on title to real
property.


18

--------------------------------------------------------------------------------




“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Committed Loan or a Bid Loan.
“Loan Documents” means this Agreement, each Note, each Issuer Document, any
agreement creating or perfecting rights in Cash Collateral pursuant to the
provisions of Section 2.15 of this Agreement and the Fee Letters.
“Margin Regulations” means Regulations T, U and X of the FRB.
“Margin Stock” has the meaning specified in the Margin Regulations.
“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business or properties of the Borrower and
the Subsidiaries taken as a whole; (b) a material impairment of the ability of
the Borrower to perform its obligations under any Loan Document to which it is a
party; or (c) a material adverse effect upon the legality, validity, binding
effect or enforceability of any Loan Document.
“Material Indebtedness” means, at any date, any Indebtedness (excluding any
Indebtedness outstanding hereunder), or obligations in respect of one or more
Swap Contracts, of the Borrower or any Material Subsidiary, having an aggregate
outstanding principal amount exceeding the Threshold Amount on such date. For
purposes of determining Material Indebtedness, the “principal amount” of the
obligations of the Borrower or any Material Subsidiary in respect of any Swap
Contract at any time shall be the aggregate amount (giving effect to any netting
agreements) that such Person would be required to pay if such Swap Contract were
terminated at the close of business on such date.
“Material Subsidiary” means each Subsidiary of the Borrower that the Borrower
includes in Exhibit 21 to its Annual Reports on Form 10-K pursuant to Item
601(b)(21) of Regulation S-K under the Securities Exchange Act of 1934, as
amended.
“Maturity Date” means October 27, 2022, subject to the extension thereof
pursuant to Section 2.17; provided, however, that the Maturity Date of any
Lender that is a Non-Extending Lender to any requested extension pursuant to
Section 2.17 shall be the Maturity Date in effect immediately prior to the
applicable Anniversary Date for all purposes of this Agreement; provided,
further, that if such date is not a Business Day, the Maturity Date shall be the
next succeeding Business Day.
“MLPFS” means Merrill Lynch, Pierce, Fenner & Smith Incorporated (or any other
registered broker-dealer wholly-owned by Bank of America Corporation to which
all or substantially all of Bank of America Corporation’s or any of its
subsidiaries’ investment banking, commercial lending services or related
businesses may be transferred following the date of this Agreement), in its
capacity as joint lead arranger and joint bookrunner.
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.


19

--------------------------------------------------------------------------------




“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.
“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Borrower or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.
“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (i) requires the approval of all or all affected
Lenders in accordance with the terms of Section 10.01 and (ii) has been approved
by the Required Lenders.
“Non-LIBOR Quoted Currency” means any currency other than a LIBOR Quoted
Currency and Canadian Dollars.
“Note” means a promissory note made by the Borrower in favor of a Lender
evidencing Loans made by such Lender, substantially in the form of Exhibit C
hereto.
“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, the Borrower arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against the Borrower of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding. Without limiting the generality of the foregoing, the
Obligations of the Borrower under the Loan Documents include (a) the obligation
to pay principal, interest, Letter of Credit commissions, charges, expenses,
fees, attorney fees and disbursements, indemnities and other amounts payable by
the Borrower under any Loan Document and (b) the obligations of the Borrower to
reimburse any amount in respect of any of the foregoing that any Lender, in its
sole discretion, may elect to pay or advance on behalf of the Borrower.
“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.
“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.


20

--------------------------------------------------------------------------------




“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made at the request of the Borrower pursuant to Section 3.06).
“Outstanding Amount” means (a) with respect to Loans on any date, the Dollar
Equivalent amount of the aggregate outstanding principal amount thereof after
giving effect to any Borrowings and prepayments or repayments of Loans occurring
on such date; and (b) with respect to any L/C Obligations on any date, the
Dollar Equivalent amount of the aggregate outstanding amount of such L/C
Obligations on such date after giving effect to any L/C Credit Extension
occurring on such date and any other changes in the aggregate amount of the L/C
Obligations as of such date, including as a result of any reimbursements by the
Borrower of Unreimbursed Amounts.
“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
determined by the Administrative Agent or the applicable L/C Issuer, as the case
may be, in accordance with banking industry rules on interbank compensation, and
(b) with respect to any amount denominated in an Alternative Currency, the rate
of interest per annum at which overnight deposits in the applicable Alternative
Currency, in an amount approximately equal to the amount with respect to which
such rate is being determined, would be offered for such day by a branch or
Affiliate of Bank of America in the applicable offshore interbank market for
such currency to major banks in such interbank market.
“Participant” has the meaning specified in Section 10.06(d).
“Participant Register” has the meaning specified in Section 10.06(d).
“Participating Member State” means each state so described in any EMU
Legislation.
“PBGC” means the Pension Benefit Guaranty Corporation.
“Pension Act” means the Pension Protection Act of 2006.
“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section


21

--------------------------------------------------------------------------------




412 of the Code and Section 302 of ERISA, each as in effect prior to the Pension
Act and, thereafter, Section 412, 430, 431, 432 and 436 of the Code and Sections
302, 303, 304 and 305 of ERISA.
“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by the Borrower and any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to minimum funding standards under Section 412 of the Code.
“Permitted Acquisition” means any Acquisition (a) which has been approved by the
Board of Directors of the Person to be acquired (or whose assets or property are
to be acquired) in connection with such Acquisition, and (b) as to which both
immediately prior to and after giving pro forma effect thereto no Default
exists.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of the Borrower or
any ERISA Affiliate or any such Plan to which the Borrower or any ERISA
Affiliate is required to contribute on behalf of any of its employees.
“Platform” has the meaning specified in Section 6.02.
“Public Filings” means (i) the Borrower’s Annual Report on Form 10-K for the
year ended May 28, 2017, (ii) the Borrower’s Quarterly Report on Form 10-Q for
the quarter ended August 27, 2017 and (iii) the Borrower’s Current Reports on
Form 8-K filed with the SEC on June 23, 2017, June 27, 2017 and September 26,
2017 and any other Current Reports on Form 8- K filed with the SEC after May 28,
2017 but before the Effective Date.
“Public Lender” has the meaning specified in Section 6.02.
“Recipient” means (a) the Administrative Agent, (b) any Lender, (c) any L/C
Issuer or (d) any other recipient of any payment to be made by or on account of
or any withholding with respect to any obligation of the Borrower.
“Register” has the meaning specified in Section 10.06(c).
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.
“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Committed Loans, a Committed Loan Notice, (b) with respect to
a Bid Loan, a Bid Request, and (c) with respect to an L/C Credit Extension, a
Letter of Credit Application.


22

--------------------------------------------------------------------------------




“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the Aggregate Commitments or, if the commitment of each Lender to
make Loans and the obligation of each L/C Issuer to make L/C Credit Extensions
have been terminated pursuant to Section 8.02 or otherwise, Lenders holding in
the aggregate more than 50% of the Total Outstandings (with the aggregate amount
of each Lender’s risk participation and funded participation in L/C Obligations
being deemed “held” by such Lender for purposes of this definition); provided
that the Commitment of, and the portion of the Total Outstandings held or deemed
held by, any Defaulting Lender shall be excluded for purposes of making a
determination of Required Lenders.
“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or controller of the Borrower
and, solely for purposes of notices given pursuant to Article II, any other
officer of the Borrower so designated by any of the foregoing officers in a
notice to the Administrative Agent. Any document delivered hereunder that is
signed by a Responsible Officer of the Borrower shall be conclusively presumed
to have been authorized by all necessary corporate, partnership and/or other
action on the part of the Borrower and such Responsible Officer shall be
conclusively presumed to have acted on behalf of the Borrower.
“Revaluation Date” means (a) with respect to any Loan, each of the following:
(i) each date of a Borrowing of a Eurocurrency Rate Loan denominated in an
Alternative Currency, (ii) each date of a continuation of a Eurocurrency Rate
Loan denominated in an Alternative Currency pursuant to Section 2.02, and (iii)
such additional dates as the Administrative Agent shall determine or the
Required Lenders shall require; and (b) with respect to any Letter of Credit,
each of the following: (i) each date of issuance of a Letter of Credit
denominated in an Alternative Currency, (ii) each date of an amendment of any
such Letter of Credit having the effect of increasing the amount thereof (solely
with respect to the increased amount), (iii) each date of any payment by an L/C
Issuer under any Letter of Credit denominated in an Alternative Currency and
(iv) such additional dates as the Administrative Agent shall determine or the
Required Lenders shall require.
“Sanction(s)” means any sanction administered or enforced by the United States
Government (including without limitation, OFAC), the United Nations Security
Council, the European Union, Her Majesty’s Treasury (“HMT”) or other relevant
sanctions authority.
“S&P” means S&P Global Ratings, a S&P Global Inc. business, and any successor
thereto.
“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by the Administrative Agent or an L/C Issuer, as the case may be, to
be customary in the place of disbursement or payment for the settlement of
international banking transactions in the relevant Alternative Currency.
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.


23

--------------------------------------------------------------------------------




“Special Notice Currency” means at any time an Alternative Currency, other than
the currency of a country that is a member of the Organization for Economic
Cooperation and Development at such time located in North America or Europe.
“Spot Rate” for a currency means the rate determined by the Administrative Agent
or an L/C Issuer, as applicable, to be the rate quoted by the Person acting in
such capacity as the spot rate for the purchase by such Person of such currency
with another currency through its principal foreign exchange trading office at
approximately 11:00 a.m. on the date two Business Days prior to the date as of
which the foreign exchange computation is made; provided that the Administrative
Agent or an L/C Issuer may obtain such spot rate from another financial
institution designated by the Administrative Agent or such L/C Issuer if the
Person acting in such capacity does not have as of the date of determination a
spot buying rate for any such currency; and provided further that an L/C Issuer
may use such spot rate quoted on the date as of which the foreign exchange
computation is made in the case of any Letter of Credit denominated in an
Alternative Currency.
“Sterling” and “£” mean the lawful currency of the United Kingdom.
“Stockholders’ Equity” means, at any time, the shareholders’ equity of the
Borrower and its consolidated Subsidiaries, as set forth or reflected on the
most recent consolidated balance sheet of the Borrower and its consolidated
Subsidiaries prepared in accordance with GAAP.
“Sublimit” means the Alternative Currency Sublimit, the Bid Loan Sublimit or the
Letter of Credit Sublimit, as the case may be.
“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower.
“Swap Contract” means any agreement with respect to any rate swap transactions,
basis swaps, credit derivative transactions, forward rate transactions,
commodity swaps, commodity options, forward commodity contracts, equity or
equity index swaps or options, bond or bond price or bond index swaps or options
or forward bond or forward bond price or forward bond index transactions,
interest rate options, forward foreign exchange transactions, cap transactions,
floor transactions, collar transactions, currency swap transactions,
cross-currency rate swap transactions, currency options, spot contracts, or any
other similar transactions or any combination of any of the foregoing.
“TARGET Day” means any day on which the Trans-European Automated Real-time Gross
Settlement Express Transfer (TARGET) payment system (or, if such payment system
ceases to be operative, such other payment system (if any) determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.


24

--------------------------------------------------------------------------------




“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
in the nature of a tax imposed by any Governmental Authority, including any
interest, additions to tax or penalties applicable thereto.
“Test Amount” means, on any date of determination, an amount equal to 30% of the
Consolidated Total Assets as of the last day of the fiscal year most recently
ended prior to such date for which financial statements have been prepared and
delivered to the Lenders.
“Threshold Amount” means $50,000,000.
“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.
“Type” means, with respect to a Committed Loan, its character as a Base Rate
Loan or a Eurocurrency Rate Loan.
“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce (“ICC”)
Publication No. 600 (or such later version thereof as may be in effect at the
time of issuance). “United States” and “U.S.” mean the United States of America.
“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).
“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate” has the meaning specified in Section 3.01(f).
“WFS” means Wells Fargo Securities, LLC, in its capacity as joint lead arranger
and joint book manager.
“Wholly-Owned Subsidiary” means as of any date a Subsidiary of a Person with
respect to which all the outstanding equity securities entitled to vote in the
election of the Board of Directors or managers (or other persons performing
similar function) of such Subsidiary (other than director’s qualifying shares or
similar equity interests, shares or interests held by other Persons in
connection with requirements under liquor licensing laws or regulations and
preferred equity interests in real estate investment trusts that are otherwise
wholly-owned) are directly or indirectly beneficially owned by such Person on
such date.
“Withholding Agent” means the Borrower and the Administrative Agent
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.


25

--------------------------------------------------------------------------------




“Yen” and “¥” mean the lawful currency of Japan.

SECTION 1.02     Other Interpretive Provisions. With reference to this Agreement
and each other Loan Document, unless otherwise specified herein or in such other
Loan Document:
(a)    The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any Law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such Law and any reference to any Law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.
(b)    In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”
(c)    Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.
(d)    Each reference to “basis points” or “bps” shall be interpreted in
accordance with the convention that 100 bps = 1.0%.

SECTION 1.03     Accounting Terms.
(a)    Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise


26

--------------------------------------------------------------------------------




specifically prescribed herein. Notwithstanding the foregoing, for purposes of
determining compliance with any covenant (including the computation of any
financial covenant) contained herein, Indebtedness of the Borrower and its
Subsidiaries shall be deemed to be carried at 100% of the outstanding principal
amount thereof, and the effects of FASB ASC 825 on financial liabilities shall
be disregarded.
(b)    Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.
Without limiting the foregoing, leases shall continue to be classified and
accounted for on a basis consistent with that reflected in the Audited Financial
Statements for all purposes of this Agreement, notwithstanding any change in
GAAP relating thereto, unless the parties hereto shall enter into a mutually
acceptable amendment addressing such changes, as provided for above.

SECTION 1.04     Rounding. Any financial ratios required to be maintained by the
Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).

SECTION 1.05     Exchange Rates; Currency Equivalents.
(a)    The Administrative Agent or an L/C Issuer, as applicable, shall
reasonably determine the Spot Rates as of each Revaluation Date to be used for
calculating Dollar Equivalent amounts of Credit Extensions and Outstanding
Amounts denominated in Alternative Currencies. Such Spot Rates shall become
effective as of such Revaluation Date and shall be the Spot Rates employed in
converting any amounts between the applicable currencies until the next
Revaluation Date to occur. Except for purposes of financial statements delivered
by the Borrower hereunder or calculating financial covenants hereunder or except
as otherwise provided herein, the applicable amount of any currency (other than
Dollars) for purposes of the Loan Documents shall be such Dollar Equivalent
amount as so determined by the Administrative Agent or an L/C Issuer, as
applicable.
(b)    Wherever in this Agreement in connection with a Borrowing, conversion,
continuation or prepayment of a Eurocurrency Rate Loan or the issuance,
amendment or extension of a Letter of Credit, an amount, such as a required
minimum or multiple amount, is expressed in Dollars, but such Borrowing,
Eurocurrency Rate Loan or Letter of Credit is denominated in an Alternative
Currency, such amount shall be the relevant Alternative Currency Equivalent of
such Dollar amount (rounded to the nearest unit of such Alternative Currency,
with 0.5 of a unit


27

--------------------------------------------------------------------------------




being rounded upward), as reasonably determined by the Administrative Agent or
an L/C Issuer, as the case may be.
(c)    The Administrative Agent does not warrant, nor accept responsibility, nor
shall the Administrative Agent have any liability with respect to the
administration, submission or any other matter related to the rates in the
definition of “Eurocurrency Rate” or with respect to any comparable or successor
rate thereto.

SECTION 1.06     Additional Alternative Currencies.
(a)    The Borrower may from time to time request that Eurocurrency Rate Loans
be made and/or Letters of Credit be issued in a currency other than those
specifically listed in the definition of “Alternative Currency;” provided that
such requested currency is a lawful currency (other than Dollars) that is
readily available and freely transferable and convertible into Dollars. In the
case of any such request with respect to the making of Eurocurrency Rate Loans,
such request shall be subject to the approval of the Administrative Agent and
the Lenders; and in the case of any such request with respect to the issuance of
Letters of Credit, such request shall be subject to the approval of the
Administrative Agent and the applicable L/C Issuer.
(b)    Any such request shall be made to the Administrative Agent not later than
11:00 a.m., 10 Business Days prior to the date of the desired Credit Extension
(or such other time or date as may be agreed by the Administrative Agent and, in
the case of any such request pertaining to Letters of Credit, the applicable L/C
Issuer, in its or their sole discretion). In the case of any such request
pertaining to Eurocurrency Rate Loans, the Administrative Agent shall promptly
notify each Lender thereof; and in the case of any such request pertaining to
Letters of Credit, the Administrative Agent shall promptly notify the applicable
L/C Issuer thereof. Each Lender (in the case of any such request pertaining to
Eurocurrency Rate Loans) or the applicable L/C Issuer (in the case of a request
pertaining to Letters of Credit) shall notify the Administrative Agent, not
later than 11:00 a.m., five Business Days after receipt of such request whether
it consents, in its sole discretion, to the making of Eurocurrency Rate Loans or
the issuance of Letters of Credit, as the case may be, in such requested
currency.
(c)    Any failure by a Lender or an L/C Issuer, as the case may be, to respond
to such request within the time period specified in the preceding sentence shall
be deemed to be a refusal by such Lender or such L/C Issuer, as the case may be,
to permit Eurocurrency Rate Loans to be made or Letters of Credit to be issued
in such requested currency. If the Administrative Agent and all the Lenders
consent to making Eurocurrency Rate Loans in such requested currency, the
Administrative Agent shall so notify the Borrower and such currency shall
thereupon be deemed for all purposes to be an Alternative Currency hereunder for
purposes of any Borrowings of Eurocurrency Rate Loans; and if the Administrative
Agent and the applicable L/C Issuer consent to the issuance of Letters of Credit
in such requested currency, the Administrative Agent shall so notify the
Borrower and such currency shall thereupon be deemed for all purposes to be an
Alternative Currency hereunder for purposes of any Letter of Credit issuances.
If the Administrative Agent shall fail to obtain consent to any request for an
additional currency under this Section 1.06, the Administrative Agent shall
promptly so notify the Borrower.


28

--------------------------------------------------------------------------------





SECTION 1.07     Change of Currency.
(a)    Each obligation of the Borrower to make a payment denominated in the
national currency unit of any member state of the European Union that adopts the
Euro as its lawful currency after the date hereof shall be redenominated into
Euro at the time of such adoption (in accordance with the EMU Legislation). If,
in relation to the currency of any such member state, the basis of accrual of
interest expressed in this Agreement in respect of that currency shall be
inconsistent with any convention or practice in the London interbank market for
the basis of accrual of interest in respect of the Euro, such expressed basis
shall be replaced by such convention or practice with effect from the date on
which such member state adopts the Euro as its lawful currency; provided that if
any Borrowing in the currency of such member state is outstanding immediately
prior to such date, such replacement shall take effect, with respect to such
Borrowing, at the end of the then current Interest Period.
(b)    Each provision of this Agreement shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be appropriate to reflect the adoption of the Euro by any member
state of the European Union and any relevant market conventions or practices
relating to the Euro; provided that if the Borrower is adversely affected in any
material respect by any such change, the Borrower shall have consented thereto.
(c)    Each provision of this Agreement also shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be appropriate to reflect a change in currency of any other country
and any relevant market conventions or practices relating to the change in
currency; provided that if the Borrower is adversely affected in any material
respect by any such change, the Borrower shall have consented thereto.

SECTION 1.08     Times of Day. Unless otherwise specified, all references herein
to times of day shall be references to Eastern time (daylight or standard, as
applicable).

SECTION 1.09     Letter of Credit Amounts. Unless otherwise specified herein,
the amount of a Letter of Credit at any time shall be deemed to be the Dollar
Equivalent of the amount of such Letter of Credit available to be drawn at such
time; provided, however, that with respect to any Letter of Credit that, by its
terms or the terms of any Issuer Document related thereto, provides for one or
more automatic increases in the stated amount thereof, the amount of such Letter
of Credit available to be drawn shall be deemed to be the difference of (a) the
Dollar Equivalent of the maximum stated amount of such Letter of Credit after
giving effect to all such increases, whether or not such maximum stated amount
is in effect at such time, less (b) the Dollar Equivalent of any amounts drawn
or otherwise not available to be drawn under such Letter of Credit and not
reinstated or available to be reinstated, whether by automatic increase or
otherwise.

ARTICLE II    
THE COMMITMENTS AND CREDIT EXTENSIONS

SECTION 2.01     Committed Loans. Subject to the terms and conditions set forth
herein, each Lender severally agrees to make loans (each such loan, a “Committed
Loan”) to the Borrower in Dollars or in one or more Alternative Currencies from
time to time, on any Business


29

--------------------------------------------------------------------------------




Day during the Availability Period applicable to such Lender, in an aggregate
amount not to exceed at any time outstanding the amount of such Lender’s
Commitment; provided, however, that after giving effect to any Committed
Borrowing, (i) the Total Outstandings shall not exceed the Aggregate
Commitments, (ii) the aggregate Outstanding Amount of the Loans of any Lender,
plus such Lender’s Applicable Percentage of the Outstanding Amount of all L/C
Obligations, shall not exceed such Lender’s Commitment and (iii) the aggregate
Outstanding Amount of all Committed Loans and L/C Obligations denominated in
Alternative Currencies shall not exceed the Alternative Currency Sublimit.
Within the limits of each Lender’s Commitment, and subject to the other terms
and conditions hereof, the Borrower may borrow under this Section 2.01, repay or
prepay under Section 2.05, and reborrow under this Section 2.01. Committed Loans
may be Base Rate Loans or Eurocurrency Rate Loans, as further provided herein.

SECTION 2.02     Borrowings, Conversions and Continuations of Committed Loans.
(a)    Each Committed Borrowing, each conversion of Committed Loans from one
Type to the other, and each continuation of Eurocurrency Rate Loans shall be
made upon the Borrower’s irrevocable notice to the Administrative Agent, which
may be given by (A) telephone or (B) a Committed Loan Notice; provided that any
telephonic notice must be confirmed promptly by delivery to the Administrative
Agent of a Committed Loan Notice. Each such notice must be received by the
Administrative Agent not later than 12:00 noon (i) three Business Days prior to
the requested date of any Borrowing of, conversion to or continuation of
Eurocurrency Rate Loans denominated in Dollars or of any conversion of
Eurocurrency Rate Loans denominated in Dollars to Base Rate Loans, (ii) four
Business Days (or five Business Days in the case of a Special Notice Currency)
prior to the requested date of any Borrowing or continuation of Eurocurrency
Rate Loans denominated in Alternative Currencies, and (iii) on the requested
date of any Borrowing of Base Rate Loans. Each Borrowing of, conversion to or
continuation of Eurocurrency Rate Loans shall be in a principal amount of
$5,000,000 or a whole multiple of $1,000,000 in excess thereof. Except as
provided in Sections 2.03(c), each Borrowing of or conversion to Base Rate Loans
shall be in a principal amount of $500,000 or a whole multiple of $100,000 in
excess thereof. Each Committed Loan Notice shall specify (i) whether the
Borrower is requesting a Committed Borrowing, a conversion of Committed Loans
from one Type to the other, or a continuation of Eurocurrency Rate Loans, (ii)
the requested date of the Borrowing, conversion or continuation, as the case may
be (which shall be a Business Day), (iii) the principal amount of Committed
Loans to be borrowed, converted or continued, (iv) the Type of Committed Loans
to be borrowed or to which existing Committed Loans are to be converted or
continued, (v) if applicable, the duration of the Interest Period with respect
thereto and (vi) the currency of the Loans to be borrowed. If the Borrower fails
to specify a currency in a Committed Loan Notice requesting a Borrowing, then
the Committed Loans so requested shall be made in Dollars. If the Borrower fails
to specify a Type of Committed Loan in a Committed Loan Notice or if the
Borrower fails to give a timely notice requesting a conversion or continuation,
then the applicable Committed Loans shall be made as, or converted to, Base Rate
Loans; provided, however, that in the case of a failure to timely request a
continuation of Committed Loans denominated in an Alternative Currency, such
Loans shall be continued as Eurocurrency Rate Loans in their original currency
with an Interest Period of one month. Any


30

--------------------------------------------------------------------------------




such automatic conversion to Base Rate Loans shall be effective as of the last
day of the Interest Period then in effect with respect to the applicable
Eurocurrency Rate Loans. If the Borrower requests a Borrowing of, conversion to,
or continuation of Eurocurrency Rate Loans in any such Committed Loan Notice,
but fails to specify an Interest Period, it will be deemed to have specified an
Interest Period of one month. No Loan may be converted into or continued as a
Loan denominated in a different currency, but instead must be prepaid in the
original currency of such Loan and reborrowed in the other currency.
(b)    Following receipt of a Committed Loan Notice, the Administrative Agent
shall promptly notify each Lender of the amount (and currency) of its Applicable
Percentage of the applicable Committed Loans, and if no timely notice of a
conversion or continuation is provided by the Borrower, the Administrative Agent
shall notify each Lender of the details of any automatic conversion to Base Rate
Loans or continuation of Loans denominated in a currency other than Dollars, in
each case as described in the preceding subsection (a). In the case of a
Committed Borrowing, each Lender shall make the amount of its Committed Loan
available to the Administrative Agent in Same Day Funds at the Administrative
Agent’s Office for the applicable currency not later than 2:00 p.m., in the case
of any Loan denominated in Dollars, and not later than the Applicable Time
specified by the Administrative Agent in the case of any Loan in an Alternative
Currency, in each case on the Business Day specified in the applicable Committed
Loan Notice. Upon satisfaction of the applicable conditions set forth in Article
IV, the Administrative Agent shall make all funds so received available to the
Borrower in like funds as received by the Administrative Agent either by (i)
crediting an account of the Borrower on the books of Bank of America with the
amount of such funds or (ii) wire transfer of such funds, in each case in
accordance with instructions provided to (and reasonably acceptable to) the
Administrative Agent by the Borrower; provided, however, that if, on the date
the Committed Loan Notice with respect to such Borrowing denominated in Dollars
is given by the Borrower, there are L/C Borrowings outstanding, then the
proceeds of such Borrowing, first, shall be applied to the payment in full of
any such L/C Borrowings, and, second, shall be made available to the Borrower as
provided above.
(c)    During the existence of a Default, no Loans denominated in Dollars may be
requested as, converted to or continued as Eurocurrency Rate Loans without the
consent of the Required Lenders.
(d)    The Administrative Agent shall promptly notify the Borrower and the
Lenders of the interest rate applicable to any Interest Period for Eurocurrency
Rate Loans upon determination of such interest rate. At any time that Base Rate
Loans are outstanding, the Administrative Agent shall notify the Borrower and
the Lenders of any change in Bank of America’s prime rate used in determining
the Base Rate promptly following the public announcement of such change.
(e)    After giving effect to all Committed Borrowings, all conversions of
Committed Loans from one Type to the other, and all continuations of Committed
Loans as the same Type, there shall not be more than twelve (12) Interest
Periods in effect with respect to Committed Loans.


31

--------------------------------------------------------------------------------




(f)    The failure of any Lender to make any Loan to be made by it as part of
any Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make its Loan on the date of such Borrowing, but no Lender shall be
responsible for the failure of any other Lender to make any Loan to be made by
such other Lender on the date of any Borrowing.

SECTION 2.03     Letters of Credit.
(a)    The Letter of Credit Commitment.
(i)    Subject to the terms and conditions set forth herein, (A) each L/C Issuer
agrees, in reliance upon the agreements of the other Lenders set forth in this
Section 2.03, (1) from time to time on any Business Day during the period from
the Effective Date until the Letter of Credit Expiration Date, to issue Letters
of Credit denominated in Dollars or in one or more Alternative Currencies for
the account of the Borrower or its Subsidiaries, and to amend or extend Letters
of Credit previously issued by it, in accordance with subsection (b) below, and
(2) to honor drawings under the Letters of Credit; and (B) the Lenders severally
agree to participate in Letters of Credit issued for the account of the Borrower
and/or its Subsidiaries in any drawings thereunder; provided that after giving
effect to any L/C Credit Extension with respect to any Letter of Credit, (I) the
Total Outstandings shall not exceed the Aggregate Commitments, (II) the
aggregate Outstanding Amount of the Committed Loans of any Lender, plus such
Lender’s Applicable Percentage of the Outstanding Amount of all L/C Obligations
shall not exceed such Lender’s Commitment, (III) the Outstanding Amount of the
L/C Obligations shall not exceed the Letter of Credit Sublimit, (IV) the
Outstanding Amount of the L/C Obligations issued by such L/C Issuer shall not
exceed such L/C Issuer’s Letter of Credit Commitment, (V) the aggregate amount
of all Committed Loans and L/C Obligations denominated in Alternative Currencies
shall not exceed the Alternative Currency Sublimit and (VI) if there shall exist
any Non-Extending Lenders, the aggregate L/C Obligations in respect of all
Letters of Credit having an expiration date after the Maturity Date of any
Non-Extending Lender shall not exceed the limit set forth in clause (II) above
calculated solely with respect to the Lenders other than the Non-Extending
Lenders. Each request by the Borrower for the issuance, extension or amendment
of a Letter of Credit shall be deemed to be a representation by the Borrower
that the L/C Credit Extension so requested complies with the conditions set
forth in the proviso to the preceding sentence. Within the foregoing limits, and
subject to the terms and conditions hereof, the Borrower’s ability to obtain
Letters of Credit shall be fully revolving, and accordingly the Borrower may,
during the foregoing period, obtain Letters of Credit to replace Letters of
Credit that have expired or that have been drawn upon and reimbursed.
Furthermore, each Lender acknowledges and confirms that it has a participation
interest in the liability of the applicable L/C Issuer under the Existing
Letters of Credit in a percentage equal to its Applicable Percentage of the
Committed Loans. The Borrower’s reimbursement obligations in respect of the
Existing Letters of Credit, and each Lender’s obligations in connection
therewith, shall be governed by the terms of this Agreement.
(ii)    No L/C Issuer shall issue any Letter of Credit, if:


32

--------------------------------------------------------------------------------




(A)    subject to Section 2.03(b)(iv), the expiry date of such requested Letter
of Credit would occur more than twelve months after the date of issuance or last
extension, unless the Required Lenders have approved such expiry date; or
(B)    the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Lenders have approved such
expiry date; provided, however, that a Letter of Credit having an expiry date
later than the Letter of Credit Expiration Date (an “Extended Letter of Credit”)
may be issued if (1) such Extended Letter of Credit (x) has an expiry date no
later than one year after the issuance of such Extended Letter of Credit and (y)
does not provide for the renewal thereof for additional periods, and (2) Cash
Collateral satisfactory to the applicable L/C Issuer in its sole discretion is
provided in respect of such Extended Letter of Credit on the Maturity Date in
accordance with Section 2.15. Notwithstanding the terms of Section 2.03(h), each
Extended Letter of Credit shall have a Letter of Credit Fee applicable thereto
at all times after the latest Maturity Date that shall be agreed to between the
applicable L/C Issuer and the Borrower.
(iii)    No L/C Issuer shall be under any obligation to issue any Letter of
Credit if:
(A)    any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such L/C Issuer from issuing
such Letter of Credit, or any Law applicable to such L/C Issuer or any request
or directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over such L/C Issuer shall prohibit, or request that
such L/C Issuer refrain from, the issuance of letters of credit generally or
such Letter of Credit in particular or shall impose upon such L/C Issuer with
respect to such Letter of Credit any restriction, reserve or capital requirement
(for which such L/C Issuer is not otherwise compensated hereunder) not in effect
on the Effective Date, or shall impose upon such L/C Issuer any unreimbursed
loss, cost or expense which was not applicable on the Effective Date and which
such L/C Issuer in good faith deems material to it;
(B)    the issuance of such Letter of Credit would violate one or more policies
of such L/C Issuer applicable to letters of credit generally;
(C)    except as otherwise agreed by the Administrative Agent and such L/C
Issuer, such Letter of Credit is in an initial stated amount less than $100,000;
(D)    except as otherwise agreed by the Administrative Agent and such L/C
Issuer, such Letter of Credit is to be denominated in a currency other than
Dollars or an Alternative Currency;
(E)    such L/C Issuer does not as of the issuance date of such requested Letter
of Credit issue Letters of Credit in the requested currency;


33

--------------------------------------------------------------------------------




(F)    such Letter of Credit contains any provisions for automatic reinstatement
of the stated amount after any drawing thereunder; or
(G)    any Lender is at that time a Defaulting Lender, unless such L/C Issuer
has entered into arrangements, including the delivery of Cash Collateral,
reasonably satisfactory to such L/C Issuer (in its sole discretion) with the
Borrower or such Lender to eliminate such L/C Issuer’s actual or potential
Fronting Exposure (after giving effect to Section 2.16(a)(iv)) with respect to
the Defaulting Lender arising from either the Letter of Credit then proposed to
be issued or that Letter of Credit and all other L/C Obligations as to which
such L/C Issuer has actual or potential Fronting Exposure, as it may elect in
its sole discretion.
(iv)    No L/C Issuer shall amend any Letter of Credit if such L/C Issuer would
not be permitted at such time to issue such Letter of Credit in its amended form
under the terms hereof.
(v)    No L/C Issuer shall be under any obligation to amend any Letter of Credit
if (A) such L/C Issuer would have no obligation at such time to issue such
Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.
(vi)    Each L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and each
L/C Issuer shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Article IX with respect to any acts taken or omissions
suffered by such L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and Issuer Documents pertaining to such Letters of
Credit as fully as if the term “Administrative Agent” as used in Article IX
included such L/C Issuer with respect to such acts or omissions, and (B) as
additionally provided herein with respect to such L/C Issuer.
(b)    Procedures for Issuance and Amendment of Letters of Credit.
(i)    Each Letter of Credit shall be issued or amended, as the case may be,
upon the request of the Borrower delivered to an L/C Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Borrower.
Such Letter of Credit Application may be sent by facsimile, by United States
mail, by overnight courier, by electronic transmission using the system provided
by such L/C Issuer, by personal delivery or by any other means acceptable to
such L/C Issuer. Such Letter of Credit Application must be received by the
applicable L/C Issuer and the Administrative Agent not later than 11:00 a.m. at
least two Business Days (or such later date and time as the Administrative Agent
and such L/C Issuer may agree in a particular instance in their sole discretion)
prior to the proposed issuance date or date of amendment, as the case may be. In
the case of a request for an initial issuance of a Letter of Credit, such Letter
of Credit Application shall specify in form and detail reasonably satisfactory
to such L/C Issuer the following: (1) the proposed issuance date of the
requested Letter of Credit (which shall be a Business Day); (2) the amount and
currency


34

--------------------------------------------------------------------------------




thereof; (3) the expiry date thereof; (4) the name and address of the
beneficiary thereof; (E) the documents to be presented by such beneficiary in
case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; (G) the purpose
and nature of the requested Letter of Credit; and (H) such other matters as such
L/C Issuer may reasonably require. In the case of a request for an amendment of
any outstanding Letter of Credit, such Letter of Credit Application shall
specify in form and detail reasonably satisfactory to such L/C Issuer the
following: (A) the Letter of Credit to be amended; (B) the proposed date of
amendment thereof (which shall be a Business Day); (C) the nature of the
proposed amendment; and (D) such other matters as such L/C Issuer may reasonably
require. Additionally, the Borrower shall furnish to the applicable L/C Issuer
and the Administrative Agent such other documents and information pertaining to
such requested Letter of Credit issuance or amendment, including any Issuer
Documents, as such L/C Issuer or the Administrative Agent may reasonably
require.
(ii)    Promptly after receipt of any Letter of Credit Application, the
applicable L/C Issuer will confirm with the Administrative Agent (by telephone
or in writing) that the Administrative Agent has received a copy of such Letter
of Credit Application from the Borrower and, if not, such L/C Issuer will
provide the Administrative Agent with a copy thereof. Unless the applicable L/C
Issuer has received written notice from any Lender, the Administrative Agent or
the Borrower, at least one Business Day prior to the requested date of issuance
or amendment of the applicable Letter of Credit, that one or more of the
applicable conditions contained in Article IV shall not then be satisfied, then,
subject to the terms and conditions hereof, such L/C Issuer shall, on the
requested date, issue a Letter of Credit for the account of the Borrower or
enter into the applicable amendment, as the case may be, in each case in
accordance with such L/C Issuer’s usual and customary business practices.
Immediately upon the issuance of each Letter of Credit, each Lender shall be
deemed to, and hereby irrevocably and unconditionally agrees to, purchase from
such L/C Issuer a risk participation in such Letter of Credit in an amount equal
to the product of such Lender’s Applicable Percentage times the amount of such
Letter of Credit.
(iii)    Promptly after its delivery of any Letter of Credit or any amendment to
a Letter of Credit to an advising bank with respect thereto or to the
beneficiary thereof, the applicable L/C Issuer will also deliver to the Borrower
and the Administrative Agent a true and complete copy of such Letter of Credit
or amendment.
(iv)    If the Borrower so requests in any applicable Letter of Credit
Application, the applicable L/C Issuer may, in its sole discretion, agree to
issue a Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit must permit such L/C Issuer to prevent any such extension at least
once in each twelve-month period (commencing with the date of issuance of such
Letter of Credit) by giving prior notice to the beneficiary thereof not later
than a day (the “Non-Extension Notice Date”) in each such twelve-month period to
be agreed upon at the time such Letter of Credit is issued. Unless otherwise
directed by the applicable L/C Issuer, the Borrower shall not be required to
make a specific request to such L/C Issuer for any such extension. Once an
Auto-Extension Letter of Credit has been


35

--------------------------------------------------------------------------------




issued, the Lenders shall be deemed to have authorized (but may not require) the
applicable L/C Issuer to permit the extension of such Letter of Credit at any
time to an expiry date not later than the Letter of Credit Expiration Date;
provided, however, that such L/C Issuer shall not permit any such extension if
(A) such L/C Issuer has determined that it would not be permitted, or would have
no obligation, at such time to issue such Letter of Credit in its revised form
(as extended) under the terms hereof (by reason of the provisions of clause (ii)
or (iii) of Section 2.03(a) or otherwise), or (B) it has received notice (which
may be by telephone or in writing) on or before the day that is seven Business
Days before the Non-Extension Notice Date (1) from the Administrative Agent that
the Required Lenders have elected not to permit such extension or (2) from the
Administrative Agent, any Lender or the Borrower that one or more of the
applicable conditions specified in Section 4.02 is not then satisfied, and in
each case directing such L/C Issuer not to permit such extension.
(c)    Drawings and Reimbursements; Funding of Participations.
(i)    Upon receipt from the beneficiary of any Letter of Credit of any notice
of a drawing under such Letter of Credit, the applicable L/C Issuer shall notify
the Borrower and the Administrative Agent thereof and shall state the date
payment shall be made by such L/C Issuer. In the case of a Letter of Credit
denominated in an Alternative Currency, the Borrower shall reimburse the
applicable L/C Issuer in such Alternative Currency. Not later than 11:00 a.m. on
the date of any payment by the applicable L/C Issuer under a Letter of Credit to
be reimbursed in Dollars, or the Applicable Time on the date of any payment by
such L/C Issuer under a Letter of Credit to be reimbursed in an Alternative
Currency (each such date, an “Honor Date”), the Borrower shall reimburse such
L/C Issuer through the Administrative Agent in an amount equal to the amount of
such drawing and in the applicable currency. If the Borrower fails to so
reimburse the applicable L/C Issuer by such time, the Administrative Agent shall
promptly notify each Lender of the Honor Date, the amount of the unreimbursed
drawing (expressed in Dollars in the amount of the Dollar Equivalent thereof in
the case of a Letter of Credit denominated in an Alternative Currency) (the
“Unreimbursed Amount”), and the amount of such Lender’s Applicable Percentage
thereof. In such event, the Borrower shall be deemed to have requested a
Committed Borrowing of Base Rate Loans to be disbursed on the Honor Date in an
amount equal to the Unreimbursed Amount, without regard to the minimum and
multiples specified in Section 2.02 for the principal amount of Base Rate Loans,
but subject to the amount of the unutilized portion of the Aggregate Commitments
and the applicable conditions set forth in Article IV (other than the delivery
of a Committed Loan Notice). Any notice given by the applicable L/C Issuer or
the Administrative Agent pursuant to this Section 2.03(c)(i) may be given by
telephone if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.
(ii)    Each Lender shall upon any notice pursuant to Section 2.03(c)(i) make
funds available (and the Administrative Agent may apply Cash Collateral provided
for this purpose) to the Administrative Agent for the account of the applicable
L/C Issuer, in Dollars, at the Administrative Agent’s Office for
Dollar-denominated payments in an amount equal to its Applicable Percentage of
the Unreimbursed Amount not later than 1:00


36

--------------------------------------------------------------------------------




p.m. on the Business Day specified in such notice by the Administrative Agent,
whereupon, subject to the provisions of Section 2.03(c)(iii), each Lender that
so makes funds available shall be deemed to have made a Base Rate Loan to the
Borrower in such amount. The Administrative Agent shall remit the funds so
received to the applicable L/C Issuer in Dollars.
(iii)    With respect to any Unreimbursed Amount that is not fully refinanced by
a Committed Borrowing of Base Rate Loans because the applicable conditions set
forth in Article IV cannot be satisfied or for any other reason, the Borrower
shall be deemed to have incurred from the applicable L/C Issuer an L/C Borrowing
in the amount of the Unreimbursed Amount that is not so refinanced, which L/C
Borrowing shall be due and payable on demand (together with interest) and shall
bear interest at the Default Rate. In such event, each Lender’s payment to the
Administrative Agent for the account of the applicable L/C Issuer pursuant to
Section 2.03(c)(ii) shall be deemed payment in respect of its participation in
such L/C Borrowing and shall constitute an L/C Advance from such Lender in
satisfaction of its participation obligation under this Section 2.03.
(iv)    Until each Lender funds its Loan or L/C Advance pursuant to this Section
2.03(c) to reimburse the applicable L/C Issuer for any amount drawn under any
Letter of Credit, interest in respect of such Lender’s Applicable Percentage of
such amount shall be solely for the account of the applicable L/C Issuer.
(v)    Each Lender’s obligation to make Committed Loans or L/C Advances to
reimburse an L/C Issuer for amounts drawn under Letters of Credit, as
contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against such L/C Issuer, the Administrative Agent, the Borrower or any other
Person for any reason whatsoever; (B) the occurrence or continuance of a
Default, or (C) any other occurrence, event or condition, whether or not similar
to any of the foregoing; provided, however, that each Lender’s obligation to
make Committed Loans pursuant to this Section 2.03(c) is subject to the
applicable conditions set forth in Article IV (other than delivery by the
Borrower of a Committed Loan Notice). No such making of an L/C Advance shall
relieve or otherwise impair the obligation of the Borrower to reimburse the
applicable L/C Issuer for the amount of any payment made by such L/C Issuer
under any Letter of Credit, together with interest as provided herein.
(vi)    If any Lender fails to make available to the Administrative Agent for
the account of an L/C Issuer any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.03(c) by the time
specified in Section 2.03(c)(ii), such L/C Issuer shall be entitled to recover
from such Lender (acting through the Administrative Agent), on demand, such
amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to such L/C
Issuer at a rate per annum equal to the applicable Overnight Rate from time to
time in effect, plus any administrative, processing or similar fees customarily
charged by such L/C Issuer in connection with the foregoing. If such Lender pays
such amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Lender’s Committed Loan


37

--------------------------------------------------------------------------------




included in the relevant Committed Borrowing or L/C Advance in respect of the
relevant L/C Borrowing, as the case may be. A certificate of the applicable L/C
Issuer submitted to any Lender (through the Administrative Agent) with respect
to any amounts owing under this clause (vi) shall be conclusive absent manifest
error.
(d)    Repayment of Participations.
(i)    At any time after an L/C Issuer has made a payment under any Letter of
Credit and has received from any Lender such Lender’s L/C Advance in respect of
such payment in accordance with Section 2.03(c), if the Administrative Agent
receives for the account of such L/C Issuer any payment in respect of the
related Unreimbursed Amount or interest thereon (whether directly from the
Borrower or otherwise, including proceeds of Cash Collateral applied thereto by
the Administrative Agent), the Administrative Agent will distribute to such
Lender its Applicable Percentage thereof in Dollars and in the same funds as
those received by the Administrative Agent.
(ii)    If any payment received by the Administrative Agent for the account of
an L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under
any of the circumstances described in Section 10.05 (including pursuant to any
settlement entered into by such L/C Issuer in its discretion), each Lender shall
pay to the Administrative Agent for the account of such L/C Issuer its
Applicable Percentage thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned by such Lender, at a rate per annum equal to the applicable Overnight
Rate from time to time in effect. The obligations of the Lenders under this
clause shall survive the payment in full of the Obligations and the termination
of this Agreement.
(e)    Obligations Absolute. The obligation of the Borrower to reimburse the
applicable L/C Issuer for each drawing under each Letter of Credit and to repay
each L/C Borrowing shall be absolute, unconditional and irrevocable, and shall
be paid strictly in accordance with the terms of this Agreement under all
circumstances, including the following:
(i)    any lack of validity or enforceability of such Letter of Credit, this
Agreement or any other Loan Document or any other agreement or instrument
relating thereto;
(ii)    the existence of any claim, counterclaim, setoff, defense or other right
that the Borrower or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), such L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;
(iii)    any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the


38

--------------------------------------------------------------------------------




transmission or otherwise of any document required in order to make a drawing
under such Letter of Credit;
(iv)    any payment by such L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by such L/C Issuer under
such Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law;
(v)    any adverse change in the relevant exchange rates or in the availability
of the relevant Alternative Currency to the Borrower or any Subsidiary or in the
relevant currency markets generally; or
(vi)    any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower or any
Subsidiary.
The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the applicable L/C Issuer. The Borrower shall
be conclusively deemed to have waived any such claim against such L/C Issuer and
its correspondents unless such notice is given as aforesaid.
(f)    Role of L/C Issuer. Each Lender and the Borrower agree that, in paying
any drawing under a Letter of Credit, the applicable L/C Issuer shall not have
any responsibility to obtain any document (other than any sight draft,
certificates and documents expressly required by the Letter of Credit) or to
ascertain or inquire as to the validity or accuracy of any such document or the
authority of the Person executing or delivering any such document. None of the
applicable L/C Issuer, the Administrative Agent, any Related Parties nor any
correspondent, participant or assignee of such L/C Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Lenders or the Required Lenders, as applicable; (ii)
any action taken or omitted in the absence of gross negligence or willful
misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document. As between the Borrower and the L/C Issuers and Lenders, the
Borrower hereby assumes all risks of the acts or omissions of any beneficiary or
transferee with respect to its use of any Letter of Credit; provided, however,
that this assumption is not intended to, and shall not, preclude the Borrower’s
pursuing such rights and remedies as it may have against the beneficiary or
transferee at law or under any other agreement. None of the L/C Issuers, the
Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of an L/C Issuer, shall be liable or
responsible for any of the matters described in clauses (i) through (v) of
Section 2.03(e); provided, however, that anything in such clauses to the
contrary notwithstanding, the Borrower may have a claim against an L/C Issuer,
and such L/C Issuer may be liable to the Borrower, to the extent, but only to
the extent, of any direct, as opposed to consequential or exemplary, damages
suffered by the Borrower which the Borrower proves were


39

--------------------------------------------------------------------------------




caused by such L/C Issuer’s willful misconduct or gross negligence or such L/C
Issuer’s willful failure to pay under any Letter of Credit after the
presentation to it by the beneficiary of a sight draft and certificate(s)
strictly complying with the terms and conditions of a Letter of Credit. In
furtherance and not in limitation of the foregoing, an L/C Issuer may accept
documents that appear on their face to be in order, without responsibility for
further investigation, and such L/C Issuer shall not be responsible for the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.
(g)    Applicability of ISP and UCP; Limitation of Liability. Unless otherwise
expressly agreed by the applicable L/C Issuer and the Borrower when a Letter of
Credit is issued (including any such agreement applicable to an Existing Letter
of Credit), the rules of the ISP or the UCP, as applicable, shall apply to each
standby Letter of Credit.
(h)    Letter of Credit Fees. The Borrower shall pay to the Administrative Agent
for the account of each Lender in accordance with its Applicable Percentage, in
Dollars, a letter of credit fee (the “Letter of Credit Fee”) for each Letter of
Credit equal to the Applicable Rate times the Dollar Equivalent of the daily
maximum amount available to be drawn under such Letter of Credit; provided,
however, any Letter of Credit Fees otherwise payable for the account of a
Defaulting Lender with respect to any Letter of Credit as to which such
Defaulting Lender has not provided Cash Collateral satisfactory to the
applicable L/C Issuer pursuant to this Section 2.03 shall be payable, to the
maximum extent permitted by applicable Law, to the other Lenders in accordance
with the upward adjustments in their respective Applicable Percentages allocable
to such Letter of Credit pursuant to Section 2.16(a)(iv), with the balance of
such fee, if any, payable to such L/C Issuer for its own account. For purposes
of computing the daily amount available to be drawn under any Letter of Credit,
the amount of such Letter of Credit shall be determined in accordance with
Section 1.09. Letter of Credit Fees shall be (i) due and payable on the first
Business Day after the end of each March, June, September and December,
commencing with the first such date to occur after the issuance of such Letter
of Credit, on the Letter of Credit Expiration Date and thereafter on demand and
(ii) computed on a quarterly basis in arrears. If there is any change in the
Applicable Rate during any quarter, the daily amount available to be drawn under
each Letter of Credit shall be computed and multiplied by the Applicable Rate
separately for each period during such quarter that such Applicable Rate was in
effect.
(i)    Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuer. The Borrower shall pay directly to each L/C Issuer for its own account,
in Dollars, a fronting fee with respect to each Letter of Credit issued by it,
at the rate per annum specified in the applicable Fee Letter, computed on the
Dollar Equivalent of the actual daily maximum amount available to be drawn under
such Letter of Credit and on a quarterly basis in arrears. Such fronting fee
shall be due and payable on the tenth Business Day after the end of each March,
June, September and December in respect of the most recently-ended quarterly
period, commencing with the first such date to occur after the issuance of such
Letter of Credit, on the Letter of Credit Expiration Date and thereafter on
demand. For purposes of computing the daily amount available to be drawn under
any Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.09. In addition, the Borrower shall pay directly to
the applicable L/C Issuer for its own


40

--------------------------------------------------------------------------------




account, in Dollars, the customary issuance, presentation, amendment and other
processing fees, and other standard costs and charges, of such L/C Issuer
relating to letters of credit as from time to time in effect. Such customary
fees and standard costs and charges are due and payable on demand and are
nonrefundable.
(j)    Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.
(k)    Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter
of Credit issued or outstanding hereunder is in support of any obligations of,
or is for the account of, a Subsidiary, the Borrower shall be obligated to
reimburse the applicable L/C Issuer hereunder for any and all drawings under
such Letter of Credit. The Borrower hereby acknowledges that the issuance of
Letters of Credit for the benefit of Subsidiaries inures to the benefit of the
Borrower, and that the Borrower’s business derives substantial benefits from the
businesses of such Subsidiaries.

SECTION 2.04     Bid Loans.
(a)    General. Subject to the terms and conditions set forth herein, each
Lender agrees that the Borrower may from time to time request the Lenders to
submit offers to make loans (each such loan, a “Bid Loan”) to the Borrower prior
to the latest Maturity Date pursuant to this Section 2.04; provided, however,
that after giving effect to any Bid Borrowing, (i) the Total Outstandings shall
not exceed the Aggregate Commitments, and (ii) the aggregate Outstanding Amount
of all Bid Loans shall not exceed the Bid Loan Sublimit. There shall not be more
than ten different Interest Periods in effect with respect to Bid Loans at any
time.
(b)    Requesting Competitive Bids. The Borrower may request the submission of
Competitive Bids by delivering a Bid Request to the Administrative Agent not
later than 12:00 noon (i) one Business Day prior to the requested date of any
Bid Borrowing that is denominated in Dollars or (ii) four Business Days prior to
the requested date of any Bid Borrowing that is denominated in an Alternative
Currency. Each Bid Request shall specify (i) the requested date of the Bid
Borrowing (which shall be a Business Day), (ii) the aggregate principal amount
of Bid Loans requested (which must be $5,000,000 or a whole multiple of
$1,000,000 in excess thereof), (iii) the currency of the Bid Loans requested,
and (iv) the duration of the Interest Period with respect thereto, and shall be
signed by a Responsible Officer of the Borrower. No Bid Request shall contain a
request for (i) more than one applicable currency or (ii) Bid Loans having more
than three different Interest Periods. Unless the Administrative Agent otherwise
agrees in its sole and absolute discretion, the Borrower may not submit a Bid
Request if it has submitted another Bid Request within the prior five Business
Days.
(c)    Submitting Competitive Bids.
(i)    The Administrative Agent shall promptly notify each Lender of each Bid
Request received by it from the Borrower and the contents of such Bid Request.


41

--------------------------------------------------------------------------------




(ii)    Each Lender may (but shall have no obligation to) submit a Competitive
Bid containing an offer to make one or more Bid Loans in response to such Bid
Request. Such Competitive Bid must be delivered to the Administrative Agent not
later than 10:30 a.m. (A) on the requested date of any Bid Borrowing denominated
in Dollars and (B) three Business Days prior to the requested date of any Bid
Borrowing that is denominated in an Alternative Currency; provided, however,
that any Competitive Bid submitted by Bank of America in its capacity as a
Lender in response to any Bid Request must be submitted to the Administrative
Agent not later than 10:15 a.m. on the date on which Competitive Bids are
required to be delivered by the other Lenders in response to such Bid Request.
Each Competitive Bid shall specify (A) the proposed date of the Bid Borrowing;
(B) the principal amount of each Bid Loan for which such Competitive Bid is
being made, which principal amount (x) may be equal to, greater than or less
than the Commitment of the bidding Lender, (y) must be $5,000,000 or a whole
multiple of $1,000,000 in excess thereof, and (z) may not exceed the principal
amount of Bid Loans for which Competitive Bids were requested; (C) the Bid Rate
offered for each such Bid Loan and the Interest Period applicable thereto; and
(D) the identity of the bidding Lender.
(iii)    Any Competitive Bid shall be disregarded if it (A) is received after
the applicable time specified in clause (ii) above, (B) is not substantially in
the form of a Competitive Bid as specified herein, (C) contains qualifying,
conditional or similar language, (D) proposes terms other than or in addition to
those set forth in the applicable Bid Request, or (E) is otherwise not
responsive to such Bid Request. Any Lender may correct a Competitive Bid
containing a manifest error by submitting a corrected Competitive Bid
(identified as such) not later than the applicable time required for submission
of Competitive Bids. Any such submission of a corrected Competitive Bid shall
constitute a revocation of the Competitive Bid that contained the manifest
error. The Administrative Agent may, but shall not be required to, notify any
Lender of any manifest error it detects in such Lender’s Competitive Bid.
(iv)    Subject only to the provisions of Sections 3.02, 3.03 and 4.02 and
clause (iii) above, each Competitive Bid shall be irrevocable.
(d)    Notice to Borrower of Competitive Bids. Not later than 11:00 a.m. (i) on
the requested date of any Bid Borrowing that is denominated in Dollars, or (ii)
three Business Days prior to the requested date of any Bid Borrowing that is
denominated in an Alternative Currency, the Administrative Agent shall notify
the Borrower of the identity of each Lender that has submitted a Competitive Bid
that complies with Section 2.04(c) and of the terms of the offers contained in
each such Competitive Bid.
(e)    Acceptance of Competitive Bids. Not later than 11:30 a.m. (i) on the
requested date of any Bid Borrowing that is denominated in Dollars, and (ii)
three Business Days prior to the requested date of any Bid Borrowing that is
denominated in an Alternative Currency, the Borrower shall notify the
Administrative Agent of its acceptance or rejection of the offers notified to it
pursuant to Section 2.04(d). The Borrower shall be under no obligation to accept
any Competitive Bid and may choose to reject all Competitive Bids. In the case
of acceptance, such


42

--------------------------------------------------------------------------------




notice shall specify the aggregate principal amount of Competitive Bids for each
Interest Period that is accepted. The Borrower may accept any Competitive Bid in
whole or in part; provided that:
(i)    the aggregate principal amount of each Bid Borrowing may not exceed the
applicable amount set forth in the related Bid Request;
(ii)    the principal amount of each Bid Loan must be $5,000,000 or a whole
multiple of $1,000,000 in excess thereof;
(iii)    the acceptance of offers may be made only on the basis of ascending Bid
Rates within each Interest Period; and
(iv)    the Borrower may not accept any offer that is described in Section
2.04(c)(iii) or that otherwise fails to comply with the requirements hereof.
(f)    Procedure for Identical Bids. If two or more Lenders have submitted
Competitive Bids at the same Bid Rate for the same Interest Period, and the
result of accepting all of such Competitive Bids in whole (together with any
other Competitive Bids at lower Bid Rates accepted for such Interest Period in
conformity with the requirements of Section 2.04(e)(iii)) would be to cause the
aggregate outstanding principal amount of the applicable Bid Borrowing to exceed
the amount specified therefor in the related Bid Request, then, unless otherwise
agreed by the Borrower, the Administrative Agent and such Lenders, such
Competitive Bids shall be accepted as nearly as possible in proportion to the
amount offered by each such Lender in respect of such Interest Period, with such
accepted amounts being rounded to the nearest whole multiple of $1,000,000.
(g)    Notice to Lenders of Acceptance or Rejection of Bids. The Administrative
Agent shall promptly notify each Lender having submitted a Competitive Bid
whether or not its offer has been accepted and, if its offer has been accepted,
of the amount of the Bid Loan or Bid Loans to be made by it on the date of the
applicable Bid Borrowing. Any Competitive Bid or portion thereof that is not
accepted by the Borrower by the applicable time specified in Section 2.04(e)
shall be deemed rejected.
(h)    Funding of Bid Loans. Each Lender that has received notice pursuant to
Section 2.04(g) that all or a portion of its Competitive Bid has been accepted
by the Borrower shall make the amount of its Bid Loan(s) available to the
Administrative Agent in immediately available funds at the Administrative
Agent’s Office not later than 1:00 p.m. on the date of the requested Bid
Borrowing. Upon satisfaction of the applicable conditions set forth in Section
4.02, the Administrative Agent shall make all funds so received available to the
Borrower in like funds as received by the Administrative Agent.
(i)    Notice of Range of Bids. After each Competitive Bid auction pursuant to
this Section 2.04, the Administrative Agent shall notify each Lender that
submitted a Competitive Bid in such auction of the ranges of bids submitted
(without the bidder’s name) and accepted for each Bid Loan and the aggregate
amount of each Bid Borrowing.

SECTION 2.05     Prepayments.


43

--------------------------------------------------------------------------------




(a)    The Borrower may, upon notice to the Administrative Agent, at any time or
from time to time voluntarily prepay Committed Loans in whole or in part without
premium or penalty; provided that (i) such notice must be received by the
Administrative Agent not later than 11:00 a.m. (A) three Business Days prior to
any date of prepayment of Eurocurrency Rate Loans denominated in Dollars, (B)
four Business Days (or five, in the case of prepayment of Loans denominated in
Special Notice Currencies) prior to any date of prepayment of Eurocurrency Rate
Loans denominated in Alternative Currencies, and (C) on the date of prepayment
of Base Rate Loans; (ii) any prepayment of Eurocurrency Rate Loans denominated
in Dollars shall be in a principal amount of $5,000,000 or a whole multiple of
$1,000,000 in excess thereof; (iii) any prepayment of Eurocurrency Rate Loans
denominated in Alternative Currencies shall be in a minimum principal amount of
$5,000,000 or a whole multiple of $1,000,000 in excess thereof; and (iv) any
prepayment of Base Rate Loans shall be in a principal amount of $500,000 or a
whole multiple of $100,000 in excess thereof or, in each case, if less, the
entire principal amount thereof then outstanding. Each such notice shall specify
the date and amount of such prepayment and the Type(s) of Committed Loans to be
prepaid and, if Eurocurrency Rate Loans are to be prepaid, the Interest
Period(s) of such Loans. The Administrative Agent will promptly notify each
Lender of its receipt of each such notice, and of the amount of such Lender’s
Applicable Percentage of such prepayment. If such notice is given by the
Borrower, the Borrower shall irrevocably make such prepayment and the payment
amount specified in such notice shall be due and payable on the date specified
therein. Any prepayment of a Eurocurrency Rate Loan shall be accompanied by all
accrued interest on the amount prepaid, together with any additional amounts
required pursuant to Section 3.05. Subject to Section 2.16, each such prepayment
shall be applied to the Committed Loans of the Lenders in accordance with their
respective Applicable Percentages.
(b)    No Bid Loan may be prepaid without the prior consent of the applicable
Bid Loan Lender.
(c)    If the Administrative Agent notifies the Borrower at any time that the
Total Outstandings at any such time exceed an amount equal to 105% of the
Aggregate Commitments then in effect, then, within two Business Days after
receipt of such notice, the Borrower shall prepay Loans and/or the Borrower
shall Cash Collateralize the L/C Obligations in an aggregate amount sufficient
to reduce such Outstanding Amount as of such date of payment to an amount not to
exceed 100% of the Aggregate Commitments then in effect; provided, however,
that, subject to the provisions of Section 2.15, the Borrower shall not be
required to Cash Collateralize the L/C Obligations pursuant to this Section
2.05(c) unless after the prepayment in full of the Loans the Total Outstandings
exceed the Aggregate Commitments then in effect. The Administrative Agent may,
at any time and from time to time after the initial deposit of such Cash
Collateral, request additional Cash Collateral be provided in order to protect
against the results of further exchange fluctuations.
(d)    If the Administrative Agent notifies the Borrower at any time that the
Outstanding Amount of all Loans and L/C Obligations denominated in Alternative
Currencies at such time exceeds an amount equal to 105% of the Alternative
Currency Sublimit then in effect, then, within two Business Days after receipt
of such notice, the Borrower shall prepay Loans and/or the Borrower shall Cash
Collateralize the L/C Obligations in an aggregate amount sufficient to


44

--------------------------------------------------------------------------------




reduce such Outstanding Amount as of such date of payment to an amount not to
exceed 100% of the Alternative Currency Sublimit then in effect; provided,
however, that subject to the provisions of Section 2.15, the Borrower shall not
be required to Cash Collateralize the L/C Obligations pursuant to this Section
2.05(d) unless after prepayment in full of the Loans the Total Outstandings
denominated in Alternative Currencies exceed the Alternative Currency Sublimit
then in effect. The Administrative Agent may, at any time and from time to time
after the initial deposit of such Cash Collateral, request additional Cash
Collateral be provided in order to protect against the results of further
exchange fluctuations.

SECTION 2.06     Termination or Reduction of Commitments. The Borrower may, upon
notice to the Administrative Agent, terminate the Aggregate Commitments, or from
time to time permanently reduce the Aggregate Commitments; provided that (i) any
such notice shall be received by the Administrative Agent not later than 11:00
a.m. three Business Days prior to the date of termination or reduction, (ii) any
such partial reduction shall be in an aggregate amount of $5,000,000 or any
whole multiple of $1,000,000 in excess thereof, (iii) the Borrower shall not
terminate or reduce the Aggregate Commitments if, after giving effect thereto
and to any concurrent prepayments hereunder, the Total Outstandings would exceed
the Aggregate Commitments, and (iv) if, after giving effect to any reduction of
the Aggregate Commitments, the Alternative Currency Sublimit, the Bid Loan
Sublimit or the Letter of Credit Sublimit exceeds the amount of the Aggregate
Commitments, such Sublimit shall be automatically reduced by the amount of any
such excess. The Administrative Agent will promptly notify the Lenders of any
such notice of termination or reduction of the Aggregate Commitments. A notice
of termination of the Aggregate Commitments delivered by the Borrower may state
that such notice is conditioned upon the effectiveness of other credit
facilities, and such notice may be revoked by the Borrower (by notice to the
Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied; provided, however, the Borrower shall be responsible
for all reasonable out-of-pocket costs and expenses of the Administrative Agent
and the Lenders caused by the revocation of such notice of termination in
accordance with Sections 3.05 or 10.04. The amount of any such Aggregate
Commitment reduction shall not be applied to the Alternative Currency Sublimit,
the Bid Loan Sublimit or the Letter of Credit Sublimit unless otherwise
specified by the Borrower. Any reduction of the Aggregate Commitments shall be
applied to the Commitment of each Lender according to its Applicable Percentage.
All fees accrued until the effective date of any termination of the Aggregate
Commitments shall be paid on the effective date of such termination.

SECTION 2.07     Repayment of Loans.
(a)    The Borrower shall repay to the Administrative Agent for the account of
each Lender on the Maturity Date applicable to such Lender the then Outstanding
Amount of Committed Loans made by such Lender.
(b)    The Borrower shall repay each Bid Loan on the last day of the Interest
Period in respect thereof.

SECTION 2.08     Interest.


45

--------------------------------------------------------------------------------




(a)    Subject to the provisions of subsection (b) below, (i) each Eurocurrency
Rate Loan shall bear interest on the outstanding principal amount thereof for
each Interest Period at a rate per annum equal to the Eurocurrency Rate for such
Interest Period plus an applicable margin equal to the Applicable Rate; (ii)
each Base Rate Loan shall bear interest on the outstanding principal amount
thereof from the applicable borrowing date at a rate per annum equal to the Base
Rate plus an applicable margin equal to the Applicable Rate; and (iii) each Bid
Loan shall bear interest on the outstanding principal amount thereof for the
Interest Period therefor at a rate per annum equal to the Bid Rate for such
Interest Period.
(b)    (i)     If any amount of principal of any Loan is not paid when due
(after any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.
(ii)    If any amount (other than principal of any Loan) payable by the Borrower
under any Loan Document is not paid when due (after any applicable grace
periods), whether at stated maturity, by acceleration or otherwise, then upon
the request of the Required Lenders, such amount shall thereafter bear interest
at a fluctuating interest rate per annum at all times equal to the Default Rate
to the fullest extent permitted by applicable Laws.
(iii)    Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.
(c)    Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.
(d)    For the purposes of the Interest Act (Canada), (i) whenever a rate of
interest or fee rate hereunder is calculated on the basis of a year (the “deemed
year”) that contains fewer days than the actual number of days in the calendar
year of calculation, such rate of interest or fee rate shall be expressed as a
yearly rate by multiplying such rate of interest or fee rate by the actual
number of days in the calendar year of calculation and dividing it by the number
of days in the deemed year, (ii) the principle of deemed reinvestment of
interest shall not apply to any interest calculation hereunder and (iii) the
rates of interest stipulated herein are intended to be nominal rates and not
effective rates or yields.

SECTION 2.09     Fees. In addition to certain fees described in subsections (h)
and (i) of Section 2.03:
(a)    Facility Fee. The Borrower shall pay to the Administrative Agent for the
account of each Lender in accordance with its Applicable Percentage, a facility
fee (the “Facility Fee”) in Dollars equal to the Applicable Rate times the
actual daily amount of the Aggregate Commitments (or, if the Aggregate
Commitments have terminated, on the Outstanding Amount of all Committed Loans
and L/C Obligations), regardless of usage,


46

--------------------------------------------------------------------------------




subject to adjustment as provided in Section 2.16. The Facility Fee shall accrue
at all times during the Availability Period applicable to such Lender (and
thereafter so long as any Committed Loans or L/C Obligations remain
outstanding), including at any time during which one or more of the conditions
in Article IV is not met, and shall be due and payable quarterly in arrears on
the last Business Day of each March, June, September and December, commencing
with the first such date to occur after the Effective Date, and on the last day
of the Availability Period applicable to such Lender (and, if applicable,
thereafter on demand); provided, that (A) except to the extent of the
Outstanding Committed Loans funded by such Defaulting Lender, no Facility Fee
shall accrue on the Commitment of a Defaulting Lender so long as such Lender
shall be a Defaulting Lender and (B) any Facility Fee that would have otherwise
accrued with respect to the Commitment of a Defaulting Lender but for the
application of clause (A) above shall not be payable by the Borrower so long as
such Lender shall be a Defaulting Lender. The Facility Fee shall be calculated
quarterly in arrears, and if there is any change in the Applicable Rate during
any quarter, the actual daily amount shall be computed and multiplied by the
Applicable Rate separately for each period during such quarter that such
Applicable Rate was in effect.
(b)    Other Fees. The Borrower shall pay to MLPFS and the Administrative Agent
for their own respective accounts, in Dollars, fees in the amounts and at the
times specified in the applicable Fee Letter. Such fees shall be fully earned
when paid and shall not be refundable for any reason whatsoever.

SECTION 2.10     Computation of Interest and Fees. All computations of interest
for Base Rate Loans (including Base Rate Loans determined by reference to the
Eurocurrency Rate) shall be made on the basis of a year of 365 or 366 days, as
the case may be, and actual days elapsed. All other computations of fees and
interest shall be made on the basis of a 360-day year and actual days elapsed
(which results in more fees or interest, as applicable, being paid than if
computed on the basis of a 365-day year), or, in the case of interest in respect
of Loans denominated in Alternative Currencies as to which market practice
differs from the foregoing, in accordance with such market practice. Interest
shall accrue on each Loan for the day on which the Loan is made, and shall not
accrue on a Loan, or any portion thereof, for the day on which the Loan or such
portion is paid; provided that any Loan that is repaid on the same day on which
it is made shall, subject to Section 2.12(a), bear interest for one day. Each
determination by the Administrative Agent of an interest rate or fee hereunder
shall be conclusive and binding for all purposes, absent manifest error. With
respect to all Non-LIBOR Quoted Currencies, the calculation of the applicable
interest rate shall be determined in accordance with market practice.

SECTION 2.11     Evidence of Debt.
(a)    The Credit Extensions made by each Lender shall be evidenced by one or
more accounts or records maintained by such Lender and by the Administrative
Agent in the ordinary course of business. The accounts or records maintained by
the Administrative Agent and each Lender shall be conclusive absent manifest
error of the amount of the Credit Extensions made by the Lenders to the Borrower
and the interest and payments thereon. Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrower hereunder


47

--------------------------------------------------------------------------------




to pay any amount owing with respect to the Obligations. In the event of any
conflict between the accounts and records maintained by any Lender and the
accounts and records of the Administrative Agent in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error. Upon the request of any Lender made through the Administrative
Agent, the Borrower shall execute and deliver to such Lender (through the
Administrative Agent) a Note, which shall evidence such Lender’s Loans in
addition to such accounts or records. Each Lender may attach schedules to its
Note and endorse thereon the date, Type (if applicable), amount, currency and
maturity of its Loans and payments with respect thereto.
(b)    In addition to the accounts and records referred to in subsection (a),
each Lender and the Administrative Agent shall maintain in accordance with its
usual practice accounts or records evidencing the purchases and sales by such
Lender of participations in Letters of Credit. In the event of any conflict
between the accounts and records maintained by the Administrative Agent and the
accounts and records of any Lender in respect of such matters, the accounts and
records of the Administrative Agent shall control in the absence of manifest
error.
(c)    Entries made in good faith by the Administrative Agent in the Register
pursuant to subsections (a) and (b) above, and by each Lender in its accounts
pursuant to subsections (a) and (b) above, shall be prima facie evidence of the
amount of principal and interest due and payable or to become due and payable
from the Borrower to, in the case of the Register each Lender and, in the case
of such account or accounts, such Lender, under this Agreement and the other
Loan Documents, absent manifest error; provided that the failure of the
Administrative Agent or such Lender to make any entry, or any finding that an
entry is incorrect, in the Register or such account or accounts shall not limit
or otherwise affect the obligations of the Borrower under this Agreement and the
other Loan Documents.

SECTION 2.12     Payments Generally; Administrative Agent’s Clawback.
(a)    General. All payments to be made by the Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein and except with respect to
principal of and interest on Loans denominated in an Alternative Currency, all
payments by the Borrower hereunder shall be made to the Administrative Agent,
for the account of the respective Lenders to which such payment is owed, at the
Administrative Agent’s Office in Dollars and in Same Day Funds not later than
2:00 p.m. on the date specified herein. Except as otherwise expressly provided
herein, all payments by the Borrower hereunder with respect to principal and
interest on Loans denominated in an Alternative Currency shall be made to the
Administrative Agent, for the account of the respective Lenders to which such
payment is owed, at the applicable Administrative Agent’s Office in such
Alternative Currency and in Same Day Funds not later than the Applicable Time
specified by the Administrative Agent on the dates specified herein. Without
limiting the generality of the foregoing, the Administrative Agent may require
that any payments due under this Agreement be made in the United States. If, for
any reason, any Borrower is prohibited by any Law from making any required
payment hereunder in an Alternative Currency, such Borrower shall make such
payment in Dollars in the Dollar Equivalent of the Alternative Currency payment
amount. The Administrative Agent will promptly distribute to each Lender its
Applicable Percentage (or other applicable share as


48

--------------------------------------------------------------------------------




provided herein) of such payment in like funds as received by wire transfer to
such Lender’s Lending Office. All payments received by the Administrative Agent
(i) after 2:00 p.m., in the case of payments in Dollars, or (ii) after the
Applicable Time specified by the Administrative Agent in the case of payments in
an Alternative Currency, shall in each case be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue. If any payment to be made by the Borrower shall become due on a day
other than a Business Day, payment shall be made on the next following Business
Day, and such extension of time shall be reflected in computing interest or
fees, as the case may be; provided, however, that, if such extension would cause
payment of interest on or principal of Eurocurrency Rate Loans to be made in the
next succeeding calendar month, such payment shall be made on the immediately
preceding Business Day.
(b)    (i)    Funding by Lenders; Presumption by Administrative Agent. Unless
the Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Committed Borrowing of Eurocurrency Rate Loans (or, in the
case of any Committed Borrowing of Base Rate Loans, prior to 12:00 noon on the
date of such Committed Borrowing) that such Lender will not make available to
the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with Section 2.02 (or, in the case of a Committed
Borrowing of Base Rate Loans, that such Lender has made such share available in
accordance with and at the time required by Section 2.02) and may, in reliance
upon such assumption, make available to the Borrower a corresponding amount. In
such event, if a Lender has not in fact made its share of the applicable
Committed Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount in Same Day Funds with interest
thereon, for each day from and including the date such amount is made available
to the Borrower to but excluding the date of payment to the Administrative
Agent, at (A) in the case of a payment to be made by such Lender, the Overnight
Rate, plus any administrative, processing or similar fees customarily charged by
the Administrative Agent in connection with the foregoing and (B) in the case of
a payment to be made by the Borrower, the interest rate applicable to Base Rate
Loans. If the Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to the Borrower the amount of such interest paid by
the Borrower for such period. If such Lender pays its share of the applicable
Committed Borrowing to the Administrative Agent, then the amount so paid shall
constitute such Lender’s Committed Loan included in such Committed Borrowing.
Any payment by the Borrower shall be without prejudice to any claim the Borrower
may have against a Lender that shall have failed to make such payment to the
Administrative Agent.
(ii)    Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or any L/C Issuer hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or such L/C Issuer, as the case may be,
the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Lenders or such L/C Issuer, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount


49

--------------------------------------------------------------------------------




so distributed to such Lender or such L/C Issuer, in Same Day Funds with
interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the Overnight Rate.
A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.
(c)    Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrower by the Administrative Agent because the
conditions to the applicable Credit Extension set forth in Article IV are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.
(d)    Obligations of Lenders Several. The obligations of the Lenders hereunder
to make Committed Loans, to fund participations in Letters of Credit and the
obligations of the Lenders to make payments pursuant to Section 10.04(c) are
several and not joint. The failure of any Lender to make any Committed Loan, to
fund any such participation or to make any payment under Section 10.04(c) on any
date required hereunder shall not relieve any other Lender of its corresponding
obligation to do so on such date, and no Lender shall be responsible for the
failure of any other Lender to so make its Committed Loan, to purchase its
participation or to make its payment under Section 10.04(c).
(e)    Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

SECTION 2.13     Sharing of Payments by Lenders. If any Lender shall, by
exercising any right of setoff or counterclaim or otherwise, obtain payment in
respect of any principal of or interest on any of the Committed Loans made by
it, or the participations in L/C Obligations held by it resulting in such
Lender’s receiving payment of a proportion of the aggregate amount of such
Committed Loans or participations and accrued interest thereon greater than its
pro rata share thereof as provided herein, then the Lender receiving such
greater proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Committed Loans and
subparticipations in L/C Obligations of the other Lenders, or make such other
adjustments as shall be equitable, so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Committed Loans and
other amounts owing them, provided that:
(a)    if any such participations or subparticipations are purchased and all or
any portion of the payment giving rise thereto is recovered, such participations
or subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and


50

--------------------------------------------------------------------------------




(b)    the provisions of this Section shall not be construed to apply to (x) any
payment made by or on behalf of the Borrower pursuant to and in accordance with
the express terms of this Agreement (including the application of funds arising
from the existence of a Defaulting Lender), (y) the application of Cash
Collateral provided for in Section 2.15 or (z) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Committed Loans or subparticipations in L/C Obligations to any assignee or
participant, other than an assignment to the Borrower or any Subsidiary thereof
(as to which the provisions of this Section shall apply).
The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.

SECTION 2.14     Increase in Commitments.
(a)    Request for Increase. Upon notice to the Administrative Agent (which
shall promptly notify the Lenders), the Borrower may from time to time request
an increase in the Aggregate Commitments by a maximum aggregate amount (for all
such requests) not exceeding $250,000,000; provided that (i) there exists no
Default or Event of Default, (ii) the Borrower is in compliance with the
financial covenant set forth in Section 7.08, (iii) any such request for an
increase shall be in a minimum amount of $50,000,000, and (iv) the Borrower may
make a maximum of three such requests. At the time of sending such notice, the
Borrower (in consultation with the Administrative Agent) shall specify the time
period within which each Lender is requested to respond (which shall in no event
be less than ten Business Days from the date of delivery of such notice to the
Lenders).
(b)    Lender Elections to Increase. Each Lender shall notify the Administrative
Agent within such time period whether or not it agrees to increase its
Commitment and, if so, whether by an amount equal to, greater than, or less than
its Applicable Percentage of such requested increase. Any Lender not responding
within such time period shall be deemed to have declined to increase its
Commitment. No existing Lender shall be under any obligation to increase its
Commitment and any such decision whether to increase its Commitment shall be in
such Lender’s sole and absolute discretion.
(c)    Notification by Administrative Agent; Additional Lenders. The
Administrative Agent shall notify the Borrower and each Lender of the Lenders’
responses to each request made hereunder. Subject to the approval of the
Administrative Agent and each L/C Issuer (which approvals shall not be
unreasonably withheld), the Borrower may also invite additional Eligible
Assignees to become Lenders pursuant to a joinder agreement in form and
substance reasonably satisfactory to the Administrative Agent and its counsel.
(d)    Effective Date and Allocations. If the Aggregate Commitments are
increased in accordance with this Section, the Administrative Agent and the
Borrower shall determine the effective date (the “Increase Effective Date”) and
the final allocation of such increase. The


51

--------------------------------------------------------------------------------




Administrative Agent shall promptly notify the Borrower and the Lenders of the
final allocation of such increase and the Increase Effective Date.
(e)    Conditions to Effectiveness of Increase. As a condition precedent to such
increase, the Borrower shall deliver to the Administrative Agent a certificate
of the Borrower dated as of the Increase Effective Date (in sufficient copies
for each Lender) signed by a Responsible Officer (i) certifying and attaching
the resolutions adopted by the Borrower approving or consenting to such
increase, and (ii) certifying that, before and after giving effect to such
increase, (A) the representations and warranties contained in Article V are true
and correct in all material respects on and as of the Increase Effective Date,
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they are true and correct in all material
respects as of such earlier date, and except that for purposes of this Section
2.14, the representations and warranties contained in subsections (a) and (b) of
Section 5.05 shall be deemed to refer to the most recent statements furnished
pursuant to clauses (a) and (b), respectively, of Section 6.01, and (B) no
Default or Event of Default exists. The Borrower shall prepay any Committed
Loans outstanding on the Increase Effective Date (and pay any additional amounts
required pursuant to Section 3.05) to the extent necessary to keep the
outstanding Committed Loans ratable with any revised Applicable Percentages
arising from any nonratable increase in the Commitments under this Section.
(f)    Conflicting Provisions. This Section shall supersede any provisions in
Section 2.13 or 10.01 to the contrary.

SECTION 2.15     Cash Collateral.
(a)    Certain Credit Support Events. Upon the request of the Administrative
Agent or an L/C Issuer (i) if such L/C Issuer has honored any full or partial
drawing request under any Letter of Credit and such drawing has resulted in an
L/C Borrowing or (ii) if, as of the Letter of Credit Expiration Date, any L/C
Obligation for any reason remains outstanding, the Borrower shall, in each case,
immediately Cash Collateralize the then Outstanding Amount of all L/C
Obligations. If the Administrative Agent notifies the Borrower at any time that
the Outstanding Amount of all L/C Obligations at such time exceeds 105% of the
Letter of Credit Sublimit then in effect, then, within two Business Days after
receipt of such notice, the Borrower shall Cash Collateralize the L/C
Obligations in an amount equal to the amount by which the Outstanding Amount of
all L/C Obligations exceeds the Letter of Credit Sublimit. At any time that
there shall exist a Defaulting Lender, immediately upon the request of the
Administrative Agent or the applicable L/C Issuer, the Borrower shall deliver to
the Administrative Agent Cash Collateral in an amount sufficient to cover all
Fronting Exposure (after giving effect to Section 2.16(a)(iv) of such L/C Issuer
and any Cash Collateral provided by the Defaulting Lender). The Administrative
Agent may, at any time and from time to time after the initial deposit of Cash
Collateral, request that additional Cash Collateral be provided in order to
protect against the results of exchange rate fluctuations.
(b)    Grant of Security Interest. All Cash Collateral (other than credit
support not constituting funds subject to deposit) shall be maintained in
blocked, non-interest bearing deposit accounts at the Administrative Agent. The
Borrower, and to the extent provided by any Lender, such Lender, hereby grants
to (and subjects to the control of) the Administrative Agent, for the benefit of
the Administrative Agent, the L/C Issuers and the Lenders and agrees to
maintain, a first


52

--------------------------------------------------------------------------------




priority security interest in all such cash, deposit accounts and all balances
therein, and all other property so provided as collateral pursuant hereto, and
in all balances therein, and all other property so provided as collateral
pursuant hereto, and in all proceeds of the foregoing, all as security for the
obligations to which such Cash Collateral may be applied pursuant to Section
2.15(c). If at any time the Administrative Agent determines that Cash Collateral
is subject to any right or claim of any Person other than the Administrative
Agent as herein provided, or that the total amount of such Cash Collateral is
less than the applicable Fronting Exposure and other obligations secured
thereby, the Borrower will, promptly upon demand by the Administrative Agent,
pay or provide to the Administrative Agent additional Cash Collateral in an
amount sufficient to eliminate such deficiency.
(c)    Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.15 or Sections
2.03, 2.05, 2.16 or 8.02 in respect of Letters of Credit shall be held and
applied in satisfaction of the specific L/C Obligations, obligations to fund
participations therein (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) and other
obligations for which the Cash Collateral was so provided, prior to any other
application of such property as may be provided herein.
(d)    Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or other obligations shall be released promptly
following (i) the elimination of the applicable Fronting Exposure or other
obligations giving rise thereto (including by the termination of Defaulting
Lender status of the applicable Lender) or (ii) the Administrative Agent’s good
faith determination that there exists excess Cash Collateral; provided, however,
(x) that Cash Collateral furnished by or on behalf of the Borrower or a
Subsidiary shall not be released during the continuance of a Default or Event of
Default (and following application as provided in this Section 2.15 may be
otherwise applied in accordance with Section 8.03) and (y) the Person providing
Cash Collateral and the applicable L/C Issuer may agree that Cash Collateral
shall not be released but instead held to support future anticipated Fronting
Exposure or other obligations.

SECTION 2.16     Defaulting Lenders.
(a)    Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:
(i)    Waivers and Amendment. The Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 10.01.
(ii)    Reallocation of Payments. Any payment of principal, interest, fees or
other amount received by the Administrative Agent for the account of that
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise, and including any amounts made available to the
Administrative Agent by that Defaulting Lender pursuant to Section 10.08), shall
be applied at such time or times as may be determined by the Administrative
Agent as follows: first, to the payment of any amounts owing by that


53

--------------------------------------------------------------------------------




Defaulting Lender to the Administrative Agent hereunder; second, to the payment
on a pro rata basis of any amounts owing by that Defaulting Lender to any L/C
Issuer hereunder; third, if so determined by the Administrative Agent or
requested by the applicable L/C Issuer, to be held as Cash Collateral for future
funding obligations of that Defaulting Lender of any participation in any Letter
of Credit; fourth, as the Borrower may request (so long as no Default or Event
of Default exists), to the funding of any Loan in respect of which that
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; fifth, if so determined by
the Administrative Agent and the Borrower, to be held in a non-interest bearing
deposit account and released in order to satisfy obligations of that Defaulting
Lender to fund Loans under this Agreement; sixth, to the payment of any amounts
owing to the Lenders or the L/C Issuers as a result of any judgment of a court
of competent jurisdiction obtained by any Lender or any L/C Issuer against that
Defaulting Lender as a result of that Defaulting Lender’s breach of its
obligations under this Agreement; seventh, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Borrower as a result
of any judgment of a court of competent jurisdiction obtained by the Borrower
against that Defaulting Lender as a result of that Defaulting Lender’s breach of
its obligations under this Agreement; and eighth, to that Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided, that, if
(x) such payment is a payment of the principal amount of any Loans or L/C
Borrowings in respect of which that Defaulting Lender has not fully funded its
appropriate share and (y) such Loans or L/C Borrowings were made at a time when
the conditions set forth in Section 4.02 were satisfied or waived, such payment
shall be applied solely to pay the Loans of, and L/C Borrowings owed to, all
non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or L/C Borrowings owed to, that Defaulting Lender. Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this Section 2.16(a)(ii) shall be deemed paid to and
redirected by that Defaulting Lender, and each Lender irrevocably consents
hereto.
(iii)    Certain Fees. The Defaulting Lender (x) shall not be entitled to
receive any Facility Fee pursuant to Section 2.09(a) for any period during which
such Lender is a Defaulting Lender (and the Borrower shall not be required to
pay any such fee that otherwise would have been required to have been paid to
such Defaulting Lender) and (y) shall be limited in its right to receive Letter
of Credit Fees as provided in Section 2.03(h).
(iv)    Reallocation of Applicable Percentages to Reduce Fronting Exposure.
During any period in which there is a Defaulting Lender, for purposes of
computing the amount of the obligation of each non-Defaulting Lender to acquire,
refinance or fund participations in Letters of Credit pursuant to Section 2.03,
the “Applicable Percentage” of each non-Defaulting Lender shall be computed
without giving effect to the Commitment of that Defaulting Lender; provided,
that, [(x) each such reallocation shall be given effect only if, on the date of
such reallocation, no Default or Event of Default exists; and (y)] the aggregate
obligation of each non-Defaulting Lender to acquire, refinance or fund
participations in Letters of Credit shall not exceed the positive difference, if
any, of (1) the Commitment of that non-Defaulting Lender minus (2) the aggregate
Outstanding


54

--------------------------------------------------------------------------------




Amount of the Committed Loans of that Lender. Subject to Section 10.20, no
reallocation hereunder shall constitute a waiver or release of any claim of any
party hereunder against a Defaulting Lender arising from that Lender having
become a Defaulting Lender, including any claim of a non-Defaulting Lender as a
result of such non-Defaulting Lender’s increased exposure following such
reallocation.
(v)    Replacement of Defaulting Lenders. The Borrower may require any
Defaulting Lender to assign its interests, rights and obligations under this
Agreement pursuant to Section 10.13.
(b)    Defaulting Lender Cure. If the Borrower, the Administrative Agent and
each L/C Issuer agree in writing in their sole discretion that a Defaulting
Lender should no longer be deemed to be a Defaulting Lender, the Administrative
Agent will so notify the parties hereto, whereupon as of the effective date
specified in such notice and subject to any conditions set forth therein (which
may include arrangements with respect to any Cash Collateral), that Lender will,
to the extent applicable, purchase at par that portion of outstanding Loans of
the other Lenders or take such other actions as the Administrative Agent may
determine to be necessary to cause the Committed Loans and funded and unfunded
participations in Letters of Credit to be held on a pro rata basis by the
Lenders in accordance with their Applicable Percentages (without giving effect
to Section 2.16(a)(iv)), whereupon that Lender will cease to be a Defaulting
Lender; provided, that, no adjustments will be made retroactively with respect
to fees accrued or payments made by or on behalf of the Borrower while that
Lender was a Defaulting Lender; provided, further, that, except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender having been a Defaulting Lender.

SECTION 2.17     Extension Option.
(a)    The Borrower may request an extension of the Maturity Date (no more than
two times) for additional one-year periods; provided that the Borrower provides
written notice requesting the extension to the Administrative Agent not earlier
than 90 days and not later than 30 days prior to any anniversary of the
Effective Date (an “Anniversary Date”). The Administrative Agent shall promptly
notify each of the Lenders of such request. Each Lender, acting in its sole
discretion, shall respond to such request, whether affirmatively or negatively
(each Lender that determines not to so extend its Maturity Date (a
“Non-Extending Lender”)), within 10 Business Days of such notice from the
Administrative Agent. Any failure by any Lender to respond to such request
within the time period specified in the preceding sentence shall be deemed to be
a refusal by such Lender of such request and any such Lender shall be deemed to
be a Non-Extending Lender. The Commitments of those Lenders that have responded
affirmatively shall be extended on the applicable Anniversary Date, subject to
(x) receipt by the Administrative Agent of counterparts of an Extension
Agreement in substantially the form of Exhibit F hereto (the “Extension
Agreement”) duly completed and signed by the Borrower, the Administrative Agent,
the L/C Issuers and all of the Lenders which have responded affirmatively, (y)
each of the conditions set forth in clause (c) of this Section 2.17 and (z) if
applicable, receipt by the Administrative Agent of an Assignment and Assumption
for each Assuming Lender (as defined below). No extension of the Commitments


55

--------------------------------------------------------------------------------




pursuant to this Section 2.17 shall be legally binding on any party hereto
unless and until Extension Agreements are executed and delivered by the Required
Lenders.
(b)    The Borrower may, if it so elects upon 5 Business Days’ notice to the
Administrative Agent, replace the Commitments of each Non-Extending Lender with
Commitments of one or more Eligible Assignees (each, an “Assuming Lender”) to
assume any Non- Extending Lenders’ Commitments and all of the obligations of
such Non-Extending Lenders under this Agreement thereafter relating to such
Commitments, without further recourse to or warranty by, or expense to such
Non-Extending Lenders (and, for the avoidance of doubt, if such Assuming Lender
is already a Lender, its Commitment shall be in addition to such Lender’s
Commitment hereunder on such date); provided that any such designation or
agreement may not increase the Aggregate Commitments. This Section 2.17(b) shall
be subject to the conditions that:
(i)    the Assuming Lenders shall have paid to the Non-Extending Lenders the
aggregate principal amount of, and any interest and fees accrued and unpaid up
to the date of such assumption, as applicable, on, the outstanding Loans and
Letters of Credit, if any, of the Non-Extending Lenders under their respective
Commitments being assumed;
(ii)    all additional costs, reimbursements, expense reimbursements and
indemnities due and payable to the Non-Extending Lenders in respect of such
Commitments shall have been paid by the Borrower;
(iii)    with respect to any such Assuming Lender, the applicable processing and
recordation fee required under Section 10.06(b)(iv) for such assignment shall
have been paid by the Assuming Lender (or, if it has been so agreed, by the
Borrower); and
(iv)    each Assuming Lender shall have delivered to the Borrower and the
Administrative Agent an Assignment and Assumption as to its assumption of the
Commitments of Non-Extending Lenders. Upon execution and delivery of the
foregoing Assignment and Assumption, satisfaction of all conditions described in
the penultimate sentence of clause (a) of this Section 2.17 and the payment of
all amounts referred to in clauses (i) through (iii) above, the Assuming Lenders
will be substituted for the Non-Extending Lenders under this Agreement to the
extent of their assumed Commitments and shall be Lenders for all purposes of
this Agreement, without any further acknowledgment by or the consent of the
other Lenders, and the obligations of the Non-Extending Lenders to such extent
hereunder shall, by the provisions hereof, be released and discharged.
(c)    Conditions to Effectiveness of Extensions. The extension of the Maturity
Date pursuant to this Section 2.17 is subject to the following conditions
precedent:
(i)    no Default or Event of Default shall have occurred and be continuing on
the date of such extension and after giving effect thereto;
(ii)    the representations and warranties of the Borrower contained in Article
V shall be true and correct in all material respects on and as of the date of
such extension and after giving effect thereto, except (A) that the
representations and warranties


56

--------------------------------------------------------------------------------




in Sections 5.05(c) and 5.06 that are qualified by reference to “Public Filings”
shall be qualified by reference to the Borrower’s Annual Report on Form 10-K,
Quarterly Reports on Form 10-Qs and Current Reports on Form 8-K filed since the
last day of the Borrower’s most recently completed fiscal year, (B) the
representations and warranties contained in subsections (a) and (b) of Section
5.05 shall be deemed to refer to the most recent statements furnished pursuant
to subsections (a) and (b), respectively, of Section 6.01 and (C) that the
representation and warranty contained in subsection (c) of Section 5.05 shall
refer to the last day of the Borrower’s most recently completed fiscal year
rather than May 28, 2017; and
(iii)    receipt by the Administrative Agent of such certificates of resolutions
or other action and incumbency certificates evidencing the identity and
authority of each Responsible Officer thereof authorized to act as a Responsible
Officer on behalf of the Borrower in connection with such extension, along with
such documents and certifications as the Administrative Agent may reasonably
require to evidence that the Borrower is duly organized or formed and that the
Borrower is validly existing, and in good standing in its jurisdiction of
organization, including certified copies of the Borrower’s Organization
Documents and a certificate of good standing from the Borrower’s jurisdiction of
organization.
(d)    The Lenders hereby irrevocably authorize the Administrative Agent to
enter into amendments to this Agreement and the other Loan Documents with the
Borrower as may be necessary or appropriate in order to document the extension
of the Maturity Date and such other technical amendments as may be necessary or
appropriate in the reasonable opinion of the Administrative Agent and the
Borrower in connection with the extension of the Maturity Date, in each case on
terms consistent with this Section 2.17. All such amendments entered into with
the Borrower and the Administrative Agent shall be binding and conclusive on the
Lenders.
(e)    Conflicting Provisions.    This Section 2.17 shall supersede any
provisions of Sections 2.13 or 10.01 to the contrary.



ARTICLE III    
TAXES, YIELD PROTECTION AND ILLEGALITY

SECTION 3.01     Taxes.
(a)    Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable Law. If
any applicable Law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by the Borrower shall be increased as necessary so that after such deduction or
withholding has been made (including


57

--------------------------------------------------------------------------------




such deductions and withholdings applicable to additional sums payable under
this Section) the applicable Recipient receives an amount equal to the sum it
would have received had no such deduction or withholding been made.
(b)    Payment of Other Taxes by the Borrower. The Borrower shall timely pay to
the relevant Governmental Authority in accordance with applicable Law, or at the
option of the Administrative Agent timely reimburse it for the payment of, any
Other Taxes.
(c)    Indemnification by the Borrower.    The Borrower shall indemnify each
Recipient, within 10 days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender (with a copy
to the Administrative Agent) or by the Administrative Agent on its own behalf or
on behalf of a Lender, shall be conclusive absent manifest error.
(d)    Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for: (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that the
Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrower to do so),
(ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 10.06(d) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom, whether or not such
Taxes were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to any Lender by the Administrative Agent shall be conclusive absent manifest
error. Each Lender hereby authorizes the Administrative Agent to set off and
apply any and all amounts at any time owing to such Lender under any Loan
Document or otherwise payable by the Administrative Agent to the Lender from any
other source against any amount due to the Administrative Agent under this
paragraph (d).
(e)    Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes by the Borrower to a Governmental Authority pursuant to this
Section 3.01, the Borrower shall deliver to the Administrative Agent the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to the Administrative Agent.
(f)    Status of Lenders.
(i)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will


58

--------------------------------------------------------------------------------




permit such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, if reasonably requested by the Borrower or
the Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Borrower or Administrative Agent
as will enable the Borrower or the Administrative Agent to determine whether or
not such Lender is subject to backup withholding or information reporting
requirements. Notwithstanding anything to the contrary in the preceding two
sentences, the completion, execution and submission of such documentation (other
than such documentation set forth in Sections 3.01(f)(ii)(A), (ii)(B) and
(ii)(D) below) shall not be required if in the Lender’s reasonable judgment such
completion, execution or submission would subject such Lender to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.
(ii)    Without limiting the generality of the foregoing,
(A)    any Lender that is a U.S. Person shall deliver to shall deliver to the
Borrower and the Administrative Agent on or prior to the date on which such
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of the Borrower or the Administrative Agent),
executed copies of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax,
(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever (if any) of the following is applicable:
(1)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable, establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Loan Document,
IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, establishing an exemption
from, or reduction of, U.S. federal withholding Tax pursuant to the “business
profits” or “other income” article of such tax treaty;
(2)    executed copies of IRS Form W-8ECI;
(3)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under section 871(h) or 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit G-1 to the effect that such
Foreign Lender is not (A) a “bank” within the meaning of section


59

--------------------------------------------------------------------------------




881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Borrower within
the meaning of section 871(h)(3) or 881(c)(3)(B) of the Code, or (C) a
“controlled foreign corporation” described in section 881 (c)(3)(C) of the Code
(a “U.S. Tax Compliance Certificate”) and (y) executed copies of IRS Form W-8BEN
or W-8BEN-E, as applicable; or
(4)    to the extent a Foreign Lender is not the beneficial owner, executed
copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, IRS
Form W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form of
Exhibit G-2 or Exhibit G-3, IRS From W-9, and/or other certification documents
from each beneficial owner, as applicable; provided that if the Foreign Lender
is a partnership and one or more direct or indirect partners of such Foreign
Lender are claiming the portfolio interest exemption, such Foreign Lender may
provide a U.S. Tax Compliance Certificate substantially in the form of Exhibit
G-4 on behalf of each such direct and indirect partner
(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a party under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies of any other form prescribed by applicable Law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable Law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and
(D)    If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
paragraph, “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.


60

--------------------------------------------------------------------------------




Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
from or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.
(g)    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 3.01 (including by
the payment of additional amounts pursuant to this Section 3.01), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses of such indemnified
party and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund). Such indemnifying party,
upon the request of the indemnified party, shall repay to such indemnified party
the amount paid over pursuant to this paragraph (g) (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) in the
event that such indemnified party is required to repay such refund to such
Governmental Authority. Notwithstanding anything to the contrary in this
paragraph (g), in no event will the indemnified party be required to pay any
amount to an indemnifying party pursuant to this paragraph (g) the payment of
which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to Taxes that it deems confidential) to the indemnifying
party or any other Person.
(h)    Defined Terms. For purposes of this Section 3.01, the term “Lender” shall
include any “L/C Issuer” and the term “applicable Law” shall include FATCA.
(i)    Survival. Each party’s obligations under this Section 3.01 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

SECTION 3.02     Illegality. If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund
Eurocurrency Rate Loans (whether denominated in Dollars or an Alternative
Currency) or Base Rate Loans whose interest is determined by reference to the
Eurocurrency Rate, or to determine or charge interest rates based upon the
Eurocurrency Rate, or any Governmental Authority has imposed material
restrictions on the authority of such Lender to purchase or sell, or to take
deposits of, Dollars or any Alternative Currency in the applicable interbank
market, then, on notice thereof by such Lender to the Borrower through the
Administrative Agent, (i) any obligation of such Lender to make or continue
Eurocurrency Rate Loans in the affected currency or currencies or, in the case
of Eurocurrency Rate Loans in Dollars, to convert Base Rate Loans to
Eurocurrency Rate Loans shall be suspended and (ii) if such notice asserts the
illegality of such Lender making or maintaining Base Rate Loans the interest
rate on which is determined by reference to the Eurocurrency Rate component of
the Base


61

--------------------------------------------------------------------------------




Rate, the interest rate on which Base Rate Loans of such Lender shall, if
necessary to avoid such illegality, be determined by the Administrative Agent
without reference to the Eurocurrency Rate component of the Base Rate, in each
case until such Lender notifies the Administrative Agent and the Borrower that
the circumstances giving rise to such determination no longer exist. Upon
receipt of such notice, (x) the Borrower shall, upon demand from such Lender
(with a copy to the Administrative Agent), prepay or, if applicable, and such
Loans are denominated in Dollars, convert all such Eurocurrency Rate Loans of
such Lender to Base Rate Loans (the interest rate on which Base Rate Loans of
such Lender shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Eurocurrency Rate component of the
Base Rate) either on the last day of the Interest Period therefor, if such
Lender may lawfully continue to maintain such Eurocurrency Rate Loans to such
day, or immediately, if such Lender may not lawfully continue to maintain such
Eurocurrency Rate Loans and (y) if such notice asserts the illegality of such
Lender determining or charging interest rates based upon the Eurocurrency Rate,
the Administrative Agent shall during the period of such suspension compute the
Base Rate applicable to such Lender without reference to the Eurocurrency Rate
component thereof until the Administrative Agent is advised in writing by such
Lender that it is no longer illegal for such Lender to determine or charge
interest rates based upon the Eurocurrency Rate. Upon any such prepayment or
conversion, the Borrower shall also pay accrued interest on the amount so
prepaid or converted.

SECTION 3.03     Inability to Determine Rates. If the Required Lenders
reasonably determine that for any reason in connection with any request for a
Eurocurrency Rate Loan or a conversion to or continuation thereof that (a)
deposits (whether in Dollars or an Alternative Currency) are not being offered
to banks in the applicable offshore interbank market for such currency for the
applicable amount and Interest Period of such Eurocurrency Rate Loan, (b)
adequate and reasonable means do not exist for determining the Eurocurrency Base
Rate for any requested Interest Period with respect to a proposed Eurocurrency
Rate Loan (whether in Dollars or an Alternative Currency) or in connection with
an existing or proposed Base Rate Loan, or (c) the Eurocurrency Base Rate for
any requested Interest Period with respect to a proposed Eurocurrency Rate Loan
does not adequately and fairly reflect the cost to such Lenders of funding such
Loan, the Administrative Agent will promptly so notify the Borrower and each
Lender. Thereafter, (x) the obligation of the Lenders to make or maintain
Eurocurrency Rate Loans in the affected currency or currencies shall be
suspended and (y) in the event of a determination described in the preceding
sentence with respect to the Eurocurrency Rate component of the Base Rate, the
utilization of the Eurocurrency Rate component in determining the Base Rate
shall be suspended, in each case until the Administrative Agent (upon the
instruction of the Required Lenders) revokes such notice. Upon receipt of such
notice, the Borrower may revoke any pending request for a Borrowing of,
conversion to or continuation of Eurocurrency Rate Loans in the affected
currency or currencies or, failing that, will be deemed to have converted such
request into a request for a Committed Borrowing of Base Rate Loans in the
amount specified therein.

SECTION 3.04     Increased Costs.
(a)    Increased Costs Generally. If any Change in Law shall:


62

--------------------------------------------------------------------------------




(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in the Eurocurrency Rate)
or any L/C Issuer;
(ii)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or
(iii)    impose on any Lender or any L/C Issuer or the London interbank market
any other condition, cost or expense (other than Taxes) affecting this Agreement
or Eurocurrency Rate Loans made by such Lender or any Letter of Credit or
participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan the interest on which is determined by
reference to the Eurocurrency Rate (or of maintaining its obligation to make any
such Loan), or to increase the cost to such Lender or such L/C Issuer of
participating in, issuing or maintaining any Letter of Credit (or of maintaining
its obligation to participate in or to issue any Letter of Credit), or to reduce
the amount of any sum received or receivable by such Lender or such L/C Issuer
hereunder (whether of principal, interest or any other amount) then, upon
request of such Lender or such L/C Issuer, the Borrower will from time to time,
within ten (10) Business Days after written demand by such Lender or L/C Issuer,
as the case may be (with a copy of such demand to the Administrative Agent), pay
to the Administrative Agent for the account of such Lender or such L/C Issuer,
as the case may be, such additional amount or amounts as will compensate such
Lender or such L/C Issuer, as the case may be, for such additional costs
incurred or reduction suffered. A certificate as to the amount of such increased
cost, submitted to the Borrower and the Administrative Agent by such Lender or
such L/C Issuer and showing in reasonable detail the basis for the calculation
thereof, shall be conclusive and binding upon all parties hereto in the absence
of manifest error.
(b)    Capital Requirements. If any Lender or any L/C Issuer determines that any
Change in Law affecting such Lender or such L/C Issuer or any Lending Office of
such Lender or such Lender’s or such L/C Issuer’s holding company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or such L/C Issuer’s capital or on
the capital of such Lender’s or such L/C Issuer’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit held by, such Lender, or the Letters
of Credit issued by such L/C Issuer, to a level below that which such Lender or
such L/C Issuer or such Lender’s or such L/C Issuer’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
such L/C Issuer’s policies and the policies of such Lender’s or such L/C
Issuer’s holding company with respect to capital adequacy), then from time to
time the Borrower will pay to such Lender or such L/C Issuer, as the case may
be, such additional amount or amounts as will compensate such


63

--------------------------------------------------------------------------------




Lender or such L/C Issuer or such Lender’s or such L/C Issuer’s holding company
for any such reduction suffered.
(c)    Certificates for Reimbursement. A certificate of a Lender or an L/C
Issuer setting forth in reasonable detail the amount or amounts necessary to
compensate such Lender or such L/C Issuer or its holding company, as the case
may be, as specified in subsection (a) or (b) of this Section, shall be
delivered to the Borrower and shall be conclusive absent manifest error. The
Borrower shall pay such Lender or such L/C Issuer, as the case may be, the
amount shown as due on any such certificate within 10 days after receipt
thereof.
(d)    Delay in Requests. Failure or delay on the part of any Lender or any L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or such L/C Issuer’s
right to demand such compensation, provided that the Borrower shall not be
required to compensate a Lender or an L/C Issuer pursuant to the foregoing
provisions of this Section for any increased costs incurred or reductions
suffered more than six months prior to the date that such Lender or such L/C
Issuer, as the case may be, notifies the Borrower of the Change in Law giving
rise to such increased costs or reductions and of such Lender’s or such L/C
Issuer’s intention to claim compensation therefor (except that, if the Change in
Law giving rise to such increased costs or reductions is retroactive, then the
six-month period referred to above shall be extended to include the period of
retroactive effect thereof).

SECTION 3.05     Compensation for Losses. Upon demand of any Lender (with a copy
to the Administrative Agent) from time to time, the Borrower shall promptly
compensate such Lender for and hold such Lender harmless from any loss, cost or
expense incurred by it as a result of:
(a)    any continuation, conversion, payment or prepayment of any Loan other
than a Base Rate Loan on a day other than the last day of the Interest Period
for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);
(b)    any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower;
(c)    any failure by any Borrower to make payment of any Loan or drawing under
any Letter of Credit (or interest due thereon) denominated in an Alternative
Currency on its scheduled due date or any payment thereof in a different
currency; or
(d)    any assignment of a Eurocurrency Rate Loan on a day other than the last
day of the Interest Period therefor as a result of a request by the Borrower
pursuant to Section 10.13;
including any foreign exchanges losses and any loss or expense arising from the
liquidation or reemployment of funds obtained by it to maintain such Loan, from
fees payable to terminate the deposits from which such funds were obtained or
from the performance of any foreign exchange


64

--------------------------------------------------------------------------------




contract. The Borrower shall also pay any customary administrative fees charged
by such Lender in connection with the foregoing.
For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurocurrency
Rate Loan made by it at the Eurocurrency Base Rate used in determining the
Eurocurrency Rate for such Loan by a matching deposit or other borrowing in the
offshore interbank market for such currency for a comparable amount and for a
comparable period, whether or not such Eurocurrency Rate Loan was in fact so
funded.

SECTION 3.06     Mitigation Obligations; Replacement of Lenders.
(a)    Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, then such Lender shall use reasonable efforts to designate a
different Lending Office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
Affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04,
as the case may be, in the future, or eliminate the need for the notice pursuant
to Section 3.02, as applicable, and (ii) in each case, would not subject such
Lender to any material unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender in any material respect. The Borrower hereby
agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.
(b)    Replacement of Lenders. If any Lender requests compensation under Section
3.04, or if the Borrower is required to pay any additional amount to any Lender
or any Governmental Authority for the account of any Lender pursuant to Section
3.01, the Borrower may replace such Lender in accordance with Section 10.13.

SECTION 3.07     Survival. All of the Borrower’s obligations under this Article
III shall survive termination of the Aggregate Commitments and repayment of all
other Obligations hereunder.

ARTICLE IV    
CONDITIONS PRECEDENT

SECTION 4.01     Conditions to Effectiveness. This Agreement and the obligation
of each L/C Issuer and each Lender to make its initial Credit Extension
hereunder shall become effective upon satisfaction of the following conditions
precedent:
(a)    Deliveries. The Administrative Agent’s receipt of the following, each of
which shall be originals or telecopies (followed promptly by originals) unless
otherwise specified, each properly executed by a Responsible Officer of the
Borrower, each dated the Effective Date (or, in the case of certificates of
governmental officials, a recent date before


65

--------------------------------------------------------------------------------




the Effective Date) and each in form and substance reasonably satisfactory to
the Administrative Agent and each of the Lenders:
(i)    executed counterparts of this Agreement, sufficient in number for
distribution to the Administrative Agent, each Lender and the Borrower;
(ii)    an original Note executed by the Borrower in favor of each Lender
requesting a Note at least three (3) Business Days prior to the Effective Date;
(iii)    such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers as the
Administrative Agent may reasonably require evidencing the identity and
authority of each Responsible Officer thereof authorized to act as a Responsible
Officer on behalf of the Borrower in connection with this Agreement and the
other Loan Documents to which the Borrower is a party;
(iv)    such documents and certifications as the Administrative Agent may
reasonably require to evidence that the Borrower is duly organized or formed and
that the Borrower is validly existing, and in good standing in its jurisdiction
of organization, including certified copies of the Borrower’s Organization
Documents and certificate of good standing from the Borrower’s jurisdiction of
organization;
(v)    an opinion of Hunton & Williams LLP addressed to the Administrative Agent
and each Lender; and
(vi)    a certificate of a Responsible Officer of the Borrower certifying that
(A) the representations and warranties of the Borrower contained in Article V
are true and correct in all material respects on and as of the Effective Date
and (B) the condition specified in Section 4.02(b) has been satisfied.
(b)    Termination of Existing Credit Agreement. The Existing Credit Agreement
has been (or concurrently with the Effective Date is being) paid in full and
terminated in accordance with its terms.
(c)    Lender Approval of Conditions. Without limiting the generality of the
provisions of the last paragraph of Section 9.03, for purposes of determining
compliance with the conditions specified in this Section 4.01, each Lender that
has signed this Agreement shall be deemed to have consented to, approved or
accepted or to be satisfied with, each document or other matter required
thereunder to be consented to or approved by or acceptable or satisfactory to a
Lender unless the Administrative Agent shall have received notice from such
Lender prior to the date hereof specifying its objection thereto.
(d)    Notice of Receipt. The Administrative Agent shall notify the Borrower and
each Lender of its receipt of the documents required under Section 4.01(a) in
satisfactory form and substance.


66

--------------------------------------------------------------------------------




(e)    Fees. Receipt by the Administrative Agent, MLPFS and the Lenders of any
fees required to be paid on or before the Effective Date.

SECTION 4.02     Conditions to Subsequent Credit Extensions. The obligation of
each Lender to honor any Request for Credit Extension (other than any Committed
Loan Notice requesting only a conversion of Committed Loans to the other Type,
or a continuation of Eurocurrency Rate Loans), is subject to the following
conditions precedent:
(a)    The representations and warranties of the Borrower contained in Article V
(except for the representations and warranties contained in Sections 5.05(c) and
5.06) shall be true and correct in all material respects on and as of the date
of such Credit Extension and any Increase Effective Date, (i) except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they shall be true and correct in all material respects as
of such earlier date and (ii) except that for purposes of this Section 4.02, the
representations and warranties contained in subsections (a) and (b) of Section
5.05 shall be deemed to refer to the most recent statements furnished pursuant
to subsections (a) and (b), respectively, of Section 6.01.
(b)    No Default or Event of Default shall exist, or would result from such
proposed Credit Extension or from the application of the proceeds thereof.
(c)    The Administrative Agent and, if applicable, an L/C Issuer shall have
received a Request for Credit Extension in accordance with the requirements
hereof.
(d)    In the case of a Credit Extension to be denominated in an Alternative
Currency, there shall not have occurred any change in national or international
financial, political or economic conditions or currency exchange rates or
exchange controls which in the reasonable opinion of the Administrative Agent,
the Required Lenders (in the case of any Loans to be denominated in an
Alternative Currency) or the applicable L/C Issuer (in the case of any Letter of
Credit to be denominated in an Alternative Currency) would make it impracticable
for such Credit Extension to be denominated in the relevant Alternative
Currency.
Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Committed Loans to the other Type or a continuation of
Eurocurrency Rate Loans) submitted by the Borrower shall be deemed to be a
representation and warranty that the conditions specified in Sections 4.02(a)
and (b) have been satisfied on and as of the date of the applicable Credit
Extension.

ARTICLE V    
REPRESENTATIONS AND WARRANTIES
The Borrower represents and warrants to the Administrative Agent and the Lenders
that:


67

--------------------------------------------------------------------------------





SECTION 5.01     Existence, Qualification and Power. The Borrower (a) is a
corporation duly formed, validly existing and in good standing under the Laws of
the jurisdiction of its incorporation, (b) has all requisite power and authority
to (i) own or lease its assets and carry on its business as presently conducted
and (ii) execute, deliver and perform its obligations under the Loan Documents
to which it is a party, and (c) is duly qualified and is authorized and, as
applicable, in good standing under the Laws of each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification or authorization; except in each case referred to in
clause (b)(i) or (c), to the extent that failure to do so would not reasonably
be expected to have a Material Adverse Effect.

SECTION 5.02     Authorization; No Contravention. The execution, delivery and
performance by the Borrower of each Loan Document to which it is party, (a) have
been duly authorized by all necessary corporate or other organizational action,
and (b) do not and will not: (i) violate the terms of any of such Person’s
Organization Documents; (ii) violate or result in a default or creation of any
Lien under (A) any material Contractual Obligation to which such Person is a
party or (B) any order, injunction, writ or decree of any Governmental Authority
or any arbitral award to which such Person or its property is subject; or (iii)
violate any Law, except, in each case referred to in clause (b)(ii) or (iii), to
the extent such violation or default would not reasonably be expected to have a
Material Adverse Effect.

SECTION 5.03     Governmental Authorization. Other Consents. The Borrower has
obtained each approval, consent, exemption or authorization, or made each filing
with, any Governmental Authority or any other Person required in connection with
the execution, delivery or performance by the Borrower of this Agreement or any
other Loan Document.

SECTION 5.04     Binding Effect. This Agreement has been, and each other Loan
Document to which the Borrower is a party, when delivered hereunder, will have
been, duly executed and delivered by the Borrower. This Agreement constitutes,
and each other Loan Document to which the Borrower is a party when so delivered
will constitute, a legal, valid and binding obligation of the Borrower,
enforceable against the Borrower in accordance with its terms, subject to
general principles of equity and to bankruptcy, insolvency, reorganization,
moratorium and other state or Federal Debtor Relief Laws or Laws affecting
creditors’ rights generally from time to time in effect and any implied covenant
of good faith and fair dealing, whether considered in a proceeding in equity or
at law.

SECTION 5.05     Financial Statements.
(a)    The Audited Financial Statements furnished to the Administrative Agent
and each Lender (i) were prepared in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein; (ii) fairly present in all material respects the financial condition of
the Borrower and the consolidated Subsidiaries as of the date thereof and their
results of operations for the period covered thereby in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; and (iii) show all material indebtedness and other
liabilities, direct or contingent, of the Borrower and the consolidated
Subsidiaries as of the date thereof, including liabilities for Taxes, material
commitments and Indebtedness.


68

--------------------------------------------------------------------------------




(b)    The unaudited consolidated financial statements of the Borrower and the
consolidated Subsidiaries delivered pursuant to Section 6.01(b), and the related
consolidated statements of income or operations, shareholders’ equity and cash
flows for the fiscal quarter covered thereby furnished to the Administrative
Agent and each Lender (i) were prepared in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein, and (ii) fairly present in all material respects the financial
condition of the Borrower and the consolidated Subsidiaries as of the date
thereof and their results of operations for the period covered thereby, subject,
in the case of clauses (i) and (ii), to the absence of footnotes and to normal
year-end audit adjustments.
(c)    Since May 28, 2017, there has been no event or circumstance, either
individually or in the aggregate, that has had or could reasonably be expected
to have a Material Adverse Effect, except as disclosed in the Public Filings.

SECTION 5.06     Litigation. Except for the matters disclosed in the Public
Filings, there are (a) no actions, suits or proceedings pending or, to the
knowledge of the Borrower, threatened in writing, at law, in equity, in
arbitration or before any Governmental Authority, by or against the Borrower or
any of the Subsidiaries or against any of their respective properties that,
individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect and (b) no orders, decrees, judgments, rulings,
injunctions, writs, temporary restraining orders or other orders of any nature
issued by any court or Governmental Authority that, individually or in the
aggregate, would reasonably be expected to have a Material Adverse Effect.

SECTION 5.07     No Default. No Default has occurred and is continuing.

SECTION 5.08     Environmental Compliance. The Borrower and each Material
Subsidiary conducts in the ordinary course of business a review of the effect of
existing (a) Environmental Laws and (b) claims alleging potential liability or
responsibility for violation of any Environmental Law on their respective
businesses, operations and properties, and as a result thereof the Borrower has
reasonably concluded that the effect of such Environmental Laws and claims could
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

SECTION 5.09     Taxes. The Borrower and each Material Subsidiary has timely
filed (taking into account all properly granted extensions) all Federal, state
and other material Tax returns and reports required to be filed, and has timely
paid (taking into account all properly granted extensions) all Federal, state
and other material Taxes, assessments, fees and other governmental charges
levied or imposed upon it or its properties, income or assets otherwise due and
payable, whether or not shown on any Tax return, except those which are being
contested in good faith by appropriate proceedings diligently conducted or for
which adequate reserves have been provided in accordance with GAAP. There is no
proposed Tax assessment against the Borrower or any Material Subsidiary that
would, if made, have a Material Adverse Effect. Neither the Borrower nor any
Material Subsidiary is party to any Tax sharing agreement.

SECTION 5.10     ERISA Compliance.


69

--------------------------------------------------------------------------------




(a)    Except as would not reasonably be expected to have a Material Adverse
Effect, (i) each Plan is in compliance in all material respects with the
applicable provisions of ERISA, the Code and other Federal or state Laws, (ii)
each Pension Plan that is intended to be a qualified plan under Section 401(a)
of the Code has received a favorable determination letter from the Internal
Revenue Service to the effect that the form of such Plan is qualified under
Section 401(a) of the Code and the trust related thereto has been determined by
the Internal Revenue Service to be exempt from federal income Tax under Section
501(a) of the Code or an application for such a letter is either currently being
processed by the IRS or will be timely submitted to the IRS and, to the best
knowledge of the Borrower, nothing has occurred that would prevent, or cause the
loss of, such Tax-qualified status and (iii) neither the Borrower nor any ERISA
Affiliate has engaged in a transaction that could be subject to Section 4069 or
Section 4212(c) of ERISA.
(b)    There are no pending or, to the best knowledge of the Borrower,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that could be reasonably expected to have a Material
Adverse Effect. There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
could reasonably be expected to result in a Material Adverse Effect.
(c)    No ERISA Event has occurred and the Borrower is not aware of any fact,
event or circumstance that could reasonably be expected to constitute or result
in an ERISA Event with respect to any Pension Plan; (ii) the Borrower and each
ERISA Affiliate has met all applicable requirements under the Pension Funding
Rules in respect of each Pension Plan, and no waiver of the minimum funding
standards under the Pension Funding Rules has been applied for or obtained.

SECTION 5.11     Margin Regulations; Investment Company Act.
(a)    The Borrower is not engaged and will not engage, principally or as one of
its important activities, in the business of purchasing or carrying Margin Stock
or extending credit for the purpose of purchasing or carrying Margin Stock.
(b)    The Borrower is not required to be registered as an “investment company”
under the Investment Company Act of 1940.

SECTION 5.12     Disclosure. Taken as a whole, the written reports, financial
statements, certificates and other written information furnished by or on behalf
of the Borrower or any Subsidiaries to the Administrative Agent or any Lender in
connection with the transactions contemplated hereby and the negotiation of this
Agreement and the other Loan Documents or delivered hereunder or under any Loan
Document (in each case, as modified or supplemented by other information so
furnished) do not, at the time furnished, contain any material misstatement of
fact or omit to state any material fact necessary to make the statements
therein, in the light of the circumstances under which they were made, not
materially misleading; provided that, with respect to projected financial
information, the Borrower represents only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time made.

SECTION 5.13     Compliance with Laws. The Borrower and each Material Subsidiary
is in compliance in all material respects with the requirements of all Laws and
all orders,


70

--------------------------------------------------------------------------------




writs, injunctions and decrees applicable to it or to its properties, except in
such instances in which (a) such requirement of Law or order, writ, injunction
or decree is being contested in good faith or (b) the failure to comply
therewith, either individually or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect.

SECTION 5.14     OFAC. None of (a) the Borrower, nor any of its Subsidiaries,
nor, to the knowledge of the Borrower and its Subsidiaries, any director,
officer or employee thereof, or (b) to the knowledge of the Borrower, any
agentof the Borrower or any Subsidiary that will act in any capacity in
connection with or benefit from the credit facility established hereby, is an
individual or entity that is, or is owned or controlled by any individual or
entity that is (i) currently the subject or target of any Sanctions, (ii)
included on OFAC’s List of Specially Designated nationals, HMT’s Consolidated
List of Financial Sanctions Targets and the Investment Ban List, or any similar
lit enforced by any other relevant sanctions authority or (iii) located,
organized or resident in a Designated Jurisdiction.

SECTION 5.15     Anti-Corruption Laws. The Borrower and its Subsidiaries are in
compliance in all material respects with the United States Foreign Corrupt
Practices Act of 1977, the UK Bribery Act 2010, and other applicable
anti-corruption laws and have instituted and maintained policies and procedures
designed to promote and achieve compliance with such laws.

SECTION 5.16     EEA Financial Institutions. The Borrower is not an EEA
Financial Institution.

SECTION 5.17     ERISA. The Borrower represents and warrants as of the Effective
Date that the Borrower is not and will not be using “plan assets” (within the
meaning of 29 CFR § 2510.3-101, as modified by Section 3(42) of ERISA) of one or
more Benefit Plans in connection with the Loans, the Letters of Credit or the
Commitments.

ARTICLE VI    
AFFIRMATIVE COVENANTS
The Borrower covenants and agrees that, so long as any Lender shall have any
Commitment hereunder, any Loan or other Obligation (other than contingent
indemnification obligations) hereunder shall remain unpaid or unsatisfied, or
any Letter of Credit shall remain outstanding (and not cash collateralized or
supported by a back-to-back letter of credit reasonably satisfactory to the
applicable L/C Issuer):

SECTION 6.01     Financial Statements. The Borrower shall deliver to the
Administrative Agent (for further distribution to each Lender):
(a)    as soon as available, but in any event within 90 days after the end of
each fiscal year of the Borrower, a consolidated balance sheet of the Borrower
and its consolidated Subsidiaries as at the end of such fiscal year, and the
related consolidated statements of earnings, changes in shareholders’ equity and
accumulated other comprehensive income (loss) and cash flows for such fiscal
year, setting forth in each case in comparative form the figures for the
previous fiscal year, prepared in accordance with GAAP, audited and


71

--------------------------------------------------------------------------------




accompanied by a report and opinion of an independent certified public
accountant of nationally recognized standing, which report and opinion shall not
be subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit; and
(b)    as soon as available, but in any event within 60 days after the end of
each of the first three fiscal quarters of the Borrower in each fiscal year, a
consolidated balance sheet of the Borrower and its consolidated Subsidiaries as
at the end of each such fiscal quarter, and the related consolidated statements
of earnings, changes in shareholders’ equity and accumulated other comprehensive
income (loss) and cash flows for such fiscal quarter and for the portion of the
Borrower’s fiscal year then ended, setting forth in each case in comparative
form the figures for the corresponding fiscal quarter of the previous fiscal
year and the corresponding portion of the previous fiscal year, all in
reasonable detail certified by a Responsible Officer as fairly presenting in all
material respects the financial condition and results of operations of the
Borrower and its Subsidiaries in accordance with GAAP, subject only to normal
year-end audit adjustments and the absence of footnotes.
As to any information contained in materials furnished pursuant to Section
6.02(b), the Borrower shall not be separately required to furnish such
information under clause (a) or (b) above, but the foregoing shall not be in
derogation of the obligation of the Borrower to furnish the information and
materials described in clauses (a) and (b) above at the times specified therein.

SECTION 6.02     Certificates; Other Information. The Borrower shall deliver to
the Administrative Agent and each Lender, in form and detail reasonably
satisfactory to the Administrative Agent:
(a)    concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b), a duly completed Compliance Certificate signed by a
Responsible Officer;
(b)    promptly after the same become publicly available, copies of each annual
report, proxy or financial statement or other report or communication sent to
the stockholders of the Borrower, and copies of all annual, regular, periodic
and special reports and registration statements filed by the Borrower with the
SEC under Section 13 or 15(d) of the Securities Exchange Act of 1934, and not
otherwise required to be delivered to the Administrative Agent pursuant hereto.
Documents required to be delivered pursuant to Section 6.01(a) or (b) or Section
6.02(b) (to the extent any such documents are included in materials otherwise
filed with the SEC) may be delivered electronically and if so delivered, shall
be deemed to have been delivered on the date on which such documents are posted
on the Borrower’s website on the Internet at the website address listed on
Schedule 10.02 (which website includes an option to subscribe to a free service
alerting subscribers by e-mail of new SEC filings), at www.sec.gov, or at such
other Internet or intranet website, if any, to which each Lender, each L/C
Issuer and the Administrative Agent have access (whether a commercial,
third-party website or whether sponsored by the Administrative Agent); provided
that, with respect to documents required to be delivered pursuant to Section
6.01(a) or (b): (i) the Borrower


72

--------------------------------------------------------------------------------




shall deliver paper copies of such documents to the Administrative Agent, any
L/C Issuer or any Lender upon its request to the Borrower to deliver such paper
copies until a written request to cease delivering paper copies is given by the
Administrative Agent, such L/C Issuer or such Lender and (ii) the Borrower shall
notify the Administrative Agent, each L/C Issuer and each Lender (by telecopier
or electronic mail) of the posting of any such documents and provide to the
Administrative Agent by electronic mail electronic versions (i.e., soft copies)
of such documents. The Administrative Agent shall have no obligation to request
the delivery of or to maintain paper copies of the documents referred to above,
and in any event shall have no responsibility to monitor compliance by the
Borrower with any such request for delivery by a Lender, and each Lender shall
be solely responsible for requesting delivery to it or maintaining its copies of
such documents.
The Borrower hereby acknowledges that (a) the Administrative Agent and/or MLPFS
will make available to the Lenders and the L/C Issuers materials and/or
information provided by or on behalf of the Borrower hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on IntraLinks, Syndtrak,
ClearPar, or a substantially similar electronic transmission system (the
“Platform”) and (b) certain of the Lenders (each a “Public Lender”) may have
personnel who do not wish to receive material non-public information with
respect to the Borrower or its Affiliates, or the respective securities of any
of the foregoing, and who may be engaged in investment and other market-related
activities with respect to such Persons’ securities. The Borrower hereby agrees
that (i) all Borrower Materials that are to be made available to Public Lenders
shall be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall
mean that the word “PUBLIC” shall appear prominently on the first page thereof;
(ii) by marking Borrower Materials “PUBLIC,” the Borrower shall be deemed to
have authorized the Administrative Agent, MLPFS, the L/C Issuers and the Lenders
to treat such Borrower Materials as not containing any material non-public
information with respect to the Borrower or its securities for purposes of
United States Federal and state securities laws (provided, however, that to the
extent such Borrower Materials constitute Information, they shall be treated as
set forth in Section 10.07); (iii) all Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated
“Public Investor,” and (iv) the Administrative Agent and MLPFS shall be entitled
to treat any Borrower Materials that are not marked “PUBLIC” as being suitable
only for posting on a portion of the Platform not designated “Public Investor.”
Notwithstanding the foregoing, the Borrower shall be under no obligation to mark
any Borrower Materials “PUBLIC.”

SECTION 6.03     Notices.
(a)    Promptly (and in any event, within five (5) Business Days after any
Responsible Officer obtains knowledge thereof) the Borrower shall notify the
Administrative Agent and each Lender of the occurrence of any Default; and
(b)    Promptly (and in any event, within five (5) Business Days after any
Responsible Officer obtains knowledge thereof) the Borrower shall notify the
Administrative Agent and each Lender of any announcement by Moody’s, S&P or
Fitch of any change in a Debt Rating.
Each notice pursuant to Section 6.03(a) shall be accompanied by a statement of a
Responsible Officer setting forth details of the occurrence referred to therein
and stating what action the Borrower has taken and proposes to take with respect
thereto.


73

--------------------------------------------------------------------------------





SECTION 6.04     Payment of Tax Obligations. The Borrower shall, and shall cause
each Subsidiary to, pay and discharge, as the same shall become due and payable,
all its material Tax liabilities, assessments and governmental charges or levies
upon it or its properties or assets, unless the same are being contested in good
faith by appropriate proceedings diligently conducted and adequate reserves in
accordance with GAAP are being maintained by the Borrower or such Subsidiary.

SECTION 6.05     Preservation of Existence, Etc. The Borrower shall (a) preserve
and maintain its legal existence and good standing under the Laws of the
jurisdiction of its organization except in a transaction permitted by Section
7.04 or 7.05; and (b) take all reasonable action to maintain all rights,
privileges, permits, licenses, approvals and franchises in each case which are
necessary in the conduct of its business, except to the extent that failure to
do so would not reasonably be expected to have a Material Adverse Effect; and
(c) preserve or renew all of its registered patents, trademarks, trade names and
service marks, the non-preservation or non-renewal of which would reasonably be
expected to have a Material Adverse Effect.

SECTION 6.06     Maintenance of Properties. The Borrower shall, and shall cause
each Material Subsidiary to, (a) maintain, preserve and protect all of its
properties and equipment necessary and material to the operation of its business
in good working order and condition, ordinary wear and tear excepted; and (b)
make all necessary repairs thereto and renewals and replacements thereof except
where the failure to do so would not reasonably be expected to have a Material
Adverse Effect.

SECTION 6.07     Maintenance of Insurance. The Borrower shall, and shall cause
each Material Subsidiary to, maintain insurance with financially sound and
reputable insurance companies, or systems of self-insurance, against such risks
and in such amounts as are customarily insured against by Persons engaged in the
same or similar businesses.

SECTION 6.08     Compliance with Laws. The Borrower shall, and shall cause each
Subsidiary to, comply in all material respects with the requirements of all Laws
and all orders, writs, injunctions and decrees applicable to it or to its
business or property, except in such instances in which the failure to comply
therewith would not reasonably be expected to have a Material Adverse Effect.

SECTION 6.09     Books and Records. The Borrower shall, and shall cause each
Material Subsidiary to, maintain proper books of record and account in
conformity with GAAP.

SECTION 6.10     Inspection Rights. The Borrower shall, and shall cause each
Subsidiary to, permit representatives and independent contractors of the
Administrative Agent and each Lender to visit and inspect any of its properties,
to examine its corporate, financial and operating records, and make copies
thereof or abstracts therefrom, and to discuss its affairs, finances and
accounts with its principal officers, and independent public accountants, all at
the expense of the Borrower and at such reasonable times during normal business
hours and as often as may be reasonably requested, upon reasonable advance
notice to the Borrower, but not more frequently than once per 12-month period;
provided, however, that when an Event of Default exists the Administrative Agent
or any Lender (or any of their respective representatives or independent


74

--------------------------------------------------------------------------------




contractors) may do any of the foregoing at the expense of the Borrower as often
as may be reasonably requested.

SECTION 6.11     Use of Proceeds; Margin Stock.
(a)    The Borrower shall use the proceeds of the Credit Extensions for (i)
working capital and capital expenditures, (ii) the refinancing of certain
existing indebtedness, (iii) Permitted Acquisitions and related fees and
expenses and (iv) general corporate purposes not in violation of any Law or of
any Loan Document.
(b)    The Borrower shall not use the proceeds of any Borrowing, whether
directly or indirectly, and whether immediately, incidentally or ultimately, to
purchase or carry Margin Stock or to extend credit to others for the purpose of
purchasing or carrying Margin Stock or to refund indebtedness originally
incurred for such purpose, in each case, in a manner which violates the Margin
Regulations.
(c)    Immediately after giving effect to the application of the proceeds of any
Credit Extension that constitutes a “purpose credit” as defined under Regulation
U issued by the FRB, not more than 25% (or such greater or lesser percentage as
is provided in the exclusions from the definition of “Indirectly secured”
contained in Regulation U as in effect at the time of the making of such Credit
Extension) of the value of the assets of the Borrower and the Subsidiaries on a
consolidated basis will be Margin Stock.

SECTION 6.12     Anti-Corruption Laws. The Borrower shall, and shall cause each
Subsidiary to, comply in all material respects with the requirements of the
United States Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010,
and other applicable anti-corruption laws and maintain policies and procedures
designed to promote and achieve compliance with such laws.

ARTICLE VII    
NEGATIVE COVENANTS
The Borrower covenants and agrees that, so long as any Lender shall have any
Commitment hereunder, any Loan or other Obligation (other than contingent
indemnification obligations) hereunder shall remain unpaid or unsatisfied, or
any Letter of Credit shall remain outstanding (and not cash collateralized or
supported by a back-to-back letter of credit reasonably satisfactory to the
applicable L/C Issuer):

SECTION 7.01     Liens. The Borrower shall not, nor shall it permit any
Subsidiary to create, incur, assume or suffer to exist any Lien upon any of its
assets, whether now owned or hereafter acquired, other than the following:
(a)    Liens existing on the date hereof and to the extent any such Liens secure
Indebtedness for borrowed money in excess of $1,000,000 individually, such Liens
are listed on Schedule 7.01;


75

--------------------------------------------------------------------------------




(b)    Liens for Taxes, assessments and other governmental charges or levies not
yet due which are not delinquent or remain payable without penalty, or to the
extent non-payment thereof is permitted under Section 6.04;
(c)    carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
processors’ landlords’ or other like Liens arising in the ordinary course of
business and securing obligations which are not delinquent by more than 60 days
or to the extent non-payment thereof is permitted under Section 6.04 or which
have been bonded for the full amount;
(d)    pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;
(e)    deposits to secure the performance of bids, tenders, trade contracts and
leases (other than Indebtedness), statutory obligations, surety and appeal
bonds, performance bonds and other obligations of a like nature incurred in the
ordinary course of business;
(f)    zoning restrictions, easements, rights-of-way, restrictions and other
similar encumbrances affecting real property which, in the aggregate, are not
substantial in amount, and which do not in any case materially interfere with
the ordinary conduct of the business of the applicable Person;
(g)    Liens securing judgments for the payment of money not constituting an
Event of Default under Section 8.01(h);
(h)    any interest or title of a lessor under any lease;
(i)    licenses, leases or subleases granted to other Persons not interfering in
any material respect with the business of the Borrower or any of its Material
Subsidiaries;
(j)    Liens arising solely by virtue of any statutory or common law provision
relating to bankers’ liens, rights of set-off or similar rights and remedies as
to deposit accounts or other funds maintained with a creditor depository
institution; provided that (A) such deposit account is not a dedicated cash
collateral account and is not subject to restrictions against access by the
Borrower or any of its Subsidiaries in excess of those set forth by regulations
promulgated by the Federal Reserve Board and (B) such deposit account is not
intended by the Borrower or any of its Subsidiaries to provide collateral for
debt for borrowed money owed to the depository institution;
(k)    purchase money Liens and Liens securing Capital Leases; provided that the
Lien attaches only to the asset being purchased or leased and does not exceed
100% of the purchase price or fair market value of such asset;


76

--------------------------------------------------------------------------------




(l)    Liens on assets of Persons which become Subsidiaries after the date of
this Agreement; provided that such Liens existed at the time of such Persons
became Subsidiaries and were not created in anticipation thereof;
(m)    extensions, renewals or replacements, in whole or in part, of any Liens
referred to in the foregoing clauses (a), (k) and (l); provided that the
principal amount of Indebtedness secured thereby and not otherwise authorized by
this Section 7.01 shall not exceed the principal amount of Indebtedness, plus
any premium or fee payable in connection with any such extension, renewal or
replacement, so secured at the time of such extension, renewal or replacement;
(n)    Liens, if any, in favor of the Administrative Agent on Cash Collateral
delivered pursuant to Section 2.15(a); and
(o)    other Liens on assets or other properties of the Borrower and its
Subsidiaries; provided that the sum of (i) the aggregate Indebtedness secured by
such other Liens (exclusive of Indebtedness secured by Liens permitted by
clauses (a) through (n) of this Section 7.01) plus, without duplication, (ii)
the aggregate amount of Indebtedness permitted under Section 7.03(g) shall not
exceed an amount equal to $100,000,000.

SECTION 7.02     Acquisitions. The Borrower shall not, nor shall it permit any
Subsidiary to make any Acquisitions except Permitted Acquisitions.

SECTION 7.03     Subsidiary Indebtedness. The Borrower will not permit any
Subsidiary to create, incur, assume or permit to exist any Indebtedness, except:
(a)    Indebtedness existing on the date hereof;
(b)    Indebtedness of any Subsidiary to the Borrower or any Wholly-Owned
Subsidiary;
(c)    any Indebtedness incurred to refinance any Indebtedness of any Subsidiary
outstanding on the Effective Date to the extent the amount of Indebtedness so
incurred is not in excess of the amount of Indebtedness refinanced, plus any
interest, fees and premiums incurred in connection therewith;
(d)    Guarantees by any Subsidiary of Indebtedness of the Borrower or any
Wholly-Owned Subsidiary to the extent such Indebtedness is permitted under this
Agreement;
(e)    reimbursement obligations with respect to letters of credit obtained in
the ordinary course of business;
(f)    Indebtedness in respect of Capital Leases; and
(g)    other Indebtedness incurred after the Effective Date in an aggregate
amount not to exceed $100,000,000.


77

--------------------------------------------------------------------------------





SECTION 7.04     Fundamental Changes. The Borrower shall not, nor shall it
permit any Material Subsidiary to, merge, dissolve, liquidate, consolidate with
or into another Person, or Dispose of (whether in one transaction or in a series
of transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that, so long as no
Default exists or would result therefrom:
(a)    any Subsidiary may merge or consolidate with (i) the Borrower, provided
that the Borrower shall be the continuing or surviving Person, or (ii) any one
or more other Subsidiaries, provided that when any Wholly-Owned Subsidiary is
merging with another Subsidiary, the Wholly-Owned Subsidiary shall be the
continuing or surviving Person;
(b)    the Borrower or any Subsidiary may Dispose of all or substantially all of
its assets (upon voluntary liquidation or otherwise) (i) to the Borrower or to
another Subsidiary; provided that if the transferor in such a transaction is the
Borrower or a Wholly-Owned Subsidiary, then the transferee must either be the
Borrower or a Wholly-Owned Subsidiary, or (ii) pursuant to a Disposition
permitted under Section 7.05;
(c)    the Borrower may merge or consolidate with any Person so long as (i) the
Borrower is the surviving Person or (ii) (A) the surviving Person expressly
assumes by a duly executed amendment to this Agreement all of the Borrower’s
obligations hereunder and under the other Loan Documents, in a manner
satisfactory to the Administrative Agent and the Lenders and (B) such transfer
of the Borrower’s rights and obligations hereunder is approved by the
Administrative Agent and each Lender in accordance with the terms of Section
10.06(a); and
(d)    any Subsidiary may merge or consolidate with any Person so long as such
Subsidiary is the surviving Person.

SECTION 7.05     Dispositions. The Borrower shall not, nor shall it permit any
Subsidiary to, make any Disposition or enter into any agreement to make any
Disposition, except:
(a)    Dispositions of obsolete or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business;
(b)    Dispositions of equipment and inventory in the ordinary course of
business;
(c)    Dispositions of equipment or real property to the extent that (i) such
property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property within 90
days of such Disposition;
(d)    Dispositions permitted pursuant to Section 7.04;
(e)    Dispositions by the Borrower or any Subsidiary to the Borrower or any
Wholly-Owned Subsidiary; and


78

--------------------------------------------------------------------------------




(f)    other Dispositions made after the Effective Date in an amount that does
not exceed the Test Amount.

SECTION 7.06     Transactions with Affiliates. The Borrower shall not, nor shall
it permit any Subsidiary to, enter into any transaction with any Affiliate of
the Borrower, except (a) as expressly permitted by this Agreement, (b) in
connection with the repurchase by the Borrower of common stock of the Borrower,
(c) in connection with any dividends or distributions with respect to any Equity
Interests of the Borrower, (d) in the ordinary course of business and pursuant
to the reasonable conduct of business of the Borrower or such Subsidiary or (e)
on fair and reasonable terms substantially as favorable to the Borrower or such
Subsidiary as would be obtainable by the Borrower or such Subsidiary at the time
in a comparable arm’s length transaction with a Person other than an Affiliate;
provided that the foregoing restriction shall not apply to transactions between
or among the Borrower and any of its Wholly-Owned Subsidiaries or between or
among any Wholly-Owned Subsidiaries.

SECTION 7.07     Burdensome Agreements. The Borrower shall not, nor shall it
permit any Material Subsidiary to, enter into any Contractual Obligation (other
than this Agreement or any other Loan Document) that limits the ability of any
Material Subsidiary to pay dividends or make other distributions on its capital
stock to the Borrower or any Material Subsidiary owning such capital stock or
otherwise transfer property to the Borrower or any Material Subsidiary.
Notwithstanding the foregoing, nothing in this Section 7.07 shall prohibit (a)
any limitations or restrictions contained in Contractual Obligations existing on
the Effective Date, (b) limitations or restrictions with respect to a Person
acquired by the Borrower or a Material Subsidiary and existing at the time of
such acquisition, which limitations or restrictions are not applicable to any
other Person, (c) customary limitations or restrictions in any acquisition
agreement with respect to a Person subject to any disposition by the Borrower or
a Material Subsidiary, which limitations or restrictions are not applicable to
any other Person, and (d) limitations or restrictions consisting of customary
net worth, leverage and other financial covenants, customary covenants regarding
the merger or sale of assets of a Material Subsidiary, customary restrictions on
transactions with Affiliates, and customary subordination provisions with
respect to intercompany debt, in each case contained in, or required by, any
Contractual Obligation governing Indebtedness of a Subsidiary permitted under
Section 7.03; provided that the limitations or restrictions contained in any
extensions, refinancings, renewals or replacements of the Contractual
Obligations referred to in clauses (a) and (b) are no less favorable in any
material respect to the Lenders than those that are being extended, refinanced,
renewed or replaced.

SECTION 7.08     Consolidated Total Debt to Capitalization Ratio. The Borrower
will not permit the Consolidated Total Debt to Capitalization Ratio as of the
end of any fiscal quarter of the Borrower to be greater than 0.75 to 1.00.

SECTION 7.09     Sanctions. The Borrower will not directly or, to its knowledge,
indirectly, use the proceeds of any Credit Extension, or lend, contribute or
otherwise make available such proceeds to any Subsidiary, to fund any activities
of or business with any individual or entity, or in any Designated Jurisdiction,
that will result in a violation by any individual or entity (including


79

--------------------------------------------------------------------------------




any individual or entity participating in the transaction, whether as Lender,
Joint Lead Arranger, Administrative Agent, L/C Issuer or otherwise) of
Sanctions.

SECTION 7.10     Anti-Corruption Laws. The Borrower will not directly or, to its
knowledge, indirectly use the proceeds of any Credit Extension for any purpose
that would breach the United States Foreign Corrupt Practices Act of 1977, the
UK Bribery Act 2010, and other applicable anti-corruption laws.

ARTICLE VIII    
EVENTS OF DEFAULT AND REMEDIES

SECTION 8.01     Events of Default. Any of the following shall constitute an
Event of Default:
(a)    Non-Payment. The Borrower fails to pay (i) when and as required to be
paid herein, any amount of principal of any Loan or any L/C Obligation, or (ii)
within three days after the same becomes due, any interest on any Loan or on any
L/C Obligation, or any fee due hereunder, or (iii) within five days after the
same becomes due, any other amount payable hereunder or under any other Loan
Document; or
(b)    Specific Covenants. The Borrower fails to perform or observe (i) any
term, covenant or agreement contained in any of Section 6.05 (with respect to
existence of the Borrower only), 6.11 or Article VII or (ii) any term, covenant
or agreement contained in Sections 6.01, 6.02 or 6.03(a) and such failure
continues for ten or more days; or
(c)    Other Defaults. The Borrower fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in this Agreement and such failure continues for 30 or more days after delivery
of notice to a Responsible Officer of such failure from the Administrative Agent
or any Lender; or
(d)    Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of the
Borrower herein, other than any representation, warranty, certification or
statement of fact made or deemed made in Section 5.10, shall be incorrect or
misleading in any material respect when made or deemed made; or
(e)    Cross-Default. The Borrower or any Material Subsidiary (i) fails to make
any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Material Indebtedness, or
(ii) fails to observe or perform any other agreement or condition relating to
any Material Indebtedness, or any other event occurs, the effect of which
default or other event is to cause or to permit the holder or holders of such
Material Indebtedness to cause, with the giving of notice if required, such
Material Indebtedness to become due prior to its stated maturity; provided,
however, that an Event of Default under this Section 8.01(e) caused by the
occurrence of a default with respect to such Material Indebtedness shall be
cured for purposes of this Agreement (i) upon the party asserting such default
waiving such default, (ii) upon the Borrower or


80

--------------------------------------------------------------------------------




such Subsidiary curing such default prior to such party exercising any remedies
with respect thereto if, at the time of such waiver or such cure the
Administrative Agent has not exercised any rights or remedies with respect to an
Event of Default under this Section 8.01(e) or (iii) upon the Borrower’s or such
Material Subsidiary’s otherwise making adequate provision for the payment of
such Material Indebtedness in form and substance satisfactory to the
Administrative Agent and the Required Lenders prior to such party exercising any
remedies with respect thereto if, at the time of such adequate provision the
Administrative Agent has not exercised any rights or remedies with respect to an
Event of Default under this Section 8.01(e); or
(f)    Insolvency Proceedings, Etc. The Borrower or any Material Subsidiary
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer for it or for all or any material
part of its property; or any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer is appointed without the
application or consent of such Person and the appointment continues undischarged
or unstayed for 60 calendar days; or any proceeding under any Debtor Relief Law
relating to any such Person or to all or any material part of its property is
instituted without the consent of such Person and continues undismissed or
unstayed for 60 calendar days, or an order for relief is entered in any such
proceeding; or
(g)    Inability to Pay Indebtedness; Attachment. (i) The Borrower or any
Material Subsidiary becomes unable or admits in writing its inability or fails
generally to pay its debts as they become due, or (ii) any writ or warrant of
attachment or execution or similar process is issued or levied against all or
any material part of the property of any such Person and is not released,
vacated or fully bonded within 30 days after its issue or levy; or
(h)    Judgments. There is entered against the Borrower or any Material
Subsidiary one or more final judgments or orders for the payment of money in an
aggregate amount (as to all such judgments or orders) exceeding the Threshold
Amount (to the extent not covered by independent third-party insurance) and such
judgment or order shall continue unsatisfied and unstayed for a period of 60
days (i) after the entry of any such judgment or order, or (ii) after any appeal
in good faith of such judgment or order so long as during such appeal any
execution of such judgment or order is stayed; or
(i)    ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of the Borrower under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount, or (ii) the Borrower or any ERISA Affiliate fails to pay when due, after
the expiration of any applicable grace period, any installment payment with
respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount in excess of the Threshold Amount; or
(j)    Change of Control. There occurs any Change of Control.


81

--------------------------------------------------------------------------------





SECTION 8.02     Remedies Upon Event of Default. If any Event of Default occurs
and is continuing, the Administrative Agent shall, at the request of, or may,
with the consent of, the Required Lenders, take any or all of the following
actions:
(a)    declare the Commitment of each Lender to make Loans and any obligation of
each L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
Commitments and obligation shall be terminated;
(b)    declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower;
(c)    require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof); and
(d)    exercise on behalf of itself, the Lenders and the L/C Issuers all rights
and remedies available to it, the Lenders and the L/C Issuers under the Loan
Documents;
provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
each L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender. The Administrative Agent shall use
reasonable efforts to give the Borrower prompt written notice of any exercise of
the remedies set forth in clauses (a), (b) and (c) of Section 8.02, but the
failure to deliver such notice shall not impair the availability, effectiveness
or validity of such remedy.

SECTION 8.03     Application of Funds. After the exercise of remedies provided
for in Section 8.02 (or after the Loans have automatically become immediately
due and payable and the L/C Obligations have automatically been required to be
Cash Collateralized as set forth in the proviso to Section 8.02), any amounts
received by the Administrative Agent on account of the Obligations shall be
applied by the Administrative Agent in the following order:
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;
Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest, Letter of Credit
Fees and Facility Fees) payable to the Lenders and the L/C Issuers (including
fees, charges and disbursements of counsel to the respective Lenders and the L/C
Issuers as required by Section 10.04 and


82

--------------------------------------------------------------------------------




amounts payable under Article III), ratably among them in proportion to the
respective amounts described in this clause Second payable to them;
Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees, Facility Fees and interest on the Loans and L/C
Borrowings, ratably among the Lenders and the L/C Issuers in proportion to the
respective amounts described in this clause Third payable to them;
Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and the L/C Borrowings, ratably among the Lenders in
proportion to the respective amounts described in this clause Fourth held by
them.
Fifth, to the Administrative Agent for the account of the applicable L/C Issuer,
to Cash Collateralize that portion of L/C Obligations comprised of the aggregate
undrawn amount of Letters of Credit; and
Last, the balance, if any, after all of the Obligations (other than contingent
indemnification obligations) have been indefeasibly paid in full, to the
Borrower or as otherwise required by Law.
Subject to Sections 2.03(c) and 2.15, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fifth above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other Obligations, if any, in the order set forth above.

ARTICLE IX    
ADMINISTRATIVE AGENT

SECTION 9.01     Appointment and Authority. Each of the Lenders and the L/C
Issuers hereby irrevocably appoints Bank of America to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the L/C Issuers, and the Borrower shall
not have rights as a third party beneficiary of any of such provisions. It is
understood and agreed that the use of the term “agent” herein or in any other
Loan Documents (or any other similar term) with reference to the Administrative
Agent is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable Law. Instead such
term is used as a matter of market custom, and is intended to create or reflect
only an administrative relationship between contracting parties.

SECTION 9.02     Rights as a Lender. The Person serving as the Administrative
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise


83

--------------------------------------------------------------------------------




requires, include the Person serving as the Administrative Agent hereunder in
its individual capacity. Such Person and its Affiliates may accept deposits
from, lend money to, own securities of, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
the Borrower or any Subsidiary or other Affiliate thereof as if such Person were
not the Administrative Agent hereunder and without any duty to account therefor
to the Lenders.

SECTION 9.03     Exculpatory Provisions. The Administrative Agent shall not have
any duties or obligations except those expressly set forth herein and in the
other Loan Documents, and its duties hereunder shall be administrative in
nature. Without limiting the generality of the foregoing, the Administrative
Agent:
(a)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;
(b)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable Law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and
(c)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.
The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given in writing to the Administrative Agent by the
Borrower, a Lender or an L/C Issuer.
The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this


84

--------------------------------------------------------------------------------




Agreement, any other Loan Document or any other agreement, instrument or
document or (v) the satisfaction of any condition set forth in Article IV or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.

SECTION 9.04     Reliance by Administrative Agent. The Administrative Agent
shall be entitled to rely upon, and shall not incur any liability for relying
upon, any notice, request, certificate, consent, statement, instrument, document
or other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person. The Administrative
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of a Loan, or the issuance of a Letter of Credit, that
by its terms must be fulfilled to the satisfaction of a Lender or an L/C Issuer,
the Administrative Agent may presume that such condition is satisfactory to such
Lender or such L/C Issuer unless the Administrative Agent shall have received
notice to the contrary from such Lender or such L/C Issuer prior to the making
of such Loan or the issuance, extension, renewal or increase of such Letter of
Credit. The Administrative Agent may consult with legal counsel (who may be
counsel for the Borrower), independent accountants and other experts selected by
it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.

SECTION 9.05     Delegation of Duties. The Administrative Agent may perform any
and all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such subagent may perform
any and all of its duties and exercise its rights and powers by or through their
respective Related Parties. The exculpatory provisions of this Article shall
apply to any such sub-agent and to the Related Parties of the Administrative
Agent and any such sub-agent, and shall apply to their respective activities in
connection with the syndication of the credit facilities provided for herein as
well as activities as Administrative Agent.

SECTION 9.06     Resignation of Administrative Agent. (a) The Administrative
Agent may at any time give notice of its resignation to the Lenders, the L/C
Issuers and the Borrower. Upon receipt of any such notice of resignation, the
Required Lenders shall have the right to appoint a successor, which shall be a
bank with an office in the United States, or an Affiliate of any such bank with
an office in the United States, with the consent of the Borrower (unless a
Default has occurred and is then existing, in which case the consent of the
Borrower shall not be required), which consent shall not be unreasonably
withheld or delayed. If no such successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days after
the retiring Administrative Agent gives notice of its resignation (or such
earlier day as shall be agreed by the Required Lenders) (the “Resignation
Effective Date”), then the retiring Administrative Agent may (but shall not be
obligated to) on behalf of the Lenders and the L/C Issuers, appoint a successor
Administrative Agent meeting the qualifications set forth above, provided that
in no event shall any such successor Administrative Agent be a Defaulting
Lender. Whether or not a successor has been appointed, such resignation shall
become effective in accordance with such notice on the Resignation Effective
Date.


85

--------------------------------------------------------------------------------




(b)    If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable law, by notice in writing to the Borrower and
such Person remove such Person as Administrative Agent and, in consultation with
the Borrower, appoint a successor. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days (or such earlier day as shall be agreed by the Required Lenders)
(the “Removal Effective Date”), then such removal shall nonetheless become
effective in accordance with such notice on the Removal Effective Date.
(c)    With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the L/C Issuers under any of
the Loan Documents, the retiring or removed Administrative Agent shall continue
to hold such collateral security until such time as a successor Administrative
Agent is appointed) and (2) except for any indemnity payments or other amounts
then owed to the retiring or removed Administrative Agent, all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and each L/C
Issuer directly, until such time, if any, as the Required Lenders appoint a
successor Administrative Agent as provided for above in this Section. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or removed) Administrative Agent (other
than as provided in Section 3.01(g) and other than any rights to indemnity
payments or other amounts owed to the retiring or removed Administrative Agent
as of the Resignation Effective Date or the Removal Effective Date, as
applicable), and the retiring or removed Administrative Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents (if not already discharged therefrom as provided above in this
Section). The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the retiring or removed
Administrative Agent’s resignation or removal hereunder and under the other Loan
Documents, the provisions of this Article and Section 10.04 shall continue in
effect for the benefit of such retiring or removed Administrative Agent, its sub
agents and their respective Related Parties in respect of any actions taken or
omitted to be taken by any of them (i) while the retiring or removed
Administrative Agent was acting as Administrative Agent and (ii) after such
resignation or removal for as long as any of them continues to act in any
capacity hereunder or under the other Loan Documents, including (a) acting as
collateral agent or otherwise holding any collateral security on behalf of any
of the Lenders and (b) in respect of any actions taken in connection with
transferring the agency to any successor Administrative Agent.
Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as L/C Issuer. Upon the acceptance
of a successor’s appointment as Administrative Agent hereunder, (a) such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring L/C Issuer, (b) the retiring L/C Issuer
shall be discharged from all of their respective duties and obligations
hereunder or under the other Loan Documents, and (c) the successor L/C Issuer
shall issue letters of credit in substitution for the Letters


86

--------------------------------------------------------------------------------




of Credit, if any, outstanding at the time of such succession or make other
arrangements satisfactory to the retiring L/C Issuer to effectively assume the
obligations of the retiring L/C Issuer with respect to such Letters of Credit.

SECTION 9.07     Non-Reliance on Administrative Agent and Other Lenders. Each
Lender and each L/C Issuer acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and each L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

SECTION 9.08     No Other Duties, Etc. Anything herein to the contrary
notwithstanding, none of the Joint Book Managers, Joint Lead Arrangers,
Syndication Agents or Documentation Agents, if any, listed on the cover page
hereof shall have any powers, duties or responsibilities under this Agreement or
any of the other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent, a Lender or an L/C Issuer hereunder.

SECTION 9.09     Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Laws or any other judicial
proceeding relative to the Borrower, the Administrative Agent (irrespective of
whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered, by intervention in such proceeding or
otherwise.
(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuers and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuers and the Administrative Agent and their respective agents and counsel and
all other amounts due to the Lenders, the L/C Issuers and the Administrative
Agent under Sections 2.03(h) and (i), 2.09 and 10.04) allowed in such judicial
proceeding; and
(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same; and any custodian,
receiver, assignee, trustee, liquidator, sequestrator or other similar official
in any such judicial proceeding is hereby authorized by each Lender and each L/C
Issuer to make such payments to the Administrative Agent and, in the event that
the Administrative Agent shall consent to the making of such payments directly
to the Lenders and the L/C Issuers, to pay to the Administrative Agent any
amount due for the reasonable compensation, expenses,


87

--------------------------------------------------------------------------------




disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.09
and 10.04.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or any L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or any L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or any L/C Issuer in any such proceeding.

SECTION 9.10     Lender ERISA Matters. (a) Each Lender (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, each Joint Lead Arranger and their respective Affiliates,
and not, for the avoidance of doubt, to or for the benefit of the Borrower, that
at least one of the following is and will be true:
(i) such Lender is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with the Loans, the Letters of Credit or the Commitments,
(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,
(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of sub-sections (b)
through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such Lender,
the requirements of subsection (a) of Part I of PTE 84-14 are satisfied with
respect to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, or
(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.


88

--------------------------------------------------------------------------------




(b)    In addition, unless sub-clause (i) in the immediately preceding clause
(a) is true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, each Joint Lead Arranger and their respective Affiliates,
and not, for the avoidance of doubt, to or for the benefit of the Borrower,
that:
(i) none of the Administrative Agent, any Joint Lead Arranger or any of their
respective Affiliates is a fiduciary with respect to the assets of such Lender
(including in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related to hereto or thereto),
(ii) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is independent (within the meaning of 29 CFR § 2510.3-21) and is a
bank, an insurance carrier, an investment adviser, a broker-dealer or other
person that holds, or has under management or control, total assets of at least
$50 million, in each case as described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E),
(iii) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is capable of evaluating investment risks independently, both in
general and with regard to particular transactions and investment strategies
(including in respect of the Obligations),
(iv) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is a fiduciary under ERISA or the Code, or both, with respect to the
Loans, the Letters of Credit, the Commitments and this Agreement and is
responsible for exercising independent judgment in evaluating the transactions
hereunder, and
(v) no fee or other compensation is being paid directly to the Administrative
Agent, any Joint Lead Arranger or any their respective Affiliates for investment
advice (as opposed to other services) in connection with the Loans, the Letters
of Credit, the Commitments or this Agreement.
(c)     The Administrative Agent and each Joint Lead Arranger hereby informs the
Lenders that each such Person is not undertaking to provide impartial investment
advice, or to give advice in a fiduciary capacity, in connection with the
transactions contemplated hereby, and that such Person has a financial interest
in the transactions contemplated hereby in that such Person or an Affiliate
thereof (i) may receive interest or other payments with respect to the Loans,
the Letters of


89

--------------------------------------------------------------------------------




Credit, the Commitments and this Agreement, (ii) may recognize a gain if it
extended the Loans, the Letters of Credit or the Commitments for an amount less
than the amount being paid for an interest in the Loans, the Letters of Credit
or the Commitments by such Lender or (iii) may receive fees or other payments in
connection with the transactions contemplated hereby, the Loan Documents or
otherwise, including structuring fees, commitment fees, arrangement fees,
facility fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent or collateral agent fees, utilization fees, minimum usage
fees, letter of credit fees, fronting fees, deal-away or alternate transaction
fees, amendment fees, processing fees, term out premiums, banker’s acceptance
fees, breakage or other early termination fees or fees similar to the foregoing.
As used in this Section, “PTE” means a prohibited transaction class exemption
issued by the U.S. Department of Labor, as any such exemption may be amended
from time to time.

ARTICLE X    
MISCELLANEOUS

SECTION 10.01     Amendments, Etc. No amendment or waiver of any provision of
this Agreement and no consent to any departure by the Borrower therefrom, shall
be effective unless in writing signed by the Required Lenders and the Borrower
and acknowledged by the Administrative Agent, and each such waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given; provided, however, that no such amendment, waiver or consent
shall:
(a)    extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02) without the written consent of
such Lender;
(b)    postpone any date fixed by this Agreement for any payment of principal,
interest, fees or other amounts due to the Lenders (or any of them) without the
written consent of each Lender directly affected thereby;
(c)    reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or any fees or other amounts payable hereunder without
the written consent of each Lender directly and adversely affected thereby;
provided, however, that only the consent of the Required Lenders shall be
necessary to amend the definition of “Default Rate” or to waive any obligation
of the Borrower to pay interest or Letter of Credit Fees at the Default Rate.
(d)    change Section 2.13 or Section 8.03 in a manner that would alter the pro
rata sharing of payments required thereby without the written consent of each
Lender;
(e)    amend Section 1.06 or the definition of “Alternative Currency” without
the written consent of each Lender; or
(f)    change any provision of this Section or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to


90

--------------------------------------------------------------------------------




amend, waive or otherwise modify any rights hereunder or make any determination
or grant any consent hereunder, without the written consent of each Lender;
and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the applicable L/C Issuer in addition to the Lenders
required above, affect the rights or duties of such L/C Issuer under this
Agreement or any Issuer Document relating to any Letter of Credit issued or to
be issued by it; and (ii) no Defaulting Lender shall have any right to approve
or disapprove any amendment, waiver or consent hereunder (and any amendment,
waiver or consent which by its terms requires the consent of all Lenders or each
affected Lender may be effected with the consent of the applicable Lenders other
than Defaulting Lenders), except that (x) the Commitment of any Defaulting
Lender may not be increased or extended without the consent of such Lender and
(y) any waiver, amendment or modification requiring the consent of all Lenders
or each affected Lender that by its terms affects any Defaulting Lender more
adversely than other affected Lenders shall require the consent of such
Defaulting Lender, (iii) no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent under
this Agreement or any other Loan Document, (iv) each Lender is entitled to vote
as such Lender sees fit on any bankruptcy reorganization plan that affects the
Loans, and each Lender acknowledges that the provisions of Section 1126(c) of
the Bankruptcy Code of the United States supersedes the unanimous consent
provisions set forth herein and (v) the Required Lenders shall determine whether
or not to allow the Borrower to use cash collateral in the context of a
bankruptcy or insolvency proceeding and such determination shall be binding on
all of the Lenders.

SECTION 10.02     Notices; Effectiveness; Electronic Communications.
(a)    Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:
(i)    if to the Borrower, the Administrative Agent or an L/C Issuer, to the
address, telecopier number, electronic mail address or telephone number
specified for such Person on Schedule 10.02; and
(ii)    if to any other Lender, to the address, telecopier number, electronic
mail address or telephone number specified in its Administrative Questionnaire.
Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).


91

--------------------------------------------------------------------------------




(b)    Electronic Communications. Notices and other communications to the
Lenders and the L/C Issuers hereunder may be delivered or furnished by
electronic communication (including e- mail, FpML messaging, and Internet or
intranet websites) pursuant to procedures approved by the Administrative Agent,
provided that the foregoing shall not apply to notices to any Lender or any L/C
Issuer pursuant to Article II if such Lender or such L/C Issuer, as applicable,
has notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent, an L/C
Issuer or the Borrower may each, in its discretion, agree to accept notices and
other communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
(c)    The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender, any L/C Issuer
or any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of the Borrower’s or
the Administrative Agent’s transmission of Borrower Materials or notices through
the Platform, any other electronic platform or electronic messaging service, or
through the Internet, except to the extent that such losses, claims, damages,
liabilities or expenses are determined by a court of competent jurisdiction by a
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Agent Party; provided, however, that in no event
shall any Agent Party have any liability to the Borrower, any Lender, any L/C
Issuer or any other Person for indirect, special, incidental, consequential or
punitive damages (as opposed to direct or actual damages).
(d)    Change of Address, Etc. Each of the Borrower, the Administrative Agent
and each L/C Issuer may change its address, telecopier or telephone number for
notices and other


92

--------------------------------------------------------------------------------




communications hereunder by notice to the other parties hereto. Each other
Lender may change its address, telecopier or telephone number for notices and
other communications hereunder by notice to the Borrower, the Administrative
Agent and each L/C Issuer. In addition, each Lender agrees to notify the
Administrative Agent from time to time to ensure that the Administrative Agent
has on record (i) an effective address, contact name, telephone number,
telecopier number and electronic mail address to which notices and other
communications may be sent and (ii) accurate wire instructions for such Lender.
Furthermore, each Public Lender agrees to cause at least one individual at or on
behalf of such Public Lender to at all times have selected the “Private Side
Information” or similar designation on the content declaration screen of the
Platform in order to enable such Public Lender or its delegate, in accordance
with such Public Lender’s compliance procedures and applicable Law, including
United States Federal and state securities Laws, to make reference to Borrower
Materials that are not made available through the “Public Side Information”
portion of the Platform and that may contain material non-public information
with respect to the Borrower or its securities for purposes of United States
Federal or state securities laws.
(e)    Reliance by Administrative Agent, L/C Issuer and Lenders. The
Administrative Agent, the L/C Issuers and the Lenders shall be entitled to rely
and act upon any notices (including telephonic Committed Loan Notices)
purportedly given by or on behalf of the Borrower even if (i) such notices were
not made in a manner specified herein, were incomplete or were not preceded or
followed by any other form of notice specified herein, or (ii) the terms
thereof, as understood by the recipient, varied from any confirmation thereof.
The Borrower shall indemnify the Administrative Agent, each L/C Issuer, each
Lender and the Related Parties of each of them from all losses, costs, expenses
and liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of the Borrower. All telephonic notices to and
other telephonic communications with the Administrative Agent may be recorded by
the Administrative Agent, and each of the parties hereto hereby consents to such
recording.

SECTION 10.03     No Waiver; Cumulative Remedies. No failure by any Lender, any
L/C Issuer or the Administrative Agent to exercise, and no delay by any such
Person in exercising, any right, remedy, power or privilege hereunder shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by Law.

SECTION 10.04     Expenses; Indemnity; Damage Waiver.
(a)    Costs and Expenses. The Borrower shall pay (i) all reasonable documented
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable fees, charges and disbursements of one counsel for the
Administrative Agent), in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by the
applicable L/C Issuer in connection with the issuance, amendment,


93

--------------------------------------------------------------------------------




renewal or extension of any Letter of Credit or any demand for payment
thereunder and (iii) all documented out-of-pocket expenses incurred by the
Administrative Agent, any Lender or any L/C Issuer (including the reasonable
fees, charges and disbursements of any one counsel for the Administrative Agent,
local counsel and one additional counsel for each Lender to the extent of any
conflict of interest), in connection with the enforcement or protection of its
rights (A) in connection with this Agreement and the other Loan Documents,
including its rights under this Section, or (B) in connection with the Loans
made or Letters of Credit issued hereunder, including all such out-of-pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Loans or Letters of Credit.
(b)    Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and each L/C
Issuer, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses (including
the reasonable fees, charges and disbursements of not more than one counsel in
any jurisdiction; provided, that, in the case of a conflict of interest where
the Indemnitee affected by such conflict informs the Borrower of such conflict
and thereafter retains its own counsel, of another counsel in each applicable
jurisdiction for such affected Indemnitee), incurred by any Indemnitee or
asserted against any Indemnitee by any third party or by the Borrower arising
out of, in connection with, or as a result of (i) the execution or delivery of
this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby or thereby, the performance by the parties hereto of their
respective obligations hereunder or thereunder, the consummation of the
transactions contemplated hereby or thereby, or, in the case of the
Administrative Agent (and any sub-agent thereof) and its Related Parties only,
the administration of this Agreement and the other Loan Documents, (ii) any Loan
or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by the applicable L/C Issuer to honor a demand for
payment under a Letter of Credit if the documents presented in connection with
such demand do not strictly comply with the terms of such Letter of Credit), or
(iii) any claim, litigation, investigation or proceeding relating to any of the
foregoing, whether based on contract, tort or any other theory, whether brought
by a third party or by the Borrower, and regardless of whether any Indemnitee is
a party thereto; provided that such indemnity shall not, as to any Indemnitee,
be available to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction by final
and nonappealable judgment to have resulted from the gross negligence, willful
misconduct or bad faith of such Indemnitee.
(c)    Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), any L/C Issuer or any Related Party of any of the foregoing, each
Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), such L/C Issuer or such Related Party, as the case may be, such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent) or such L/C Issuer in
its capacity as such, or against any Related Party of any of the foregoing
acting for the Administrative Agent (or any


94

--------------------------------------------------------------------------------




such sub-agent) or such L/C Issuer in connection with such capacity. The
obligations of the Lenders under this subsection (c) are subject to the
provisions of Section 2.12(d).
(d)    Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable Law, the Borrower shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee referred to in subsection (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed to such unintended recipients by
such Indemnitee through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages resulting from the gross negligence or willful
misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.
(e)    Survival. The agreements in this Section shall survive the resignation of
the Administrative Agent, any L/C Issuer, the replacement of any Lender, the
termination of the Aggregate Commitments and the repayment, satisfaction or
discharge of all the other Obligations.

SECTION 10.05     Payments Set Aside. To the extent that any payment by or on
behalf of the Borrower is made to the Administrative Agent or any Lender or the
Administrative Agent, any L/C Issuer or any Lender exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent, such L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and each L/C Issuer severally agrees to pay to the Administrative Agent, upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
applicable Overnight Rate from time to time in effect in the applicable currency
of such recovery or payment. The obligations of the Lenders and the L/C Issuers
under clause (b) of the preceding sentence shall survive the payment in full of
the Obligations and the termination of this Agreement.

SECTION 10.06     Successors and Assigns.
(a)    Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that the Borrower may
not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of the Administrative Agent and each Lender
and no Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an assignee in accordance with the provisions of
subsection (b) of this Section 10.06,


95

--------------------------------------------------------------------------------




(ii) by way of participation in accordance with the provisions of subsection (d)
of this Section 10.06, or (iii) by way of pledge or assignment of a security
interest subject to the restrictions of subsection (f) (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in subsection (d) of this
Section 10.06 and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent, the L/C Issuers and the Lenders)
any legal or equitable right, remedy or claim under or by reason of this
Agreement.
(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans (including for
purposes of this subsection (b), participations in L/C Obligations) at the time
owing to it); provided that any such assignment shall be subject to the
following conditions:
(i)    Minimum Amounts.
(A)    in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund,
no minimum amount need be assigned; and
(B)    in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000 unless each of the Administrative Agent
and, so long as no Event of Default under Section 8.01(a), (b) (with respect to
Section 7.08 only), (f) or (g) has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single Eligible Assignee (or to an Eligible Assignee and members of its Assignee
Group) will be treated as a single assignment for purposes of determining
whether such minimum amount has been met.
(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not prohibit any Lender from
assigning all or a portion of its rights and obligations among separate
Facilities on a non-pro rata basis;


96

--------------------------------------------------------------------------------




(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:
(A)    the consent of the Borrower (such consent not to be unreasonably withheld
or delayed) shall be required unless (1) an Event of Default under Section
8.01(a), (b) (with respect to Section 7.08 only), (f) or (g) has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided that the Borrower shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within ten Business Days
after having received notice thereof;
(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required if such assignment is to a
Person that is not a Lender, an Affiliate of such Lender or an Approved Fund
with respect to such Lender;
(C)    the consent of each L/C Issuer (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding).
(iv)    Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee in the amount of $3,500; provided,
however, that the Administrative Agent may, in its sole discretion, elect to
waive such processing and recordation fee in the case of any assignment. The
assignee, if it is not a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire.
(v)    No Assignment to Certain Persons. No such assignment shall be made (A) to
the Borrower or any of the Borrower’s Affiliates or Subsidiaries, or (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B) or (C) to a natural person (or to a holding company, investment
vehicle or trust for, or owned and operated for the primary benefit of a natural
person).
(vi)    No Assignment Resulting in Additional Indemnified Taxes. No such
assignment shall be made to any Person that, through its Lending Offices, is not
capable of lending the applicable Alternative Currencies to the Borrower without
the imposition of any additional Indemnified Taxes. Each assignee represents and
warrants to the Borrower that such assignee is capable of lending the applicable
Alternative Currencies to the Borrower without the imposition of any additional
Indemnified Taxes.
(vii)    Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the


97

--------------------------------------------------------------------------------




parties to the assignment shall make such additional payments to the
Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit in accordance with its Applicable Percentage. Notwithstanding the
foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under applicable Law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.
(viii)    Assignee is not a Competitor. Each assignee represents and warrants to
the Borrower that such assignee is not a Competitor.
The assignee shall deliver to the Borrower (with a copy to the Administrative
Agent) all applicable Tax forms as provided in Section 3.01(f). Subject to
acceptance and recording thereof by the Administrative Agent pursuant to
subsection (c) of this Section 10.06, from and after the effective date
specified in each Assignment and Assumption, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05 and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment; provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender. Upon request, the Borrower (at its expense)
shall execute and deliver a Note to the assignee Lender. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with subsection (d) of this Section 10.06.
(c)    Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower (and such agency being solely for Tax purposes), shall
maintain at the Administrative Agent’s Office a copy of each Assignment and
Assumption delivered to it (or the equivalent thereof in electronic form) and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts of the Loans and L/C Obligations owing to,
each Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register


98

--------------------------------------------------------------------------------




shall be conclusive absent manifest error, and the Borrower, the Administrative
Agent and the Lenders may treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary. In addition, the
Administrative Agent shall maintain on the Register information regarding the
designation, and revocation of designation, of any Lender as a Defaulting
Lender. The Register shall be available for inspection by the Borrower and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice.
(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person, or a holding company, investment vehicle or
trust for, or owned and operated for the primary benefit of a natural person, a
Defaulting Lender, the Borrower, any of the Borrower’s Affiliates or
Subsidiaries or any Competitor) (each, a “Participant”) in all or a portion of
such Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans (including such Lender’s
participations in L/C Obligations) owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrower, the Administrative Agent, the Lenders
and the L/C Issuers shall continue to deal solely and directly with such Lender
in connection with such Lender’s rights and obligations under this Agreement.
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that directly and adversely affects such Participant. Subject to
subsection (e) of this Section, the Borrower agrees that each Participant shall
be entitled to the benefits of Sections 3.01, 3.04 and 3.05 to the same extent
as if it were a Lender and had acquired its interest by assignment pursuant to
subsection (b) of this Section 10.06. To the extent permitted by Law, each
Participant also shall be entitled to the benefits of Section 10.08 as though it
were a Lender; provided such Participant agrees to be subject to Section 2.13 as
though it were a Lender. Each Lender that sells a participation shall, acting
solely for this purpose as a non-fiduciary agent of the Borrower, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.


99

--------------------------------------------------------------------------------




(e)    Limitations upon Participant Rights. A Participant shall not be entitled
to receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent. A Participant
shall not be entitled to the benefits of Section 3.01 unless the Borrower is
notified of the participation sold to such Participant (in the case of a
Participant that would be a Foreign Lender if it were a Lender) and such
Participant agrees, for the benefit of the Borrower, to comply, and does so
comply, with Section 3.01(e) as though it were a Lender (it being agreed that
any requirement in Section 3.01(e) that the Borrower or the Administrative Agent
request a form, certificate or other documentation shall be treated for this
purpose as having been satisfied).
(f)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
(g)    Resignation as L/C Issuer after Assignment. Notwithstanding anything to
the contrary contained herein, if at any time Bank of America assigns all of its
Commitment and Loans pursuant to subsection (b) above, Bank of America may, upon
30 days’ notice to the Borrower and the Lenders, resign as L/C Issuer. In the
event of any such resignation as L/C Issuer, the Borrower shall be entitled to
appoint from among the Lenders a successor L/C Issuer hereunder; provided,
however, that no failure by the Borrower to appoint any such successor shall
affect the resignation of Bank of America as L/C Issuer. If Bank of America
resigns as L/C Issuer, it shall retain all the rights, powers, privileges and
duties of an L/C Issuer hereunder with respect to all Letters of Credit
outstanding as of the effective date of its resignation as L/C Issuer and all
L/C Obligations with respect thereto (including the right to require the Lenders
to make Base Rate Loans or fund risk participations in Unreimbursed Amounts
pursuant to Section 2.03(c)). Upon the appointment of a successor L/C Issuer,
(a) such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring L/C Issuer, and (b) the successor
L/C Issuer shall issue letters of credit in substitution for the Letters of
Credit, if any, outstanding at the time of such succession or make other
arrangements satisfactory to Bank of America to effectively assume the
obligations of Bank of America with respect to such Letters of Credit.

SECTION 10.07     Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Lenders and the L/C Issuers agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, advisors and representatives
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable Law or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies


100

--------------------------------------------------------------------------------




hereunder or under any other Loan Document or any action or proceeding relating
to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder, (f) subject to a written agreement containing
provisions substantially the same as those of this Section 10.07, to (i) any
assignee of or Participant in, or any prospective assignee of or Participant in,
any of its rights or obligations under this Agreement or any Eligible Assignee
invited to be a Lender pursuant to Section 2.14(c) or (ii) any actual or
prospective counterparty (or its advisors) to any swap or derivative transaction
relating to the Borrower and its obligations, (g) with the consent of the
Borrower or (h) to the extent such Information (x) becomes publicly available
other than as a result of a breach of this Section 10.07 or (y) becomes
available to the Administrative Agent, any Lender, any L/C Issuer or any of
their respective Affiliates on a nonconfidential basis from a source other than
the Borrower. In addition, the Administrative Agent and the Lenders may disclose
the existence of this Agreement and information about this Agreement to market
data collectors, similar service providers to the lending industry and service
providers to the Administrative Agent and the Lenders in connection with the
administration of this Agreement, the other Loan Documents, and the Commitments.
For purposes of this Section, “Information” means all information received from
the Borrower or any Subsidiary relating to the Borrower or any Subsidiary or any
of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or any L/C Issuer on a
nonconfidential basis prior to disclosure by the Borrower or any Subsidiary;
provided that, in the case of information received from the Borrower or any
Subsidiary after the date hereof, such information is clearly identified at the
time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.
Each of the Administrative Agent, the Lenders and the L/C Issuers acknowledges
that (a) the Information may include material non-public information concerning
the Borrower or a Subsidiary, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
applicable Law, including United States Federal and state securities Laws.

SECTION 10.08     Right of Setoff. If an Event of Default shall have occurred
and be continuing, each Lender, each L/C Issuer and each of their respective
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by applicable Law, to setoff and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by such Lender, such L/C Issuer or any such Affiliate to or for the
credit or the account of the Borrower against any and all of the obligations of
the Borrower now or hereafter existing under this Agreement or any other Loan
Document to such Lender or such L/C Issuer, irrespective of whether or not such
Lender or such L/C Issuer shall have made any demand under this Agreement or any
other Loan Document and although such obligations of the Borrower may be
contingent or unmatured or are owed to a branch or office of such Lender or such
L/C Issuer different from the branch or office holding such deposit or obligated
on such indebtedness; provided, that, in the event


101

--------------------------------------------------------------------------------




that any Defaulting Lender shall exercise any such right of setoff, (x) all
amounts so set off shall be paid over immediately to the Administrative Agent
for further application in accordance with the provisions of Section 2.16 and,
pending such payment, shall be segregated by such Defaulting Lender from its
other funds and deemed held in trust for the benefit of the Administrative Agent
and the Lenders and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.
The rights of each Lender, each L/C Issuer and their respective Affiliates under
this Section are in addition to other rights and remedies (including other
rights of setoff) that such Lender, such L/C Issuer or their respective
Affiliates may have. Each Lender and each L/C Issuer agrees to notify the
Borrower and the Administrative Agent promptly after any such setoff and
application, provided that the failure to give such notice shall not affect the
validity of such setoff and application.

SECTION 10.09     Interest Rate Limitation. Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable Law (the “Maximum Rate”). If the Administrative
Agent or any Lender shall receive interest in an amount that exceeds the Maximum
Rate, the excess interest shall be applied to the principal of the Loans or, if
it exceeds such unpaid principal, refunded to the Borrower. In determining
whether the interest contracted for, charged, or received by the Administrative
Agent or a Lender exceeds the Maximum Rate, such Person may, to the extent
permitted by applicable Law, (a) characterize any payment that is not principal
as an expense, fee, or premium rather than interest, (b) exclude voluntary
prepayments and the effects thereof, and (c) amortize, prorate, allocate, and
spread in equal or unequal parts the total amount of interest throughout the
contemplated term of the Obligations hereunder.

SECTION 10.10     Counterparts; Integration; Effectiveness. This Agreement may
be executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement by telecopy or other
electronic imaging means (e.g. “pdf” or “tif”) shall be effective as delivery of
a manually executed counterpart of this Agreement.

SECTION 10.11     Survival of Representations and Warranties. All
representations and warranties made hereunder and in any other Loan Document or
other document delivered pursuant hereto or thereto or in connection herewith or
therewith shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit


102

--------------------------------------------------------------------------------




Extension, and shall continue in full force and effect as long as any Loan or
any other Obligation hereunder shall remain unpaid or unsatisfied or any Letter
of Credit shall remain outstanding.

SECTION 10.12     Severability. If any provision of this Agreement or the other
Loan Documents is held to be illegal, invalid or unenforceable, (a) the
legality, validity and enforceability of the remaining provisions of this
Agreement and the other Loan Documents shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this Section
10.12, if and to the extent that the enforceability of any provisions in this
Agreement relating to Defaulting Lenders shall be limited by Debtor Relief Laws,
as determined in good faith by the Administrative Agent or the L/C Issuers, as
applicable, then such provisions shall be deemed to be in effect only to the
extent not so limited.

SECTION 10.13     Replacement of Lenders. If any Lender requests compensation
under Section 3.04, or if the Borrower is required to pay any additional amount
to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 3.01, or if any Lender is a Defaulting Lender or a
Non-Consenting Lender, then the Borrower may, at its sole expense and effort,
upon notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 10.06), all of its
interests, rights (other than its existing rights to payments pursuant to
Sections 3.01 and 3.04) and obligations under this Agreement and the related
Loan Documents to an assignee that shall assume such obligations (which assignee
may be another Lender, if a Lender accepts such assignment), provided that:
(a)    the Borrower shall have paid to the Administrative Agent the assignment
fee specified in Section 10.06(b);
(b)    such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts);
(c)    in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment is reasonably expected to result in a reduction in
such compensation or payments thereafter;
(d)    such assignment does not conflict with applicable Laws; and
(e)    in the case of any assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.


103

--------------------------------------------------------------------------------




A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

SECTION 10.14     Governing Law; Jurisdiction; Etc.
(a)    GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND ANY
CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH
THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
(b)    SUBMISSION TO JURISDICTION. EACH PARTY HERETO IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR
PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN
CONTRACT OR IN TORT OR OTHERWISE, AGAINST ANY OTHER PARTY HERETO OR ANY RELATED
PARTY THEREOF IN ANY WAY RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
OR THE TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN THE
COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY, AND OF THE UNITED
STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE
COURT FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT ALL
CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, IN SUCH FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. .
(c)    WAIVER OF VENUE. EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.
(d)    SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN


104

--------------------------------------------------------------------------------




SECTION 10.02. NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY
HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

SECTION 10.15     Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

SECTION 10.16     No Advisory or Fiduciary Responsibility. In connection with
all aspects of each transaction contemplated hereby (including in connection
with any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges and agrees that: (i) (A) the arranging and
other services regarding this Agreement provided by the Administrative Agent and
the Joint Lead Arrangers and the Commitments of the Lenders, are arm’s-length
commercial transactions between the Borrower and its Affiliates, on the one
hand, and the Administrative Agent, the Joint Lead Arrangers and the Lenders, on
the other hand, (B) the Borrower has consulted its own legal, accounting,
regulatory and Tax advisors to the extent it has deemed appropriate, and (C) the
Borrower is capable of evaluating, and understands and accepts, the terms, risks
and conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii) (A) the Administrative Agent, the Joint Lead Arrangers and the
Lenders each is and has been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an advisor, agent or fiduciary for the Borrower or any of
its Affiliates, or any other Person and (B) none of the Administrative Agent,
any Joint Lead Arranger nor any Lender has any obligation to the Borrower or any
of its Affiliates with respect to the transactions contemplated hereby except
those obligations expressly set forth herein and in the other Loan Documents;
and (iii) the Administrative Agent, the Joint Lead Arrangers, the Lenders and
their respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrower and its Affiliates, and
none of the Administrative Agent, any Joint Lead Arranger nor any Lender has any
obligation to disclose any of such interests to the Borrower or its Affiliates.
To the fullest extent permitted by law, the Borrower hereby waives and releases
any claims that it may have against the Administrative Agent, the Joint Lead
Arrangers and the Lenders with respect to any breach or alleged breach of agency
or fiduciary duty in connection with any aspect of any transaction contemplated
hereby.

SECTION 10.17     Electronic Execution of Assignments and Certain Other
Documents. The words “execute,” “execution,” “signed,” “signature,” and words of
like import in


105

--------------------------------------------------------------------------------




or related to any document to be signed in connection with this Agreement and
the transactions contemplated hereby (including without limitation Assignment
and Assumptions, amendments or other modifications, Committed Loan Notices,
waivers and consents) shall be deemed to include electronic signatures, the
electronic matching of assignment terms and contract formations on electronic
platforms approved by the Administrative Agent, or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act; provided that notwithstanding anything contained herein to the contrary the
Administrative Agent is under no obligation to agree to accept electronic
signatures in any form or in any format unless expressly agreed to by the
Administrative Agent pursuant to procedures approved by it.

SECTION 10.18     USA PATRIOT Act Notice. Each Lender that is subject to hereto
and the Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower that pursuant to the requirements of the USA PATRIOT Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)), it is required
to obtain, verify and record information that identifies the Borrower, which
information includes the name and address of the Borrower and other information
that will allow such Lender or the Administrative Agent, as applicable, to
identify the Borrower in accordance with such Act.

SECTION 10.19     Judgment Currency. If, for the purposes of obtaining judgment
in any court, it is necessary to convert a sum due hereunder or any other Loan
Document in one currency into another currency, the rate of exchange used shall
be that at which in accordance with normal banking procedures the Administrative
Agent could purchase the first currency with such other currency on the Business
Day preceding that on which final judgment is given. The obligation of the
Borrower in respect of any such sum due from it to the Administrative Agent or
any Lender hereunder or under the other Loan Documents shall, notwithstanding
any judgment in a currency (the “Judgment Currency”) other than that in which
such sum is denominated in accordance with the applicable provisions of this
Agreement (the “Agreement Currency”), be discharged only to the extent that on
the Business Day following receipt by the Administrative Agent or such Lender,
as the case may be, of any sum adjudged to be so due in the Judgment Currency,
the Administrative Agent or such Lender, as the case may be, may in accordance
with normal banking procedures purchase the Agreement Currency with the Judgment
Currency. If the amount of the Agreement Currency so purchased is less than the
sum originally due to the Administrative Agent or any Lender from the Borrower
in the Agreement Currency, the Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or such
Lender, as the case may be, against such loss. If the amount of the Agreement
Currency so purchased is greater than the sum originally due to the
Administrative Agent or any Lender in such currency, the Administrative Agent or
such Lender, as the case may be, agrees to return the amount of any excess to
the Borrower (or to any other Person who may be entitled thereto under
applicable law).

SECTION 10.20     Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Solely to the extent any Lender or L/C Issuer that is an EEA
Financial Institution is a


106

--------------------------------------------------------------------------------




party to this Agreement and notwithstanding anything to the contrary in any Loan
Document or in any other agreement, arrangement or understanding among any such
parties, each party hereto acknowledges that any liability of any Lender or L/C
Issuer that is an EEA Financial Institution arising under any Loan Document, to
the extent such liability is unsecured, may be subject to the write-down and
conversion powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender or L/C Issuer that is an EEA Financial Institution;
and
(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.


[Remainder of page intentionally left blank]









107

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
DARDEN RESTAURANTS, INC., a Florida corporation
By:
/s/ William R. White, III    
Name: William R. White, III
Title: Senior Vice President and Treasurer



{Signature page to Darden Credit Agreement}

--------------------------------------------------------------------------------




BANK OF AMERICA, N.A., as Administrative Agent
By:
/s/ Ronaldo Naval    
Name: Ronaldo Naval
Title: Vice President



{Signature page to Darden Credit Agreement}

--------------------------------------------------------------------------------




BANK OF AMERICA, N.A., as Lender and L/C Issuer
By:
/s/ Anthony Luppino    
Name: Anthony Luppino
Title: Vice President



{Signature page to Darden Credit Agreement}

--------------------------------------------------------------------------------




WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender and L/C Issuer
By:
/s/ Maureen Malphus    
Name: Maureen Malphus
Title: Vice President



{Signature page to Darden Credit Agreement}

--------------------------------------------------------------------------------




U.S. BANK NATIONAL ASSOCIATION, as a Lender
By:
/s/ Sean P. Walters    
Name: Sean P. Walters
Title: Vice President



{Signature page to Darden Credit Agreement}

--------------------------------------------------------------------------------




SUNTRUST BANK, as a Lender
By:
/s/ Jonathan Hart    
Name: Jonathan Hart
Title: Vice President



{Signature page to Darden Credit Agreement}

--------------------------------------------------------------------------------




FIFTH THIRD BANK, as a Lender
By:
/s/ John A. Marian    
Name: John A. Marian
Title: Vice President



{Signature page to Darden Credit Agreement}

--------------------------------------------------------------------------------




MIZUHO BANK (USA), as a Lender
By:
/s/ Bertram H. Tang    
Name: Bertram H. Tang
Title: Director



{Signature page to Darden Credit Agreement}

--------------------------------------------------------------------------------




GOLDMAN SACHS BANK (USA), as a Lender
By:
/s/ Annie Carr    
Name: Annie Carr
Title: Authorized Signatory





{Signature page to Darden Credit Agreement}

--------------------------------------------------------------------------------






DEUTSCHE BANK AG NEW YORK BRANCH, as a Lender
By:
/s/Ming K. Chu    
Name: Ming K. Chu
Title: Director



By:
/s/Virginia Cosenza    
Name: Virginia Cosenza
Title: Vice President







{Signature page to Darden Credit Agreement}

--------------------------------------------------------------------------------







EXHIBIT A
FORM OF COMMITTED LOAN NOTICE
 
Date:



To: Bank of America, N.A., as Administrative Agent
Ladies and Gentlemen:
Reference is made to that certain Credit Agreement, dated as of October 27, 2017
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement;” the terms defined therein being used herein
as therein defined), among Darden Restaurants, Inc. a Florida corporation (the
“Borrower”), the Lenders from time to time party thereto, and Bank of America,
N.A., as Administrative Agent and L/C Issuer.
The undersigned hereby requests (select one):
*
A Borrowing of Committed Loans
*
A conversion or continuation of Loans



1.
On __________________________________ (a Business Day).

2.
In the amount of _________________________________

3.
Comprised of ___________________________________

[Type of Committed Loan requested]
4.
In the following currency: _________________________

5.
For Eurocurrency Rate Loans: with an Interest Period of [one week] [__________
month[s].

The Committed Borrowing, if any, requested herein complies with the proviso to
the first sentence of Section 2.01 of the Agreement.
DARDEN RESTAURANTS, INC., a Florida corporation
By:
    
Name:
Title:



    
    

--------------------------------------------------------------------------------






EXHIBIT B-1
FORM OF BID REQUEST
To:    Bank of America, N.A., as Administrative Agent
Ladies and Gentlemen:
Reference is made to that certain Credit Agreement, dated as of October 27, 2017
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement;” the terms defined therein being used herein
as therein defined), among Darden Restaurants, Inc., a Florida corporation (the
“Borrower”), the Lenders from time to time party thereto and Bank of America,
N.A., as Administrative Agent and L/C Issuer.
The Lenders are invited to make Bid Loans:
1.
On _______________________ (a Business Day).

2.
In an aggregate amount not exceeding ______ (with any sublimits set forth
below).

3.
In the following currency: ________________________________

4.
Comprised of:

Bid Loan
Interest Period
Maximum principal
No.
requested
amount requested
1
_____ days/mos
 
2
_____ days/mos
 
3
_____ days/mos
 



The Bid Borrowing requested herein complies with the requirements of the proviso
to the first sentence of Section 2.04(a) of the Agreement.
The Borrower authorizes the Administrative Agent to deliver this Bid Request to
the Lenders. Responses by the Lenders must be in substantially the form of
Exhibit B-2 to the Agreement and must be received by the Administrative Agent by
the time specified in Section 2.04 of the Agreement for submitting Competitive
Bids.
DARDEN RESTAURANTS, INC., a Florida corporation
By:
    
Name:
Title:



    
    

--------------------------------------------------------------------------------




EXHIBIT B-2
FORM OF COMPETITIVE BID
To:    Bank of America, N.A., as Administrative Agent
Ladies and Gentlemen:
Reference is made to that certain Credit Agreement, dated as of October 27, 2017
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement;” the terms defined therein being used herein
as therein defined), among Darden Restaurants, Inc., a Florida corporation (the
“Borrower”), the Lenders from time to time party thereto and Bank of America,
N.A., as Administrative Agent and L/C Issuer.
In response to the Bid Request dated ______, ____________ the undersigned offers
to make the following Bid Loan(s):
1.
Borrowing date: ____________ (a Business Day).

2.
In an aggregate amount not exceeding(with any sublimits set forth
below).

3.
Comprised of:

Bid Loan No.
Interest Period offered
Bid Maximum
Rate Bid*
1
days/mos
   (-+) %
2
days/mos
   (-+) %
3
days/mos
   (-+) %



Contact Person: _________________________________ Telephone:
[LENDER]
By:
    
Name:
Title:





* Expressed in multiples of 1/100th of a percent.




    
    

--------------------------------------------------------------------------------




*************************************************************************
THIS SECTION IS TO BE COMPLETED BY THE BORROWER IF IT WISHES TO ACCEPT ANY
OFFERS CONTAINED IN THIS COMPETITIVE BID:
The offers made above are hereby accepted in the amounts set forth below:
DARDEN RESTAURANTS, INC., a Florida corporation
By:
    
Name:
Title:



    
    

--------------------------------------------------------------------------------




EXHIBIT C
FORM OF NOTE
[Date]
FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
or registered assigns (the “Lender”), in accordance with the provisions of the
Agreement (as hereinafter defined), the principal amount of each Loan from time
to time made by the Lender to the Borrower under that certain Credit Agreement,
dated as of October 27, 2017 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among the Borrower, the
Lenders from time to time party thereto, and Bank of America, N.A., as
Administrative Agent and L/C Issuer.
The Borrower promises to pay interest on the unpaid principal amount of each
Loan from the date of such Loan until such principal amount is paid in full, at
such interest rates and at such times as provided in the Agreement. All payments
of principal and interest shall be made to the Administrative Agent for the
account of the Lender in the currency in which such Loan was denominated and in
Same Day Funds at the Administrative Agent’s Office for such currency. If any
amount is not paid in full when due hereunder, such unpaid amount shall bear
interest, to be paid upon demand, from the due date thereof until the date of
actual payment (and before as well as after judgment) computed at the per annum
rate set forth in the Agreement.
This Note is one of the Notes referred to in the Agreement, is entitled to the
benefits thereof and may be prepaid in whole or in part subject to the terms and
conditions provided therein. Upon the occurrence and continuation of one or more
of the Events of Default specified in the Agreement, all amounts then remaining
unpaid on this Note may become, or may be declared to be, immediately due and
payable all as provided in the Agreement. Loans made by the Lender shall be
evidenced by one or more loan accounts or records maintained by the Lender in
the ordinary course of business. The Lender may also attach schedules to this
Note and endorse thereon the date, amount, currency and maturity of its Loans
and payments with respect thereto.
The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.
THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.
[SIGNATURE PAGE FOLLOWS]


    
    

--------------------------------------------------------------------------------




DARDEN RESTAURANTS, INC., a Florida corporation
By:
    
Name:
Title:



    
    

--------------------------------------------------------------------------------




LOANS AND PAYMENTS WITH RESPECT THERETO
Date
Type of Loan Made
Amount of Loan Made
End of Interest Period
Amount of Principal or Interest Paid This Date
Outstanding Principal Balance This Date
Notation Made By





    
    

--------------------------------------------------------------------------------




EXHIBIT D
FORM OF COMPLIANCE CERTIFICATE
Financial Statement Date: ________________,
To:    Bank of America, N.A., as Administrative Agent
Ladies and Gentlemen:
Reference is made to that certain Credit Agreement, dated as of October 27, 2017
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement;” the terms defined therein being used herein
as therein defined), among Darden Restaurants, Inc., a Florida corporation (the
“Borrower”), the Lenders from time to time party thereto, and Bank of America,
N.A., as Administrative Agent and L/C Issuer.
The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the of the Borrower, and that, as such, he/she is authorized to
execute and deliver this Certificate to the Administrative Agent on the behalf
of the Borrower, and that:
[Use following paragraph 1 for fiscal year-end financial statements]
[1.    The Borrower has delivered the year-end audited financial statements
required by Section 6.01(a) of the Agreement for the fiscal year of the Borrower
ended as of the above date, together with the report and opinion of an
independent certified public accountant required by such section.]
[Use following paragraph 1 for fiscal quarter-end financial statements]
[1.    The Borrower has delivered the unaudited financial statements required by
Section 6.01(b) of the Agreement for the fiscal quarter of the Borrower ended as
of the above date. Such financial statements fairly present in all material
respects the financial condition and results of operations of the Borrower and
its Subsidiaries in accordance with GAAP as at such date and for such period,
subject only to normal year-end audit adjustments and the absence of footnotes.]
2.    The undersigned has reviewed and is familiar with the terms of the
Agreement and has made, or has caused to be made under his/her supervision, a
reasonably detailed review of the transactions and condition (financial or
otherwise) of the Borrower during the accounting period covered by such
financial statements.
3.    To the best knowledge of the undersigned [select one:] [no Default has
occurred and is continuing.] or [the following is a list of each Default that
has occurred and is continuing and its nature and status:]
4.    The financial covenant analyses and information set forth on Schedule 1
attached hereto are true and accurate on and as of the date of this Certificate.


    
    

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
________.
DARDEN RESTAURANTS, INC., a Florida corporation
By:
    
Name:
Title:



    
    

--------------------------------------------------------------------------------




For the Quarter/Year ended    (“Statement Date”)
SCHEDULE 11
to the Compliance Certificate
($ in 000’s)
I.    Section 7.08 – Consolidated Total Debt to Capitalization Ratio.
A.
Consolidated Indebtedness as of the Statement Date:
$________
B.
Excess Letter of Credit Obligations as of the Statement Date
$________
C.
Consolidated Operating Lease Obligations as of the Statement Date
$________
D.
Consolidated Total Debt as of the Statement Date (Line A + Line B + (Line C x
6.00))
$________
E.
Stockholders’ Equity as of the Statement Date:
$________
F.
Consolidated Total Debt to Capitalization Ratio (Line D / (Line D + Line E)):
____ to 1.00



Maximum permitted: 0.75 to 1.00




1    In the event that the computation of the financial covenants herein
conflicts with the Agreement, the terms of the Agreement shall control.






    
    

--------------------------------------------------------------------------------







EXHIBIT E
ASSIGNMENT AND ASSUMPTION
This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [the]
[each] Assignor identified in item 1 below ([the][each, an] “Assignor”) and
[the][each] Assignee identified in item 2 below ([the][each, an] “Assignee”).
[It is understood and agreed that the rights and obligations of [the Assignors]
[the Assignees] hereunder are several and not joint.] Capitalized terms used but
not defined herein shall have the meanings given to them in the Credit Agreement
identified below (the “Credit Agreement”), receipt of a copy of which is hereby
acknowledged by the Assignee. The Standard Terms and Conditions set forth in
Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.
For an agreed consideration, [the] [each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor] [the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s] [the
respective Assignors’] rights and obligations in [its capacity as a Lender]
[their respective capacities as Lenders] under the Credit Agreement and any
other documents or instruments delivered pursuant thereto to the extent related
to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor] [the respective Assignors]
under the respective facilities identified below (including, without limitation,
the Letters of Credit included in such facilities) and (ii) to the extent
permitted to be assigned under applicable law, all claims, suits, causes of
action and any other right of [the Assignor (in its capacity as a Lender)] [the
respective Assignors (in their respective capacities as Lenders)] against any
Person, whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause (i)
above (the rights and obligations sold and assigned by [the] [any] Assignor to
[the] [any] Assignee pursuant to clauses (i) and (ii) above being referred to
herein collectively as [the][an] “Assigned Interest”). Each such sale and
assignment is without recourse to [the][any] Assignor and, except as expressly
provided in this Assignment and Assumption, without representation or warranty
by [the] [any] Assignor.
1.    Assignor[s]:        
2.    Assignee[s]:        
            
[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]]


    
    

--------------------------------------------------------------------------------




3.    Borrower: Darden Restaurants, Inc., a Florida corporation
4.
Administrative Agent: Bank of America, N.A., as the administrative agent under
the Credit Agreement.

5.
Credit Agreement: Credit Agreement, dated as of October 27, 2017, among Darden
Restaurants, Inc., the Lenders from time to time party thereto, and Bank of
America, N.A., as Administrative Agent and L/C Issuer.

6.
Assigned Interest[s]:

Assignor[s]
Assignee[s]
Aggregate Amount of Commitment/Loans for all Lenders
Amount of Commitment /Loans Assigned
Percentage Assigned of Commitment/ Loans
CUSIP Number
 
 
$
$
%
 
 
 
 
 
 
$
$
%
 
 
 
 
 
 
$
$
%
 
 
 
 



[7.    Trade Date: I
(c)    Effective Date: _____________, 20__ [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]
The terms set forth in this Assignment and Assumption are hereby agreed to:
ASSIGNOR
[NAME OF ASSIGNOR]
By:
    
Title:

ASSIGNEE
[NAME OF ASSIGNEE]
By:
    
Title:



    
    

--------------------------------------------------------------------------------




[Consented to and]1 Accepted:
BANK OF AMERICA, N.A.,
as Administrative Agent
By:
    
Title:

[Consented to:]2 
Darden Restaurants, Inc.,
as Borrower
By:
    
Title:

[Consented to:]3 
BANK OF AMERICA, N.A.,
as L/C Issuer
By:
    
Title:

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as L/C Issuer
By:
    
Title:





1 
To be inserted if the consent of the Administrative Agent is required by the
Credit Agreement.

2 
To be inserted if the consent of the Borrower is required by the Credit
Agreement.

3 
To be inserted if the consent of each L/C Issuer is required by the Credit
Agreement.



    
    

--------------------------------------------------------------------------------




ANNEX 1 TO ASSIGNMENT AND ASSUMPTION
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
1.    Representations and Warranties.
1.1.    Assignor. [The] [Each] Assignor (a) represents and warrants that (i) it
is the legal and beneficial owner of [the][[the relevant] Assigned Interest,
(ii) [the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.
1.2.    Assignee. [The][Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
has reviewed the list(s) of Competitors posted to the Platform and it meets all
the requirements to be an assignee under Section 10.06(b)(iii), (v), (vi) and
(viii) of the Credit Agreement (subject to such consents, if any, as may be
required under Section 10.06(b)(iii) of the Credit Agreement), (iii) from and
after the Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of [the] [the relevant]
Assigned Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by [the] [such] Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire [the][such] Assigned
Interest, is experienced in acquiring assets of such type, (v) it has received a
copy of the Credit Agreement, and has received or has been accorded the
opportunity to receive copies of the most recent financial statements delivered
pursuant to Section 6.01 thereof, as applicable, and such other documents and
information as it deems appropriate to make its own credit analysis and decision
to enter into this Assignment and Assumption and to purchase [the] [such]
Assigned Interest, (vi) it has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase [the]
[such] Assigned Interest, (vii) if it is a Foreign Lender, attached hereto is
any documentation required to be delivered by it pursuant to the terms of the
Credit Agreement, duly completed and executed by [the][such] Assignee and (viii)
(A) the source of any funds it is using to acquire the assigning Lender’s
interest or to fund any Credit Extension is not and will not be plan assets as
defined under the regulations of the Department of Labor of any Plan subject to
Title I of ERISA or Section 4975 of the Code or (B) the assignment or Credit
Extension is not and will not be a non-exempt prohibited transaction


    
    

--------------------------------------------------------------------------------




as defined in Section 406 of ERISA; and (b) agrees that (i) it will,
independently and without reliance upon the Administrative Agent, [the] [any]
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.
2.    Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of [the] [each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the] [the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the] [the relevant] Assignee for amounts which have accrued from and after
the Effective Date.
3.    General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.




    
    

--------------------------------------------------------------------------------







EXHIBIT F


FORM OF EXTENSION AGREEMENT


Bank of America, N.A., as Administrative Agent forth Lenders party to the Credit
Agreement referred to below
Ladies and Gentlemen:
The undersigned hereby agrees to extend, effective __________, 201_, its
Commitment and the Maturity Date under the Credit Agreement, dated as of October
27, 2017 (as amended, supplemented or modified from time to time, the “Credit
Agreement,” the terms defined therein being used herein as therein defined),
among Darden Restaurants, Inc., the Lenders party thereto and Bank of America,
N.A., as Administrative Agent, for an additional one-year period to __________,
202__ pursuant to Section 2.17 of the Credit Agreement.
Except as expressly provided hereby, all of the terms and provisions of the
Credit Agreement are and shall remain in full force and effect.
This Extension Agreement shall be governed by, and construed in accordance with,
the laws of the State of New York. This Extension Agreement may be signed in any
number of counterparts, each of which when executed shall be deemed to be an
original and all of which taken together shall constitute one and the same
agreement.
[NAME OF LENDER]


By:     
Name:
Title:




Agreed and accepted:
DARDEN RESTAURANTS, INC.


By:     
Name:
Title:




BANK OF AMERICA, N.A., as Administrative Agent


By:     
Name:
Title:


    
    

--------------------------------------------------------------------------------







EXHIBIT G-1
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Credit Agreement dated as of October [__], 2017
(as amended, restated, supplemented, or otherwise modified from time to time,
the “Agreement”), among Darden Restaurants, Inc., a Florida corporation (the
“Borrower”), Bank of America, N.A., as administrative agent (the “Administrative
Agent”), the Lenders from time to time party thereto (each a “Lender”, and
collectively, the “Lenders”), and Wells Fargo Bank National Association, a
national banking association, as syndication agent. Capitalized terms used
herein and not defined herein shall have the meanings assigned thereto in the
Agreement.
Pursuant to the provisions of Section 3.01(f) of the Agreement, the undersigned
hereby certifies that (a) it is the sole record and beneficial owner of the
Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of which it
is providing this certificate, (b) it is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, (c) it is not a “10 percent shareholder” of
any Borrower within the meaning of Section 871(c)(3)(B) of the Code and (d) it
is not a “controlled foreign corporation” related to any Borrower described in
Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN-E or IRS Form
W-8BEN, as applicable. By executing this certificate, the undersigned agrees
that (a) if the information provided on this certificate changes, the
undersigned shall promptly so inform the Borrower and the Administrative Agent
and (b) the undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two (2) calendar years preceding such
payments.
Unless otherwise defined herein, terms defined in the Agreement and used herein
shall have the meanings given to them in the Agreement.
[NAME OF LENDER]
By:   
 
Name:
 
Title:

Date: ________ __, 20__




    
    

--------------------------------------------------------------------------------




EXHIBIT G-2
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Credit Agreement dated as of October [__], 2017
(as amended, restated, supplemented, or otherwise modified from time to time,
the “Agreement”), among Darden Restaurants, Inc., a Florida corporation (the
“Borrower”), Bank of America, N.A., as administrative agent (the “Administrative
Agent”), the Lenders from time to time party thereto (each a “Lender”, and
collectively, the “Lenders”), and Wells Fargo Bank National Association, a
national banking association, as syndication agent. Capitalized terms used
herein and not defined herein shall have the meanings assigned thereto in the
Agreement.
Pursuant to the provisions of Section 3.01(f) of the Agreement, the undersigned
hereby certifies that (a) it is the sole record and beneficial owner of the
participation in respect of which it is providing this certificate, (b) it is
not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, (c) it is
not a “10 percent shareholder” of any Borrower within the meaning of Section
871(c)(3)(B) of the Code and (d) it is not a “controlled foreign corporation”
related to any Borrower described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN-E or IRS Form W-8BEN, as applicable.
By executing this certificate, the undersigned agrees that (a) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender in writing and (b) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two (2) calendar years preceding such
payments.
Unless otherwise defined herein, terms defined in the Agreement and used herein
shall have the meanings given to them in the Agreement.
[NAME OF PARTICIPANT]
By:   
 
Name:
 
Title:

Date: ________ __, 20__






    
    

--------------------------------------------------------------------------------




EXHIBIT G-3
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Credit Agreement dated as of October [__], 2017
(as amended, restated, supplemented, or otherwise modified from time to time,
the “Agreement”), among Darden Restaurants, Inc., a Florida corporation (the
“Borrower”), Bank of America, N.A., as administrative agent (the “Administrative
Agent”), the Lenders from time to time party thereto (each a “Lender”, and
collectively, the “Lenders”), and Wells Fargo Bank National Association, a
national banking association, as syndication agent. Capitalized terms used
herein and not defined herein shall have the meanings assigned thereto in the
Agreement.
Pursuant to the provisions of Section 3.01(f) of the Agreement, the undersigned
hereby certifies that (a) it is the sole record owner of the participation in
respect of which it is providing this certificate, (b) its direct or indirect
partners/members are the sole beneficial owners of such participation, (c) with
respect such participation, neither the undersigned nor any of its direct or
indirect partners/members is a “bank” extending credit pursuant to a loan
agreement entered into in the ordinary course of its trade or business within
the meaning of Section 881(c)(3)(A) of the Code, (d) none of its direct or
indirect partners/members is a “10 percent shareholder” of any Borrower within
the meaning of Section 871(c)(3)(B) of the Code and (e) none of its direct or
indirect partners/members is a “controlled foreign corporation” related to any
Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (a) an IRS Form W-8BEN-E or IRS
Form W-8BEN, as applicable, or (b) an IRS Form W-8IMY accompanied by an IRS Form
W‑8BEN-E or IRS Form W-8BEN, as applicable, from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (i) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender and (ii) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two (2) calendar years preceding such payments.
[NAME OF PARTICIPANT]
By:   
 
Name:
 
Title:

Date: ________ __, 20__




    
    

--------------------------------------------------------------------------------




EXHIBIT G-4
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)
Reference is hereby made to the Credit Agreement dated as of October [__], 2017
(as amended, restated, supplemented, or otherwise modified from time to time,
the “Agreement”), among Darden Restaurants, Inc., a Florida corporation (the
“Borrower”), Bank of America, N.A., as administrative agent (the “Administrative
Agent”), the Lenders from time to time party thereto (each a “Lender”, and
collectively, the “Lenders”), and Wells Fargo Bank National Association, a
national banking association, as syndication agent. Capitalized terms used
herein and not defined herein shall have the meanings assigned thereto in the
Agreement.
Pursuant to the provisions of Section 3.01(f) of the Agreement, the undersigned
hereby certifies that (a) it is the sole record owner of the Loan(s) (as well as
any Note(s) evidencing such Loan(s)) in respect of which it is providing this
certificate, (b) its direct or indirect partners/members are the sole beneficial
owners of such Loan(s) (as well as any Note(s) evidencing such Loan(s)), (c)
with respect to the Loans pursuant to this Agreement or any other Loan Document,
neither the undersigned nor any of its direct or indirect partners/members is a
“bank” extending credit pursuant to a loan agreement entered into in the
ordinary course of its trade or business within the meaning of
Section 881(c)(3)(A) of the Code, (d) none of its direct or indirect
partners/members is a “10 percent shareholder” of any Borrower within the
meaning of Section 871(c)(3)(B) of the Code and (e) none of its direct or
indirect partners/members is a “controlled foreign corporation” related to any
Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (a) an IRS
Form W-8BEN-E or IRS Form W-8BEN, as applicable, or (b) an IRS Form W-8IMY
accompanied by an IRS Form W-8BEN-E or IRS Form W-8BEN, as applicable, from each
of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(i) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent and (ii) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two (2) calendar years preceding such
payments.
[NAME OF LENDER]
By:   
 
Name:
 
Title:

Date: ________ __, 20__






    
    

--------------------------------------------------------------------------------





SCHEDULE 1.01(a)

Existing Letters of Credit
None








    
    

--------------------------------------------------------------------------------





SCHEDULE 2.01
COMMITMENTS
Lender
Commitment
Letter of Credit Commitment
Bank of America, N.A.


$165,000,000




$75,000,000


Wells Fargo Bank, National Association


$165,000,000




$75,000,000


SunTrust Bank


$90,000,000


 
U.S. Bank National Association


$90,000,000


 
Fifth Third Bank


$90,000,000


 
Mizuho Bank (USA)


$50,000,000


 
Goldman Sachs Bank USA


$50,000,000


 
Deutsche Bank AG New York Branch


$50,000,000


 
Total   


$750,000,000


150,000,000











    
    

--------------------------------------------------------------------------------





SCHEDULE 7.01
EXISTING MATERIAL LIENS
None






    
    